 

Exhibit 10.2

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of

 

August 4, 2014

 

among

 

STRATEGIC REALTY OPERATING PARTNERSHIP, L.P.,

 

SRT SECURED HOLDINGS, LLC,

 

AND CERTAIN OTHER ENTITIES AS PROVIDED HEREIN, collectively as Borrower

 

and

 

The Lenders Party Hereto

 

and

 

KEYBANK NATIONAL ASSOCIATION,

as Agent

 

 

KEYBANC CAPITAL MARKETS,

AS LEAD BOOKRUNNER AND LEAD ARRANGER

 

 

 

 

TABLE OF CONTENTS

 



Article I. Definitions 2       SECTION 1.01. Defined Terms 2 SECTION 1.02.
Classification of Loans and Borrowings 28 SECTION 1.03. Terms Generally 28
SECTION 1.04. Accounting Terms; GAAP 29 SECTION 1.05. Designation of Lead
Borrower as Agent for Borrower 29       Article II. The Credit FacilitY 30      
SECTION 2.01. Commitments 30 SECTION 2.02. Loans and Borrowings 30 SECTION 2.03.
Requests for Borrowings and Approval of Proposed Properties 31 SECTION 2.04.
Funding of Borrowings 32 SECTION 2.05. Interest Elections 32 SECTION 2.06.
Termination, Reduction and Increase of Commitments 34 SECTION 2.07. Repayment of
Loans; Evidence of Debt 35 SECTION 2.08. Prepayment of Loans 35 SECTION 2.09.
Fees 36 SECTION 2.10. Interest 37 SECTION 2.11. Alternate Rate of Interest 38
SECTION 2.12. Increased Costs 38 SECTION 2.13. Break Funding Payments 40 SECTION
2.14. Taxes 41 SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 41 SECTION 2.16. Mitigation Obligations; Replacement of Lenders 43
SECTION 2.17. Defaulting Lenders 44 SECTION 2.18. Existing Credit Agreement
Loans 46 SECTION 2.19. Letters of Credit 46 SECTION 2.20. Expiration or Maturity
Date of Letters of Credit Past Termination Date 50 SECTION 2.21. Cash Collateral
51       Article III. Representations and Warranties 52       SECTION 3.01.
Organization; Powers 52 SECTION 3.02. Authorization; Enforceability 52 SECTION
3.03. Governmental Approvals; No Conflicts 52 SECTION 3.04. Financial Condition;
No Material Adverse Change 53 SECTION 3.05. Properties 53 SECTION 3.06.
Intellectual Property 55 SECTION 3.07. Litigation and Environmental Matters 55
SECTION 3.08. Compliance with Laws and Agreements 56 SECTION 3.09. Investment
and Holding Company Status 57 SECTION 3.10. Taxes 57 SECTION 3.11. ERISA 57
SECTION 3.12. Disclosure 57

 

 

 

 



SECTION 3.13. Insurance 58 SECTION 3.14. Margin Regulations 58 SECTION 3.15.
Subsidiaries; REIT Qualification 58 SECTION 3.16. Leases 58       Article IV.
Conditions 59       SECTION 4.01. Effective Date 59 SECTION 4.02. Each Credit
Event 60       Article V. Affirmative Covenants 60       SECTION 5.01. Financial
Statements: Ratings Change and Other Information 60 SECTION 5.02. Financial
Covenants 62 SECTION 5.03. Notices of Material Events 62 SECTION 5.04.
Existence; Conduct of Business 63 SECTION 5.05. Payment of Obligations 63
SECTION 5.06. Maintenance of Properties; Insurance 63 SECTION 5.07. Books and
Records; Inspection Rights 66 SECTION 5.08. Compliance with Laws 66 SECTION
5.09. Use of Proceeds; Letters of Credit 66 SECTION 5.10. Fiscal Year 66 SECTION
5.11. Environmental Matters. 66 SECTION 5.12. Mortgaged Property Pool. 68
SECTION 5.13. Further Assurances 72 SECTION 5.14. Partial Releases 72 SECTION
5.15. [Intentionally Deleted] 73 SECTION 5.16. REIT Covenants 73 SECTION 5.17.
[Intentionally Deleted] 74 SECTION 5.18. [Intentionally Deleted] 74 SECTION
5.19. [Intentionally Deleted] 74 SECTION 5.20. Depository Accounts 74 SECTION
5.21. Borrowing Base Covenants 74       Article VI. Negative Covenants 75      
SECTION 6.01. Liens 75 SECTION 6.02. Fundamental Changes 75 SECTION 6.03.
Investments, Loans, Advances and Acquisitions 76 SECTION 6.04. Hedging
Agreements 76 SECTION 6.05. Restricted Payments 77 SECTION 6.06. Transactions
with Affiliates 77 SECTION 6.07. [Intentionally Deleted] 77 SECTION 6.08.
Restrictive Agreements 77 SECTION 6.09. Indebtedness 78 SECTION 6.10.
Management; Management Fees 78 SECTION 6.11. Leases 78       Article VII. Events
of Default 80       SECTION 7.01. Events of Default. 80



 

- ii -

 

 



SECTION 7.02. Remedies 83 SECTION 7.03. Liquidation Proceeds 84       Article
VIII. The Agent 85       SECTION 8.01. Appointment and Authority 85 SECTION
8.02. Rights as a Lender 85 SECTION 8.03. Exculpatory Provisions 86 SECTION
8.04. Reliance by Agent 87 SECTION 8.05. Delegation of Duties 87 SECTION 8.06.
Resignation of Agent 87 SECTION 8.07. Non-Reliance on Agent and Other Lenders 88
SECTION 8.08. No Other Duties, etc. 88       Article IX. Miscellaneous 89      
SECTION 9.01. Notices. 89 SECTION 9.02. Waivers; Amendments. 90 SECTION 9.03.
Expenses; Indemnity; Damage Waiver. 91 SECTION 9.04. Successors and Assigns 94
SECTION 9.05. Survival 97 SECTION 9.06. Counterparts; Integration;
Effectiveness; Joint and Several 98 SECTION 9.07. Severability 99 SECTION 9.08.
Right of Setoff 99 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service
of Process 99 SECTION 9.10. WAIVER OF JURY TRIAL 100 SECTION 9.11. Headings 101
SECTION 9.12. Confidentiality 101 SECTION 9.13. Interest Rate Limitation 101
SECTION 9.14. USA PATRIOT Act 102 SECTION 9.15. Joint and Several Liability 102
SECTION 9.16. Additional Waivers and Agreements. 106 SECTION 9.17. Effect on
Existing Credit Agreement 109



 

- iii -

 

 

SCHEDULES:           Schedule 2.01 — Commitments       Schedule 3.05 — Flood
Zones; Earthquake or Seismic Areas       Schedule 3.15 — REIT Subsidiaries      
Schedule 3.16 — Leases       Schedule 5.12(a) — Mortgaged Property Pool      
Schedule 6.01   Existing Liens       EXHIBITS:           Exhibit A — Form of
Assignment and Assumption       Exhibit B — Form of Compliance Certificate      
Exhibit C — INTENTIONALLY DELETED       Exhibit D — Form of Note       Exhibit E
— Form of Borrowing Request/Interest Rate Election       Exhibit F — Form of
Joinder Agreement       Exhibit G — Form of Borrowing Base Certificate      
Exhibit H — Form of SNDA Agreement       Exhibit I — Form of Estoppel

 

 

 

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES THAT CERTAIN
REVOLVING CREDIT AGREEMENT DATED AS OF DECEMBER 17, 2010 (AS AMENDED,
SUPPLEMENTED AND OTHERWISE MODIFIED FROM TIME TO TIME), ENTERED INTO INITIALLY
BY AND AMONG TNP SRT SECURED HOLDINGS, LLC, AND CERTAIN OF ITS AFFILIATES, AS
BORROWER, KEYBANK NATIONAL ASSOCIATION, AS AGENT, AND KEYBANC CAPITAL MARKETS AS
LEAD BOOKRUNNER AND LEAD ARRANGER, AND THE VARIOUS LENDERS PARTY THERETO

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of August 4, 2014, by and among STRATEGIC REALTY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership having an address at 400 S. El
Camino Real, Suite 1100, San Mateo, California 94402 (the “Parent”), SRT SECURED
HOLDINGS, LLC, a Delaware limited liability company having an address at 400 S.
El Camino Real, Suite 1100, San Mateo, California 94402 (“Holdings”), and
certain affiliated entities as set forth herein (Parent, Holdings, and such
affiliated entities, individually and collectively, the “Borrower” or the
“Borrowers,” as more fully defined in Section 1.01), the lenders from time to
time who are parties hereto, whether by execution of this Agreement or through
an Assignment and Assumption (each individually, a “Lender,” and collectively,
the “Lenders,” as more fully defined in Section 1.01), and KEYBANK NATIONAL
ASSOCIATION, a national banking association having an address at 225 Franklin
Street, 18th Floor, Boston, Massachusetts 02110 (“KeyBank”), as Agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Agent,” as more fully defined in Section 1.01), and KEYBANC
CAPITAL MARKETS, INC., an Ohio corporation, as Lead Bookrunner and Lead
Arranger.

 

RECITALS

 

Holdings, certain of the Borrowers, the Lenders as of the date hereof, and the
Agent are parties to that certain Revolving Credit Agreement dated as of
December 17, 2010 (as amended, supplemented and otherwise modified from time to
time, the “Existing Credit Agreement”). The Borrowers party to the Existing
Credit Agreement have requested that the Agent and the Lenders agree to amend
and restate the Existing Credit Agreement, and the Borrowers party to this
Agreement have requested the Agent and the Lenders make available to them a
secured revolving credit facility, including a $10,000,000.00 letter of credit
sub-facility, all on the terms and conditions set forth in this Agreement.

 

The Agent and the Lenders have agreed to the Borrowers’ requests.

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged the parties hereto
hereby covenant and agree that the Existing Credit Agreement is hereby amended
and restated in its entirety, and agree as follows:

 

 

 

 

Article I.

Definitions

 

SECTION 1.01.         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan (e.g., an “ABR Loan”) or Borrowing
(e.g., an “ABR Borrowing”), refers to whether such Loan, or the Loans comprising
such Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.

 

“Act” has the meaning set forth in Section 9.14.

 

“Adjusted EBITDA” means, for any period of determination, REIT’s consolidated
EBITDA for such period, less the Capital Reserve (prorated for such period).

 

“Adjusted Funds From Operations” means Funds From Operations (a) plus (i) any
charges for asset impairments, (ii) non-cash items, and (iii) non-recurring
extraordinary expenses (to the extent approved for purposes of this definition
by Agent), (b) minus (i) normalized recurring expenditures that are capitalized
by the REIT and then amortized, but which are necessary to maintain the REIT’s
properties and its revenue stream (e.g., new carpeting and drapes in apartment
units, leasing expenses and tenant improvement allowances), (ii)
“straight-lining” of rents, and (iii) amortization of above and below market
leases. Adjusted Funds From Operations shall be determined on the Effective
Date, and thereafter on a cumulative basis.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted Net Operating Income” means, for any period of determination with
respect to any Real Property, such Real Property’s Net Operating Income for such
period, less the Capital Reserve (prorated for such period).

 

“Adjusted Pool Net Operating Income” means, for any period of determination, the
Pool Net Operating Income for such period, less the Capital Reserve (prorated
for such period).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Prepared Information” has the meaning set forth in Section 3.12.

 

“Agent” means KeyBank National Association, in its capacity as agent for the
Lenders hereunder.

 

- 2 -

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) (i) the Federal Funds Effective
Rate in effect on such day, plus (ii) ½ of 1%, and (c) (i) the Adjusted LIBO
Rate for a hypothetical Interest Period of one month beginning on such day, plus
(ii) one percent (1%). Any change in the Alternate Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the applicable spread set forth below under the caption “ABR
Spread” or “Eurodollar Spread”:

 

Total Leverage
Ratio   ABR Spread   Eurodollar Spread ≥ 65% and < 70%   2.50   3.50 ≥ 55% and <
65%   2.00   3.00 < 55%   1.50   2.50

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure most recently in effect, giving effect to any
assignments.

 

“Appraisal” (whether one or more) means a written appraisal, ordered by the
Agent, of any Real Property by an MAI appraiser satisfactory to the Agent. Each
Appraisal must comply with all Legal Requirements and must be in form and
substance satisfactory to the Agent.

 

“Appraised Value” means, as to any Real Property, the “as is” value of such Real
Property, as set forth in the most recent Appraisal of such Real Property.

 

“Approved Fund” means any Person (other than a natural person, a Real Property
Tenant or a Competitor) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of its business, and that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Lease” has the meaning set forth in Section 6.11(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Agent.

 

“Availability Period” means the period from, and including, the Effective Date
to, but excluding, the Termination Date.

 

- 3 -

 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower(s)” means, collectively, the Parent, Holdings, TNP SRT San Jacinto,
LLC, a Delaware limited liability company, TNP SRT Aurora Commons, LLC, a
Delaware limited liability company, SRT Constitution Trail, LLC, a Delaware
limited liability company, and any other Person who from time to time becomes a
“Borrower” as required by Section 5.12(a) but excluding any Person who from time
to time is released from its obligations as a “Borrower” pursuant to
Section 5.14.

 

“Borrower Collateral” means the “Collateral” as defined in the Borrower Pledge
Agreement.

 

“Borrower Entity” means, as of the date of determination (a) any Subsidiary of a
Borrower (other than, for purposes of this clause (a), Lead Borrower), (b) any
Subsidiary of Lead Borrower which, directly or indirectly, owns or holds an
interest in a Mortgaged Property, and (c) any Subsidiary of any Entity,
Subsidiary or Person set forth in subsections (a) and (b), of this definition
which directly or indirectly owns or holds and interest in (x) any Mortgaged
Property or (y) any Equity Interests in any Person owning or holding an interest
in a Mortgaged Property. Collectively, the term “Borrower Entities” refers to
all of the foregoing.

 

“Borrower Pledge Agreement” means the first priority Pledge and Security
Agreement (SRT Secured Holdings, LLC) dated as of the date hereof by and between
Holdings and Agent, as may be amended from time to time, including pursuant to
the First Amendment to Borrower Pledge Agreement to be executed and delivered to
the Agent by Holdings.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base Availability” means, at any time of determination, the least of
(a) the aggregate Commitments at such time, (b) an amount equal to 65% of the
Borrowing Base Pool Value at such time, and (c) the Debt Service Test Amount at
such time.

 

“Borrowing Base Certificate” has the meaning set forth in Section 5.01(e).

 

“Borrowing Base Pool Value” means, at any time of determination, the aggregate
Appraised Values of each then Mortgaged Property (excluding any released
Mortgaged Property), based on the Appraisal of such Mortgaged Property at the
time such Mortgaged Property was added to the Mortgaged Property Pool, or in an
updated Appraisal approved by the Agent. Prior to the Maturity Date, Agent shall
have the right to order updated Appraisals of the Mortgaged Properties for the
purpose of determining Borrowing Base Pool Value, which Appraisals shall not be
ordered more frequently than once annually at Lenders’ expense (unless an Event
of Default has occurred and is continuing), and Agent shall have the right to
order updated appraisals at any time during the continuance of an Event of
Default, at Borrower’s expense.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

- 4 -

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

“Calculation Period” means the period of two (2) consecutive Calendar Quarters
ending on any Determination Date.

 

“Calendar Quarter” means a period of three (3) consecutive calendar months,
ending with the last day of March, June, September or December of each year.

 

“Capital Event” means, (a) with respect to REIT, any Equity Issuance by REIT,
(b) with respect to the Borrower, any Equity Issuance by the Borrower, and (c)
with respect to the Borrower or REIT (as applicable), (i) the sale or
refinancing of any of Borrower’s assets, the sale or refinancing of any Equity
Interests in the Entities owned directly or indirectly by the Borrower and/or
REIT, (ii) during the continuance of an Event of Default, the sale or
refinancing of a Real Property or the collection of insurance or condemnation
proceeds due to the occurrence of any damage or destruction to a Real Property
by reason of fire or other hazard or casualty or any condemnation for public use
of a Real Property, or (iii) the Borrower’s (and/or REIT’s) receipt of any
proceeds of any Excluded Rights (as defined in the Pledge Agreement).

 

“Capitalization Rate” means 7.50%.

 

“Capitalization Value” means, for any Real Property at any time of
determination, the quotient of (a) such Real Property’s Adjusted Net Operating
Income for the Calculation Period ending on the most recent Determination Date,
annualized, divided by (b) the Capitalization Rate.

 

“Capital Reserve” means, on an annual basis, an amount equal to $0.20 per
occupied square foot for each applicable Real Property.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

- 5 -

 

 

“Cash Equivalents” means (i) securities issued or directly or fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof); (ii) unrestricted domestic and LIBOR
certificates of deposit and time deposits, bankers’ acceptances and floating
rate certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies (fully protected against currency
fluctuations), which, at the time of acquisition, are rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s (any such bank an “Approved Bank”), maturing
within one year from the date of acquisition, (iii) commercial paper issued by
any Approved Bank or by the parent company of any Approved Bank and commercial
paper issued by, or guaranteed by, any industrial or financial company with a
short-term commercial paper rating of at least A-1 or the equivalent thereof by
S&P or at least P-1 or the equivalent thereof by Moody’s, or guaranteed by any
industrial company with a long term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from S&P or Moody’s, as the case may be, and
in each case maturing within one year after the date of acquisition, (iv)
marketable direct obligations issued by the District of Columbia or any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, and (v) investments in
money market funds substantially all the assets of which are comprised of
securities of the type described in any one or more of clauses (i) through (iv)
above, but without regard to the maturity date of the underlying assets of any
such money market fund.

 

“Change in Control or Key Management” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of shares representing more than fifty percent (50%) of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of REIT;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of REIT by Persons who were neither (i) nominated by the board of
directors of REIT nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of REIT by any Person or group; or (d)
the chief executive officer (or the individual performing the functions and
having the duties and responsibilities customarily performed and delegated to
such officer, regardless of title) of SRT Advisor or Glenborough ceases to act
in such capacity, has his duties and responsibilities materially reduced, or
ceases to be actively involved in the day-to-day management and operations of
the Loan Parties, unless replaced within thirty (30) days by an individual
acceptable to the Agent, in its reasonable discretion.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Claim” has the meaning set forth in Section 9.16(c).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

- 6 -

 

 

“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be, which Collateral shall secure the Obligations
and the Hedging Obligations on a pari passu basis.

 

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans and purchase participations in Letters of Credit hereunder, in an
aggregate amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Lenders’ Commitments on the Effective Date is
$30,000,000.00.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means any Person that is a competitor of REIT or any Affiliate or
Subsidiary of REIT, or an Affiliate of a competitor, which shall include a
so-called “Retail REIT” or “hedge fund,” in each case as disclosed in writing to
Agent.

 

“Compliance Certificate” has the meaning set forth in Section 5.01(e).

 

“Contingent Obligation” means any obligation of a Person arising from a
guaranty, indemnity or other assurance of payment or performance of any
Indebtedness, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly (but, for purposes of clarification, excluding any such primary
obligation to the extent such primary obligation is reflected on the balance
sheet of either the Borrower or a Guarantor), including any obligation of such
Person under any (i) guaranty, endorsement, co-making or sale with recourse of
an obligation of a primary obligor; (ii) obligation to make take-or-pay or
similar payments regardless of nonperformance by any other party to an
agreement; and (iii) arrangement (a) to purchase any primary obligation or
security therefor, (b) to supply funds for the purchase or payment of any
primary obligation, (c) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (d) to purchase real or personal
property or services for the purpose of assuring the ability of the primary
obligor to perform a primary obligation, or (e) otherwise to assure or hold
harmless the holder of any primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be the stated or
determinable amount of the primary obligation (or, if less, the maximum amount
for which such Person may be liable under the instrument evidencing the
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.

 

- 7 -

 

 

“Cost to Repair” has the meaning set forth in Section 5.06(c).

 

“Court” has the meaning set forth in Section 9.16(c).

 

“Credit Party” means each Borrower and the Guarantor.

 

“Current Survey” means the boundary survey of each of the Mortgaged Properties.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debt Service” means, for any period with respect to Indebtedness of Borrower,
REIT and their Subsidiaries, the sum of (without duplication) all Interest
Expense and regularly scheduled principal (including the portion of rent payable
during such period under Capital Lease Obligations that should be treated as
principal in accordance with GAAP) due and payable during such period, other
than any balloon, bullet, early repayment or similar principal payment which, in
each case, repays such Indebtedness in full. Debt Service shall include the
applicable Equity Percentage share of items (a) and (b) as applicable for all
Unconsolidated Affiliates.

 

“Debt Service Test Amount” means, as of any date of determination, the Principal
Testing Amount that would result in an Implied Debt Service Ratio of 1.40 to
1.0.

 

“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed and security
agreement covering the Mortgaged Properties.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Property” has the meaning assigned to such term in Section 7.02.

 

“Defaulting Property Cure Rights” has the meaning assigned to such term in
Section 7.02.

 

“Default Rate” means the interest rate described in Section 2.10(c).

 

- 8 -

 

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder, unless such failure is due
to a good faith dispute by such Lender regarding whether one or more of the
conditions precedent to the funding obligation of such Lender have been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within 2 Business Days of the date when due, (b) has
notified the Lead Borrower or the Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Agent or the Lead
Borrower, to confirm in writing to the Agent and the Lead Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Lead Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by Agent in a written notice of such determination, which shall be
delivered by Agent to Borrower and each Lender following such determination.

 

“Derivatives Termination Value” means, in respect of any one or more Hedging
Agreement, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include the Agent or an Affiliate of the Agent).

 

“Determination Date” means the last day of each Calendar Quarter.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for any period of determination, without duplication, net income
(or loss), plus (a) actual interest paid or payable respecting all debt, plus
(b) total income tax expense, plus (c) depreciation and amortization expense,
plus (minus) (d) losses (gains) from extraordinary items, nonrecurring items
(such as offering and organizational costs), asset sales, write-ups, or
forgiveness of debt, adjusted for (e) the elimination of straight-line rents and
amortization of above or below market rents, all of the foregoing as determined
in accordance with GAAP, as appropriate. Such adjustments shall only be made to
the extent that said item was included in the calculation of net income (loss),
without double counting, and shall include the Borrower’s Equity Percentage for
Unconsolidated Affiliates. Costs excluded from this calculation shall include
acquisition fees, asset management fees and property management fees in excess
of 3% that are subordinated to the Obligations.

 

- 9 -

 

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

 

“Entity” or “Entities” means collectively, each Borrower Entity and REIT Entity,
or individually, any Borrower Entity and/or REIT Entity, as the context may
require.

 

“Environmental Assessment” means a written assessment and report approved by the
Agent as to the status of any Proposed Mortgaged Properties regarding compliance
with any Legal Requirements related to environmental matters and accompanied by
a reliance letter satisfactory to the Agent. Each Environmental Assessment must
comply with all Legal Requirements.

 

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or (iii)
the violation, or alleged violation, of any Environmental Laws or Environmental
Permits of or from any Governmental Authority relating to environmental matters
connected with any property owned, leased or operated by the Borrower or any of
its Subsidiaries.

 

“Environmental Indemnity” means, collectively, each Environmental Agreement of
even date herewith executed by the Borrower and Guarantor and delivered to the
Agent, together with each Environmental and Hazardous Substances Indemnity
Agreement hereafter executed with respect to any of the Mortgaged Properties.

 

- 10 -

 

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§ 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

 

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

 

“Equity Interest” means, with respect to any Person, any limited liability
company interests, membership interests, general partnership interests, limited
partnership interests, any share of capital stock of (or other ownership or
profit interests in) such Person, any warrant, option or other right for the
purchase or other acquisition from such Person of any share of capital stock of
(or other ownership or profit interests in) such Person, any security
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests, but shall specifically exclude any issuance by a Person of any Equity
Interest in any Person in exchange for a contribution of real property (together
with cash required by a lender secured by such real property for escrow or
reserve purposes and cash in any other property-related accounts) or Equity
Interests in another Person, or any other non-cash consideration.

 

- 11 -

 

 

“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar,” when used in reference to any Loan (e.g., a “Eurodollar Loan”) or
Borrowing (e.g., a “Eurodollar Borrowing”), refers to whether such Loan, or the
Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Hedging
Obligation of another Credit Party as to which such Credit Party is jointly and
severally or otherwise liable pursuant to the terms of this Agreement or any
other Loan Document if, and to the extent that, the incurrence of Obligations by
such Credit Party in respect of such Hedging Obligation, or the grant under a
Loan Document by such Credit Party of a security interest to secure such Hedging
Obligation (or any guaranty thereof), is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time such
Credit Party becomes jointly and severally or otherwise liable with respect to
such Hedging Obligation or grants a security interest to secure same. If a
Hedging Obligation arises under a Hedging Agreement governing more than one
transaction, such exclusion shall apply only to the portion of such Hedging
Obligation that is attributable to Hedging Agreements for which such Obligations
or security interest becomes illegal.

 

- 12 -

 

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.14(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.14(a).

 

“Existing Credit Agreement Loans” means the outstanding principal balance of the
Loans (as defined in the Existing Credit Agreement) on the Effective Date.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
Recitals paragraphs to this Agreement.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Financial Officer” means the chief financial officer or the chief accounting
officer of REIT or other specified Person.

 

- 13 -

 

 

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Agent shall require, duly authorized by the Credit Parties to
give notice of and to perfect or continue perfection of the Lenders’ security
interest in all Collateral (to the extent a security interest can be perfected
by such filing).

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) REIT’s Adjusted EBITDA, on a consolidated basis, for the Calculation
Period ending on the most recent Determination Date, to (b) the Fixed Charges
for such Calculation Period.

 

“Fixed Charges” means, for any period, the sum of (a) Debt Service for such
period, and (b) the aggregate of all cash dividends on the preferred stock of
REIT or any of its Subsidiaries that such Person is required, pursuant to the
terms of the certificate of designation or other similar document governing the
rights of preferred shareholders, to pay and is not permitted to defer which is
paid during such period, in each case on a consolidated basis, all of the
foregoing calculated without duplication.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Agent, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof.

 

“Funds From Operations” means, for any period, the REIT’s net income or loss for
the period computed in accordance with GAAP, excluding gains or losses from
sales of property but including asset impairment writedowns, plus depreciation
and amortization, and after adjustments for the REIT’s pro-rata ownership of
unconsolidated partnerships and joint ventures. Adjustment for unconsolidated
partnerships and joint ventures are calculated to reflect Funds From Operations.

 

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

 

“Glenborough” means Glenborough, LLC, a Delaware limited liability company.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Lease” means the ground lease for a Proposed Mortgaged Property pursuant
to which a Borrower will lease such Proposed Mortgaged Property.

 

- 14 -

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor” means the REIT, its successors and/or assigns and any other Person
who from time to time has executed a Guaranty of the Loans as required by the
terms of this Agreement.

 

“Guarantor Payment” has the meaning set forth in Section 9.15(g).

 

“Guaranty” means collectively, that certain Guaranty Agreement of even date
herewith executed by the Guarantor, together with other guaranties executed in
connection with the Loans, each as may be amended from time to time.

 

“Hazardous Materials” means all materials which are defined, described or
identified as hazardous or toxic materials, wastes or substances in applicable
Environmental Laws; provided, that Hazardous Materials shall not include any
such substances or wastes utilized or maintained at the Real Property in the
ordinary course of business and in accordance with all applicable Environmental
Laws.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Hedging Obligations” means, with respect to REIT, any Borrower or any
Subsidiary of REIT or a Borrower, any obligations arising under any Hedging
Agreement entered into with the Agent or an Affiliate of the Agent.

 

“Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Holdings LLC Agreement” means that certain limited liability company agreement
of Holdings as in effect on the Effective Date.

 

“Implied Debt Service” means, for any period of determination, the principal and
interest that would be due and payable during such period on a hypothetical loan
in a notional principal amount equal to the applicable Principal Testing Amount,
assuming monthly payments of principal and interest thereon due on the first day
of each calendar month, based on a thirty (30) year amortization schedule with
interest accruing, and payable in arrears, at a per annum rate equal to the
greater of (a) 2.50% over the 10-year Treasury rate at the time of
determination, or (b) 6.5%.

 

- 15 -

 

 

“Implied Debt Service Ratio” means, at any date of determination, the ratio of
(a) the Pool Net Operating Income for the Calculation Period ending on the most
recent Determination Date, adjusted to give pro forma effect for Mortgaged
Properties added and released during such Calculation Period and during the
period from such Determination Date to such date of determination, to (b) the
Implied Debt Service for a period of two (2) consecutive Calendar Quarters.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock, (c)
all obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations contingent or otherwise, of such Person with
respect to any Hedging Agreements, including the Derivatives Termination Value
thereof, and (1) payments received in consideration of sale of an ownership
interest in Borrower when the interest so sold is determined, and the date of
delivery is, more than one (1) month after receipt of such payment and only to
the extent that the obligation to deliver such interest is not payable solely in
such interest of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Indebtedness shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Indebtedness for the Borrower’s Unconsolidated Affiliates.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Interest Coverage Ratio” means the ratio of (a) the sum (without duplication)
of REIT’s Adjusted EBITDA, and the Borrower’s Adjusted EBITDA for Calculation
Period ending on the most recent Determination Date, to (b) the sum (without
duplication) of all Interest Expense of REIT and the Borrower for such
Calculation Period.

 

- 16 -

 

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Expense” means, for any period, without duplication (a) total interest
expense of Borrower, REIT and Subsidiaries, including capitalized interest not
funded under a construction loan interest reserve account, determined on a
consolidated basis for such period, plus (b) Borrower’s, REIT’s and
Subsidiaries’ Equity Percentage of Unconsolidated Affiliates for such period.
Notwithstanding anything to the contrary, Interest Expense shall not include any
amortization of deferred financing costs or the impact of ASC 470.20, as
codified by the Financial Accounting Standards Board, in accordance with GAAP.

 

“Interest Payment Date” means the first Business Day of each calendar month.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (b)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“KeyBank” as defined in the Preamble.

 

“Lead Borrower” means the Parent.

 

“Lease” means any lease, license agreement and other occupancy or use agreement
(whether oral or written), now or hereafter existing, which cover or relate to a
Real Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Lease to secure performance by the
tenants of its obligations under the Lease, whether such cash or security is to
be held until the expiration of the terms of the Lease or applied to one or more
of the installments of rent coming due thereunder.

 

“Legal Requirements” means all applicable constitutions, treaties, statutes,
laws, by-laws, codes, ordinances, regulations, rules, orders, writs,
injunctions, directives, or decrees of any Governmental Authority, and the
requirements of any Governmental Authority having or claiming jurisdiction with
respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of and
access for the handicapped or disabled persons, and environmental matters.

 

- 17 -

 

 

“Lenders” means the Persons holding Commitments listed on Schedule 2.01 and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. As the context permits, the term “Lender” shall
also refer to the Agent in its capacity as the issuer of any Letter of Credit.

 

“Letter of Credit” has the meaning set forth in Section 2.19.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit, or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit, plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations at such time due and payable in respect of all drawings made under
such Letter of Credit. For purposes of this Agreement, a Lender (other than the
Lender acting as the Agent) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest in the related Letter of Credit
under Section 2.19(i), and the Lender acting as the Agent shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the
Lenders other than the Lender acting as the Agent of their participation
interests under such Section.

 

“Letter of Credit Sublimit” means $10,000,000.00.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the rate for U.S. dollar deposits for the
subject Interest Period as shown on Reuters LIBOR01 Page or any successor
service in Dow Jones Markets (formerly Telerate Page 3750) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, however, that if such rate does not then appear on Reuters
LIBOR01 Page or any successor service, the “London Interbank Offered Rate”
applicable to a particular Interest Period shall mean a rate per annum equal to
the rate at which U.S. dollar deposits in an amount approximately equal to the
subject loan, and with maturities of equal to such Interest Period, are offered
in immediately available funds in the London Interbank Market to the London
office of the Agent by leading banks in the Eurodollar market at 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

 

- 18 -

 

 

“Liquidation Proceeds” means amounts received by the Agent and/or the Lenders in
the exercise of the rights and remedies under the Loan Documents.

 

“Liquidity” means the sum of unencumbered and unrestricted (a) cash and Cash
Equivalents, plus (b) the current market value (as determined by Agent) of
readily marketable securities and other short-term investments approved by
Agent.

 

“Loan Documents” means this Agreement, the Notes, each Letter of Credit
Document, the Guaranty, the Pledge Agreements, the Deed of Trust, the Financing
Statements, the Environmental Indemnity, the Subordination of Management Fees,
and all other instruments, agreements and written obligations executed and
delivered by any of the Credit Parties in connection with the transactions
contemplated hereby.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Major Lease” means any Lease for all or any portion of a Mortgaged Property
that exceeds 10,000 square feet, but excluding any Lease that is on a
month-to-month basis whereby the tenant does not have unilateral discretion
regarding monthly renewals.

 

“Management Company” means, collectively, SRT Advisor and/or Glenborough.

 

“Material Adverse Effect” means a material adverse effect, as determined in good
faith by Agent in its reasonable discretion, on (a) the business, assets,
operations, or condition, financial or otherwise, of (i) the Borrower and its
Subsidiaries, other than owners of Mortgaged Properties, and the Guarantor,
taken as a whole, or (ii) any owner of a Mortgaged Property to the extent that
such material adverse effect results in a violation of the financial covenants
set forth in Section 5.02 or the borrowing base covenants set forth in Section
5.21, (b) the ability of any of the Credit Parties to perform their obligations
under the Loan Documents, or (c) the rights of or benefits available to the
Agent or the Lenders under the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

 

“Maturity Date” means August 4, 2017.

 

“Maximum Commitment” has the meaning set forth in Section 2.06(d).

 

“Maximum Rate” shall have the meaning set forth in Section 9.13.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

- 19 -

 

 

“Mortgaged Properties” means a Real Property which satisfies the Mortgaged
Property Requirements, has been approved by Agent and Required Lenders in
accordance with Section 5.12, is subject to the Lien of a Deed of Trust in
accordance with this Agreement, and is included in the Mortgaged Property Pool,
but excludes any Real Property which is released from the liens and security
interests of the Loan Documents pursuant to Section 5.14.

 

“Mortgaged Property Pool” shall have the meaning set forth in Section
5.12(a)(i).

 

“Mortgaged Property Requirements” shall have the meaning set forth in Section
5.12(a)(iii).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Operating Income” means, for any period and for any operating Real
Property, the sum of the following, without duplication, determined on a
consistent basis with prior periods and including pro-rata amounts for Real
Properties not wholly-owned: (a) rents and other revenues received in the
ordinary course from such Real Property (including proceeds of rent loss or
business interruption insurance but excluding pre-paid rents and revenues,
security deposits, lease termination fees and straight-line rents), minus
(b) all expenses paid (excluding interest, depreciation and amortization and any
expenditures that are capitalized in accordance with GAAP but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Real Property, including, but not limited to,
property taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses and any property management fees (not to be less
than 3% of revenues) related to such Real Property. Annualized amounts shall be
adjusted for unbilled CAM reimbursements (e.g., snow removal) expected to be
paid in the calendar year and for any extraordinary, non-recurring expenses.

 

“Net Proceeds” means, without duplication, the total net proceeds directly or
indirectly received or to be received by the Borrower or REIT (i.e., received by
the Borrower or REIT or, to the extent of Borrower’s or REIT’s ownership
therein, by an Entity owned by Borrower or REIT) from or with respect to an
Equity Issuance calculated as the sum of the aggregate amount of all cash and
the Fair Market Value of all other property (other than securities of the
Borrower or REIT being converted or exchanged in connection with such Equity
Issuance) received by the Borrower or REIT in respect of such Equity Issuance
less investment banking fees, legal fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred by the Borrower or REIT in connection with such Equity Issuance.

 

“Non-Defaulting Lenders” means, collectively, those Lenders which are not
Defaulting Lenders.

 

“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.

 

- 20 -

 

 

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Agent and/or any Lender arising under or otherwise with
respect to any Loan Document, including, without limitation, the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans, and all
Reimbursement Obligations and all other Letter of Credit Liabilities, and all
Hedging Obligations (other than Excluded Swap Obligations), in all cases whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
other insolvency proceeding naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.

 

“Organizational Documents” means all certificates, instruments, agreements,
other documents and any amendments thereto in effect on the Effective Date
pursuant to which any Person is organized, operates or is governed, including
(a) with respect to a corporation, its articles of incorporation and bylaws, (b)
with respect to a limited partnership, its limited partnership certificate and
partnership agreement, (c) with respect to a general partnership or joint
venture, its partnership or joint venture agreement, (d) with respect to a
limited liability company, its articles or certificate of formation or
organization and operating or limited liability company agreement, in each case
all amendments, supplements and modifications thereto, and (e) any other
document that affects the control of, or the ability to oversee the management
and day-to-day operations of, and the amounts and timing of payments of
dividends, distributions and other amounts (including, without limitation,
returns on and of invested capital) to the holders of Equity Interests in, such
Person.

 

“Other Connection Taxes” means, with respect to any Lender or the Agent, Taxes
imposed as a result of a present or former connection between such Person and
the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Partial Release Date” has the meaning set forth in Section 5.14(d).

 

“Participant” has the meaning set forth in Section 9.04(d).

 

“Participant Register” has the meaning set forth in Section 9.04(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

- 21 -

 

 

“Permitted Encumbrances” means:

 

(a)          Liens, encumbrances or security interests pursuant to the Loan
Documents and other agreements in favor of the Agent and Lenders;

 

(b)          Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)          deposits to secure the performance of bids, trade contracts,
purchase, construction or sales contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;

 

(e)          the Title Instruments, Liens and other matters described in the
Title Insurance Policy;

 

(f)          uniform commercial code protective filings with respect to personal
property leased to REIT, the Borrower or any of their respective Subsidiaries;
and

 

(g)          landlords’ liens for rent not yet due and payable.

 

“Permitted Investments” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having an investment grade credit rating on the
date of acquisition;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000.00;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 90 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

- 22 -

 

 

(e)          investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement.

 

(f)          (i) investments in existing retail properties; (ii) joint ventures
for the purpose of acquiring interests in Real Property and developing and
improving Real Property; (iii) originating or acquiring real estate-related
loans and debt, and derivative instruments related to real estate; and (iv)
equity investments in real estate investment trusts and other real estate
companies.

 

“Permitted Liens” has the meaning set forth in Section 6.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership (general or limited),
Governmental Authority or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means, collectively, the Borrower Pledge Agreement, and the
REIT Pledge Agreement.

 

“Pool Debt Service Coverage Ratio” means, at any date of determination, the
ratio of (a) the Adjusted Pool Net Operating Income for the Calculation Period
ending on the most recent Determination Date, to (b) the Implied Debt Service
for a period of two (2) consecution Calendar Quarters based on a Principal
Testing Amount equal to the Principal Obligation on the most recent
Determination Date.

 

“Pool Leasing Ratio” means, at any time of determination, the ratio, expressed
as a percentage, of (a) the weighted average of the Mortgaged Properties’ leased
square feet (tenants in occupancy and current on rent payments, or a new tenant
under a signed lease to take occupancy within 30 days), to (b) the Mortgaged
Properties’ aggregate rentable square feet.

 

“Pool Net Operating Income” means, for any period, the sum of the Net Operating
Income of each Mortgaged Property for such period, treating (a) Mortgaged
Properties which are acquired by a Borrower during such period as owned by such
Borrower for the entire period, and (b) Mortgaged Properties which are released
during such period as having been released as of immediately prior to the
beginning of such period.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank National Association as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. The Prime Rate is a reference rate used by the Lender acting as the
Agent in determining interest rates on certain loans and is not intended to be
the lowest rate of interest charged by the Lender acting as the Agent or any
other Lender on any extension of credit to any debtor.

 

- 23 -

 

 

“Principal Obligation” means, at any time of determination, the sum of: (a) the
aggregate outstanding principal amount of the Loans; plus (b) the Letter of
Credit Liabilities.

 

“Principal Testing Amount” means, at any time, the principal amount of
Indebtedness for which Implied Debt Service is being calculated at such time.

 

“Proposed Mortgaged Property” shall have the meaning set forth in Section
5.12(a)(iii).

 

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party or a Subsidiary of Borrower), together with all
equipment, furniture, materials, supplies and personal property now or hereafter
located at or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by a Credit Party or a Subsidiary of Borrower.

 

“Real Property Tenant” means any Person that is a tenant at a Real Property, in
each case, as disclosed in writing to Agent.

 

“Real Property Value” means, at any time of determination, without duplication
(a) the then Borrowing Base Pool Value, plus (b) the Capitalization Value for
all other Real Property owned for more than two (2) Calendar Quarters, plus
(c) the GAAP book value of Real Property acquired during the two (2) most recent
Calendar Quarters, plus (d) the GAAP book value of Real Property under
construction until the Real Property is substantially complete which in no case
shall go beyond eighteen (18) months from commencement, plus (e) the GAAP book
value of unimproved land, mortgages and notes from unrelated parties. The Equity
Percentage of Unconsolidated Affiliates shall be included in calculations of
Capitalization Value consistent with the above treatment for wholly owned
assets. For purposes of determining Capitalization Value, Net Operating Income
attributable to assets described in any of the immediately preceding clauses (c)
through (e) shall be excluded from the determination of Adjusted Net Operating
Income.

 

“Register” has the meaning set forth in Section 9.04.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Agent for any drawing honored by
the Agent under a Letter of Credit.

 

“REIT” means Strategic Retail Trust, Inc., a Maryland corporation.

 

“REIT Collateral” means the “Collateral” as defined in the REIT Pledge
Agreement.

 

“REIT Entity” means, as of the date of determination (a) any Subsidiary of REIT
that directly or indirectly owns a Mortgaged Property or an interest in a
Mortgaged Property, (b) the Borrower, (c) any Person that owns a Mortgaged
Property in which REIT owns or holds any Equity Interests, whether directly or
indirectly, and (d) any Subsidiary of any Entity, Subsidiary or Person set forth
in subsections (a), (b) and (c), inclusive, of this definition; and which (in
the case of (a), (b), (c) or (d) hereof), directly or indirectly owns (x) any
Mortgaged Property or (y) any Equity Interests in any Entity, Subsidiary or
other Person owning a Mortgaged Property. Collectively, the term “REIT Entities”
refers to all of the foregoing.

 

- 24 -

 

 

“REIT Pledge Agreement” means the first priority Pledge and Security Agreement
(Strategic Retail Trust, Inc.) of dated herewith by and between REIT and Agent,
as may be amended from time to time, including in connection with this
Agreement.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

 

“Release Request” has the meaning set forth in Section 5.14(d).

 

“Release Tract” has the meaning set forth in Section 5.14 .

 

“Remaining Projects” has the meaning set forth in Section 5.14(e).

 

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material pursuant to applicable Environmental
Laws; (ii) prevent the Release or threat of Release, or minimize the further
Release, of any Hazardous Material so it does not migrate or endanger public
health or the environment; (iii) perform pre-remedial studies and investigations
or post-remedial monitoring and care; or (iv) bring facilities on any property
owned or leased by the Borrower or any of its Subsidiaries into compliance with
all Environmental Laws.

 

“Rents” means all rents, royalties, issues, profits, revenue, income, accounts,
proceeds and other benefits of a Real Property, whether now due, past due or to
become due, including all prepaid rents and security deposits.

 

“Repair Work” means the work necessary to restore, repair, rebuild or replace a
Mortgaged Property that has been impacted by a casualty or condemnation pursuant
to Section 5.06.

 

“Required Lenders” means, as of any day of determination, Lenders (one of which
must be the Agent, unless the Agent is a Defaulting Lender at such time) having
at least 66-2/3% of the aggregate amount of the Commitments, or, if the
Commitments have been terminated or reduced to zero, Lenders holding at least
66-2/3% of the Revolving Credit Exposure of all Lenders; provided that in
determining such percentage at any given time, the Commitments and Revolving
Credit Exposure of all then Defaulting Lenders will be disregarded and excluded.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property), direct or indirect, on account of or with respect
to any Equity Interest in REIT, Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, exchange, conversion, cancellation or termination of any such
Equity Interests, or of any option, warrant or other right to acquire any Equity
Interests in REIT, Borrower or any Subsidiary.

 

- 25 -

 

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Loans, and (b) such
Lender’s Applicable Percentage of the Letter of Credit Liabilities.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the McGraw
& Hill Companies, Inc. and any successor thereto.

 

“SEC” means the United States Securities and Exchange Commission, or any
successor Governmental Authority.

 

“SNDA Agreement” has the meaning set forth in Section 6.11(b).

 

“SRT Advisor” means SRT Advisor, LLC, a Delaware limited liability company.

 

“SRT Manager” means SRT Secured Holdings Manager, LLC, a Delaware limited
liability company, which is an Affiliate of SRT Advisor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Agent is subject, with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordination of Management Fees” has the meaning set forth in Section 6.10.

 

“Sub-Manager” means a third party property management company engaged by the
Management Company with respect to a Real Property that (a) does not have any
direct contractual relationship with a Credit Party or an Entity, and (b) whose
identity has been disclosed in writing to the Agent.

 

- 26 -

 

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.

 

“Tangible Net Worth” means, at any time of determination as to any Person, on a
consolidated basis, determined in accordance with GAAP, the net worth of such
Person, minus all intangible assets of such Person, with real estate assets
based on carrying value before depreciation.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest of (a) the date on which the Commitments
are terminated or reduced to zero under Section 2.06(b), (b) the Maturity Date,
and (c) the date the Commitments are terminated pursuant to Article VII.

 

“Third Party Information” has the meaning set forth in Section 3.12.

 

“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Mortgaged Properties.

 

“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the aggregate Commitment, issued in favor of
the Agent by a title insurance company satisfactory to the Agent and insuring
that title to the Mortgaged Properties is vested in Borrower, free and clear of
any Lien, objection, exception or requirement, and that each Deed of Trust
creates a valid first and prior lien on all the Mortgaged Properties, subject
only to the Permitted Encumbrances and such other exceptions as may be approved
in writing by the Agent. The Title Insurance Policy shall include such
provisions or endorsements as necessary to provide coverage on a revolving
credit basis (excluding creditor’s rights endorsements).

 

“Total Asset Value” means, at any time of determination, the sum of (without
duplication) the following, at such time, of the Borrower, REIT, and
Subsidiaries on a consolidated basis determined in accordance with GAAP applied
on a consistent basis: (a) the Real Property Value, plus (b) the amount of any
cash and cash equivalents.

 

- 27 -

 

 

“Total Debt” means, as to any Person at any time of determination, all
liabilities of such Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, whether secured or unsecured, contingent or
absolute, and, without duplication, all Indebtedness of such Person and its
Subsidiaries (determined on a consolidated basis), whether or not so classified,
including such Person’s and its Subsidiaries’ Equity Percentage of the Total
Debt of its Unconsolidated Affiliates; provided, however, the calculation of
Total Debt shall not include any fair value adjustments to the carrying value of
liabilities.

 

“Total Leverage Ratio” means, at any time of determination, the ratio (expressed
as a percentage) of (a) (without duplication) the sum of the Borrower’s and
REIT’s Total Debt, to (b) Total Asset Value.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the issuances of Letters
of Credit, and the use of the proceeds thereof.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

 

“Unused Fee” has the meaning set forth in Section 2.09(a).

 

“Unused Amount” has the meaning set forth in Section 2.09(a).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).

 

SECTION 1.03.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless otherwise specifically stated otherwise, all references
to the time of day are to the time of day in Boston, Massachusetts.

 

- 28 -

 

 

SECTION 1.04.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Lead Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Lead Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

SECTION 1.05.         Designation of Lead Borrower as Agent for Borrower.

 

(a)          Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s agent to obtain (i) Loans, the proceeds of which
shall be available to each Borrower as set forth herein, and (ii) the issuance
of Letters of Credit for the account of any one or more of the Borrowers. As the
disclosed principal for its agent, each Borrower shall be obligated to the Agent
and the Lenders on account the Loans as if made directly by the Lenders to that
Borrower and for Reimbursement Obligations as if that Borrower had requested
each Letter of Credit and executed each Letter of Credit Document,
notwithstanding the manner by which such Loans and Letters of Credit are
recorded on the books and records of the Lead Borrower and/or of any Borrower
(including, without limitation, on account of any such treatment of said Loan or
Reimbursement Obligation as an equity investment in a Borrower by Lead
Borrower).

 

(b)          Each Borrower recognizes that credit available to it under the
Loans and Letters of Credit are in excess of and on better terms than it
otherwise could obtain on and for its own account and that one of the reasons
therefor is its joining in the credit facility contemplated herein with all
other Borrowers. Consequently, each Borrower, jointly and severally, hereby
assumes and agrees fully, faithfully, and punctually to discharge all
Indebtedness and other Obligations of all of the Borrowers.

 

(c)          The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Loan or a Letter of Credit.

 

- 29 -

 

 

(d)          The proceeds of each Loan which is requested by the Lead Borrower
shall be advanced and each Letter of Credit requested shall be issued as and
when otherwise provided herein or as otherwise indicated by the Lead Borrower.
The Lead Borrower shall cause the transfer of the proceeds of a Loan to the
Borrower(s) on whose behalf such Loan was obtained, and, in the case of Letters
of Credit, the delivery thereof to the applicable beneficiary. Neither the Agent
nor any Lender shall have any obligation to see to the application of such
proceeds or the delivery of such Letters of Credit.

 

(e)          Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s attorney-in-fact to act in the Borrower’s name and
stead and to do and perform all matters, to grant to the Agent for the benefit
of the Lenders a security interest in the Collateral, transact all business, and
make, execute and acknowledge all Loan Documents and other instruments relating
to this Agreement including but not limited to, this Agreement, the Note, and
each Deed of Trust. Each Borrower hereby acknowledges and agrees that the power
of attorney created hereby is coupled with an interest.

 

(f)          Nothing contained herein shall be deemed or otherwise construed to
modify, waive, or otherwise limit the obligations of Guarantor under its
Guaranty to the Agent and the Lenders.

 

Article II.

The Credit FacilitY

 

SECTION 2.01.         Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower in amounts
requested by the Lead Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment as of such date, or
(b) the Principal Obligation exceeding the then Borrowing Base Availability.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans during the
Availability Period.

 

SECTION 2.02.         Loans and Borrowings.

 

(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several, and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)          Subject to Section 2.11, each Borrowing shall be comprised solely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance with
this Agreement. Each Lender, at its option, may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Eurodollar Loan in accordance with the terms of
this Agreement.

 

- 30 -

 

 

(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Eurodollar Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000.00 and not less than $1,000,000.00. At the time
that each ABR Borrowing is made, such ABR Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000.00 and not less than
$1,000,000.00. Borrowings of more than one Type may be outstanding at the same
time.

 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.03.         Requests for Borrowings and Approval of Proposed
Properties. To request a Borrowing, Lead Borrower (on behalf of the Borrower)
shall notify the Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, Boston, Massachusetts time,
three (3) Business Days before the date of the proposed Eurodollar Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 noon, Boston,
Massachusetts time, one (1) Business Day before the date of the proposed ABR
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Agent of a written
Borrowing Request in the form of Exhibit E and a Borrowing Base Certificate,
each as attached hereto and hereby made a part hereof and signed by Lead
Borrower, on behalf of the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(a)          the aggregate amount of the requested Borrowing;

 

(b)          the date of such Borrowing, which shall be a Business Day;

 

(c)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(d)          in the case of a Eurodollar Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(e)          the location and number of the Borrower’s account to which funds
are to be disbursed.

 

If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration, in the case of a Eurodollar Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

 

- 31 -

 

 

Notwithstanding anything herein to the contrary, the Borrower must have complied
with Section 5.12 prior to submitting such Borrowing Request if the proceeds of
such Borrowing are being used to fund the direct or indirect purchase of a
Mortgaged Property.

 

SECTION 2.04.         Funding of Borrowings.

 

(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Boston, Massachusetts time, to the account of the Agent most
recently designated by it for such purpose by notice to the Lenders. The Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower maintained with the
Agent in Boston, Massachusetts, or wire transferred to such other account or in
such manner as may be designated by the Lead Borrower in the applicable
Borrowing Request.

 

(b)          Unless the Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.04(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Agent, then the Agent
shall notify the Borrower and such Lender of the funding by the Agent, and the
applicable Lender and the Borrower jointly and severally agree to pay to the
Agent within three (3) Business Days after demand such corresponding amount
(with demand to be first made on such Lender) with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to the
corresponding Loan made to the Borrower. If the Borrower and such Lender pay
such interest to the Agent for an overlapping period, the Agent shall credit the
future interest payments of Borrower by an amount (as calculated by Agent in its
reasonable discretion) equal to the interest paid by Borrower for such
overlapping period. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Defaulting Lender.

 

SECTION 2.05.         Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.05. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

- 32 -

 

 

(b)          To make an election pursuant to this Section 2.05, the Lead
Borrower shall notify the Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by delivery, by
hand delivery, telecopy, or email, to the Agent of a written Interest Election
Request in the form of a Borrowing Request (with proper election made for an
interest rate election only) and signed by the Lead Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

(v)         If any such Interest Election Request requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Eurodollar Borrowing is repaid as provided
herein, at the end of such Interest Period such Eurodollar Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Agent, at the request
of the Required Lenders, so notifies the Lead Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

- 33 -

 

 

(f)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect with respect to
the Loans.

 

SECTION 2.06.         Termination, Reduction and Increase of Commitments.

 

(a)          Unless previously terminated by the Agent or Borrower in accordance
with this Agreement, the Commitments will terminate on the last day of the
Termination Date.

 

(b)          The Borrower may from time to time reduce the unused amount of the
Commitments (which shall be deemed to include the aggregate amount of Letter of
Credit Liabilities, without duplication), provided that each reduction in the
Commitments shall be in an amount that is at least $5,000,000.00 and integrals
thereof. The Borrower shall not reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.08, the
Principal Obligation would exceed the Borrowing Base Availability. Upon any
reduction in the Commitments, the Borrower’s option to increase the Commitments
provided in Section 2.06(d) shall terminate.

 

(c)          The Lead Borrower shall notify the Agent of any election to reduce
the Commitments under Section 2.06(b) at least three (3) Business Days prior to
the effective date of such reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Agent shall advise
the Lenders of the contents thereof. Each notice delivered by the Lead Borrower
pursuant to this Section 2.06(c) shall be irrevocable. Any reduction of the
Commitments shall be permanent. Each reduction in the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

(d)          So long as the Borrower is not then in Default, and the Borrower
has not previously decreased the Commitments under Section 2.06(b), the Borrower
may, at any time request that the Commitments be increased, so long as (a) each
increase is in a minimum amount of $5,000,000.00 and an integral multiple of
$5,000,000.00 (or such smaller amounts as the Agent may approve), (b) the
aggregate Commitments do not exceed $60,000,000.00 (the “Maximum Commitment”),
and (c) the aggregate amount of all such increases do not exceed $30,000,000.00.
If the Borrower requests that the total Commitments be increased pursuant to
this Section 2.06(c), the Agent shall use its best efforts to obtain increased
or additional commitments up to the Maximum Commitment, and to do so the Agent
may obtain additional lenders of its choice (and approved by Borrower, such
approval not to be unreasonably withheld or delayed, provided that Borrower
shall have the right, in its sole discretion, to reject any proposed lenders
that are Competitors or tenants of any Real Property), and without the necessity
of approval from any of the Lenders. The Borrower and each other Credit Party
shall execute an amendment to this Agreement, additional Notes and other
documents as the Agent may reasonably require to evidence the increase of the
Commitments, the addition of new projects as Mortgaged Properties, if
applicable, and the admission of additional Persons as Lenders, if necessary. No
increase in the Commitments shall increase the Letter of Credit Sublimit.

 

- 34 -

 

 

SECTION 2.07.         Repayment of Loans; Evidence of Debt.

 

(a)          Borrower hereby unconditionally promises to pay to the Agent for
the account of each Lender the then unpaid principal amount of, and all accrued
but unpaid interest on, the Loans on the Maturity Date.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender’s share thereof. Borrower shall be entitled to rely
on the accounts prepared by Agent (in lieu of any accounts maintained by each
Lender), and Agent agrees to provide Borrower with statements of such accounts
following Borrower’s written request.

 

(d)          The entries made in the accounts maintained pursuant to Section
2.07(b) or (c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein absent manifest error; provided that the failure of
any Lender or the Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

SECTION 2.08.         Prepayment of Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with Section 2.08(b), and subject to Section 2.13, if
applicable.

 

(b)          The Lead Borrower shall notify the Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Boston, Massachusetts time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Boston, Massachusetts
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000.00.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.10.

 

(c)          In connection with the prepayment of any Loan, Borrower will pay
all accrued and unpaid interest on the principal amount prepaid, and, if such
prepayment is prior to the expiration of the Interest Period applicable thereto,
the Borrower shall also pay all any applicable expenses pursuant to
Section 2.13.

 

- 35 -

 

 

(d)          Amounts to be applied to the prepayment of Loans shall be applied,
first, to reduce outstanding ABR Loans and next, to the extent of any remaining
balance, to reduce outstanding Eurodollar Loans. Each such prepayment shall be
applied to prepay ratably the Loans of each Lender.

 

(e)          If at any time the Principal Obligation exceeds the then Borrowing
Base Availability, then, within one (1) Business Day after such occurrence (i)
(except to the extent that any such excess is addressed in the following clause
(ii)) the Borrower shall pay such excess to the Agent, for the benefit of the
Lenders, and/or (ii) if the amount of such excess exceeds the Principal
Obligation attributable to Loans and Reimbursement Obligations plus any other
then-due Obligations of the Borrower other than the Stated Amounts of any
Letters of Credit, the Borrower shall cash collateralize the Stated Amount of
Letters of Credit in the amount of such excess, such that, following any such
payment and cash collateralization, no such excess will exist. Any cash
collateral so provided shall be treated as if provided under Section 2.20(a).

 

SECTION 2.09.         Fees.

 

(a)          The Borrower agrees to pay to the Agent for the account of each
Lender, according to its Applicable Percentage, an unused fee (the “Unused Fee”)
based on the amount by which the total Commitments exceed the Principal
Obligation (the “Unused Amount”), for each day from the Effective Date to, but
not including, the Termination Date. The Unused Fee shall accrue at the rate of
(i) 0.30% per annum for any day on which the Unused Amount is equal to or
greater than fifty percent (50%) of the total Commitments on such day, and (ii)
0.20% per annum for any day on which the Unused Amount is less than fifty
percent (50%) of the total Commitments on such day, in each instance calculated
daily (based on the number of days elapsed in a 360-day year). Accrued Unused
Fees shall be payable in arrears on the first Interest Payment Date after the
end of each Calendar Quarter and on the Termination Date.

 

(b)          The Borrower agrees to pay to the Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon in the fee
letters executed between the Borrower, KeyBank, Lead Arranger and the Agent.

 

(c)          Borrower agrees to pay to the Agent for the pro rata account of
each Lender a letter of credit fee at a rate per annum equal to the Applicable
Margin for Eurodollar Loans for each day (while an Event of Default exists to be
increased by 4% per annum, at the option of the Agent), times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) through and including the date
such Letter of Credit expires or is terminated or (y) to but excluding the date
such Letter of Credit is drawn in full and is not subject to reinstatement, as
the case may be. The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable in arrears on (i) each Interest Payment Date,
(ii) the Termination Date, and (iii) thereafter from time to time on demand of
the Agent. In addition, the Borrowers shall pay to the Agent for its own account
and not the account of any Lender, an issuance fee (with such issuance fee being
paid to any Lender other than Agent that issues a Letter of Credit hereunder) in
respect of each Letter of Credit equal to the greater of (i) $1,000.00 or (ii)
the product of (x) one-eighth of one percent (0.125%) and (y) initial Stated
Amount of such Letter of Credit. The fees provided for in the immediately
preceding sentence shall be nonrefundable and payable upon issuance (or in the
case of an extension of the expiration date, on the previous expiration date).
Borrower shall pay directly to the Agent from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged by
the Agent from time to time in like circumstances with respect to the issuance
of each Letter of Credit, drawings, amendments and other transactions relating
thereto.

 

- 36 -

 

 

(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Agent for distribution, in the case of
Unused Fees and letter of credit fees to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.10.         Interest.

 

(a)          The Loans comprising each ABR Borrowing shall bear interest for
each day outstanding at the Alternate Base Rate for such day plus the Applicable
Margin.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

 

(c)          Notwithstanding the foregoing, (A) if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 4% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.10, or (ii) in the case
of any other amount, 4% plus the rate applicable to ABR Loans as provided in
Section 2.10(a); and (B) after the occurrence and during the continuance of any
Event of Default, at the option of the Agent, or if the Agent is directed in
writing by the Required Lenders to do so, the Loans and all other amounts
payable by the Borrower hereunder shall bear interest at a rate per annum equal
to 4% plus the rate applicable to ABR Loans from time to time as provided in
Section 2.10(a).

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.10(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Agent, and such
determination shall be conclusive absent manifest error. In the case of any
Borrowing, interest shall begin to accrue when Lenders advance the Borrowing,
whether such advance is made directly to Borrower or into escrow with the title
company that will be issuing a Title Insurance Policy for the Mortgaged
Property.

 

- 37 -

 

 

SECTION 2.11.         Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)          the Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b)          the Agent determines or is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Agent shall give notice thereof to the Lead Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Lead Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted. In addition, any pending Borrowing Request for a Eurodollar Loan may
be revoked by the Lead Borrower or it shall be deemed a request for an ABR Loan,
and each outstanding Eurodollar Loan will automatically, on the last day of the
then current Interest Period applicable thereto, become an ABR Loan; or

 

(c)          or at any other time after the date hereof, any Change in Law shall
make it unlawful, or any Governmental Authority having jurisdiction over a
Lender or its lending office shall assert that it is unlawful, for any Lender to
make or maintain Eurodollar Loans, such Lender shall forthwith give notice of
such circumstances to the Agent and the Borrower and thereupon (i) the
commitment of the Lenders to make Eurodollar Loans shall forthwith be suspended
and (ii) any Eurodollar Loans then outstanding shall be converted automatically
to ABR Loans on the last day of each Interest Period applicable to such
Eurodollar Loans or within such earlier period as may be required by Legal
Requirements.

 

SECTION 2.12.         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or Agent;

 

- 38 -

 

 

(ii)         subject any Lender or the Agent to any Tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment or the Loans or
any Letter of Credit or participation therein (other than Taxes based upon or
measured by the gross receipts, income or profits of such Lender or the Agent or
its franchise tax);

 

(iii)        materially change the basis of taxation (except for changes in
taxes on gross receipts, income or profits or its franchise tax) of payments to
any Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement (including with respect to any Letter
of Credit or participation therein) or the other Loan Documents, or payable to
the Agent with respect to Letters of Credit;

 

(iv)        impose on any Lender or the London interbank market any other
condition cost or expense (other than one relating to Excluded Taxes) affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or the Agent of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender of the Agent hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the Agent the Borrower will pay to
such Lender and/or the Agent, as applicable, within fifteen (15) days of any
written request by such Lender or the Agent, such additional amount or amounts
as will compensate such Lender or the Agent for such additional costs incurred
or reduction suffered, which amounts shall be determined by such Lender and/or
the Agent, as applicable, in its sole but reasonable judgment, after good faith
and reasonable computation.

 

(b)          If any Lender or the Agent determines that any Change in Law
affecting such Lender or the Agent or any lending office of such Lender or the
Agent or such Lender’s or the Agent’s holding company, if any, regarding capital
or liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Agent’s capital or on the capital of such Lender’s or
the Agent’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Agent, to a
level below that which such Lender or the Agent or such Lender’s or the Agent’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Agent’s policies and the policies of such
Lender’s or the Agent’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender and/or the Agent, as the
case may be, within fifteen (15) days of any written request by such Lender,
such additional amount or amounts as will compensate such Lender and/or the
Agent or such Lender’s or the Agent’s holding company for any such reduction
suffered, which amounts shall be determined by such Lender and/or the Agent in
its sole but reasonable judgment, after good faith and reasonable computation.

 

- 39 -

 

 

(c)          A certificate of a Lender and/or the Agent setting forth the amount
or amounts necessary to compensate such Lender, the Agent or their respective
holding companies, as the case may be, as specified in Section 2.12(a) or (b)
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender and/or the Agent, the amount shown as
due on any such certificate within fifteen (15) days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or the Agent to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Agent’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the Agent pursuant to
this Section 2.12 for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the Agent notifies the Lead Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Agent’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.13.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.08(b)), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Lead Borrower pursuant
to Section 2.16, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

- 40 -

 

 

SECTION 2.14.         Taxes.

 

(a)          Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) the Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Borrower shall indemnify the Agent and each Lender, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

(e)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Lead Borrower
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Lead Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 

SECTION 2.15.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.12, 2.13, 2.14, 9.03, or otherwise) prior to 1:00 p.m., Boston,
Massachusetts time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Agent at its main offices in Cleveland, Ohio,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto. If the Agent receives a payment
for the account of a Lender prior to 1:00 p.m., Boston, Massachusetts time, such
payment must be delivered to the Lender on the same day and if it is not so
delivered due to the fault of the Agent, the Agent shall pay to the Lender
entitled to the payment interest thereon for each day after payment should have
been received by the Lender pursuant hereto until the Lender receives payment,
at the Federal Funds Effective Rate. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Further, if
there is no corresponding day for a payment in the given calendar month (i.e.,
there is no February 30th), the payment shall be due on the last Business Day of
such calendar month. All payments hereunder shall be made in Dollars.

 

- 41 -

 

 

(b)          If at any time insufficient funds are received by and available to
the Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Agent of such fact, and (ii) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)         the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Liabilities to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

 

(d)          Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

- 42 -

 

 

(e)          Unless the Agent shall have received notice from the Lead Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Federal Funds
Effective Rate.

 

(f)          If any Lender shall fail to make any payment required to be made by
it pursuant to 2.04(b) or 2.15(d), then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.16.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Each Lender will notify the Lead Borrower of any event occurring
after the date of this Agreement which will entitle such Person to compensation
pursuant to Sections 2.10 and 2.12 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation, provided that
such Person shall not be liable for the failure to provide such notice. If any
Lender requests compensation under Section 2.10, or if the Borrower is required
to pay any additional amount to any such Person or any Governmental Authority
for the account of any Lender pursuant to Section 2.12, then such Lender shall
use reasonable efforts to avoid or minimize the amounts payable, including,
without limitation, the designation of a different lending office for funding or
booking its Loans hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10 or 2.12, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.12 or
Section 2.14) and obligations under this Agreement and the Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Liabilities, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) such assignment will result in a reduction
in such compensation or payments, and (iv) such assignment does not conflict
with applicable law. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

- 43 -

 

 

SECTION 2.17.         Defaulting Lenders.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirements:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VII or otherwise) or received by the
Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied at such
time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder
(including with respect to Letters of Credit participations); second, if so
determined by the Agent, to be held as cash collateral for the Fronting Exposure
with respect to such Defaulting Lender; third, as the Lead Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fourth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement;
fifth, to the payment of any amounts owing to the Lenders or the Agent as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Agent against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit participations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the applicable conditions set forth in Sections 4.01 and 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Letter of
Credit participation payments owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
participation payments owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to Section 2.17(a)(v). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

- 44 -

 

 

(iii)        No Defaulting Lender shall be entitled to receive any fees
hereunder for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender), other than Letter of
Credit fees for any period during which that Lender is a Defaulting Lender to
the extent allocable to its Applicable Percentage of the Stated Amount of
Letters of Credit for which it has provided cash collateral pursuant to Section
2.21.

 

(iv)        With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (iii) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities that has been reallocated to such Non-Defaulting
Lender pursuant to clause (v) below, (y) pay to Agent the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to Agent’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(v)         All or any part of such Defaulting Lender’s participation in Letter
of Credit Liabilities shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the applicable conditions set forth in Sections 4.01 and 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(vi)        If the reallocation described in clause (v) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, cash collateralize the Agent’s
Fronting Exposure in accordance with the procedures set forth in Section 2.21.

 

- 45 -

 

 

(b)          If the Borrowers and the Agent agree in writing in their sole
discretion (with no consent required from the Borrowers if any Default or Event
of Default exists) that a Lender is no longer a Defaulting Lender, the Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.17(a)(v)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)          So long as any Lender is a Defaulting Lender, the Agent shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

SECTION 2.18.         Existing Credit Agreement Loans.

 

On the Effective Date, the Existing Credit Agreement Loans shall be deemed to be
converted to Eurodollar Loans having an Interest Period of one (1) month
commencing on the Effective Date. The Borrowers shall pay to the Agent any
amounts which might be due and payable pursuant to Section 2.13(b) as a result
of such deemed conversion. The Existing Credit Agreement Loans and all accrued
and unpaid interest thereon shall be due and payable at the same time as all
other payments of principal and interest hereunder.

 

SECTION 2.19.         Letters of Credit.

 

(a)          Subject to the terms and conditions of this Agreement, the Agent,
on behalf of the Lenders, agrees to issue for the account of any one or more of
the Borrowers during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Maturity Date one or more letters of
credit (each a “Letter of Credit”); provided, however that after giving effect
to the issuance of any Letter of Credit: (i) the Principal Obligation will not
exceed the Borrowing Base Availability; (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment; and (iii) the Letter of
Credit Liabilities will not exceed the Letter of Credit Sublimit. The initial
Stated Amount of each Letter of Credit shall be at least $100,000.00.

 

(b)          At the time of issuance, renewal or increase, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the reasonable approval by the Agent and the
Lead Borrower. Notwithstanding the foregoing, in no event may the expiration
date of any Letter of Credit extend beyond the earlier of (i) the date one year
from its date of issuance or (ii) the Maturity Date; provided, however, a Letter
of Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Maturity Date unless the Agent and all of the
Lenders have approved such expiration date.

 

- 46 -

 

 

(c)          The Lead Borrower shall give the Agent written notice (or
telephonic notice promptly confirmed in writing) at least 5 Business Days prior
to the requested date of issuance of a Letter of Credit, such notice to describe
in reasonable detail the proposed terms of such Letter of Credit and the nature
of the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) Stated Amount, (ii) beneficiary, and (iii) expiration date. The
Lead Borrower shall also execute and deliver such customary letter of credit
application forms as requested from time to time by the Agent. Together with the
notice to the Agent as specified immediately above, the Lead Borrower shall
deliver to the Agent a completed, current Borrowing Base Certificate. Provided
the Lead Borrower has given the notice prescribed by the first sentence of this
subsection and subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article IV, the Agent shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary. Upon
the written request of the Lead Borrower, the Agent shall deliver to the Lead
Borrower a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

 

(d)          Upon receipt by the Agent from the beneficiary of a Letter of
Credit of any demand for payment under such Letter of Credit, the Agent shall
promptly notify the Lead Borrower of the amount to be paid by the Agent as a
result of such demand and the date on which payment is to be made by the Agent
to such beneficiary in respect of such demand; provided, however, the Agent’s
failure to give, or delay in giving, such notice shall not discharge the
Borrowers in any respect from the applicable Reimbursement Obligation. The
Borrowers hereby unconditionally and irrevocably agree to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.19(j) such Lender’s Applicable
Percentage of such payment.

 

(e)          Upon its receipt of a notice referred to in the immediately
preceding subsection (d), the Lead Borrower shall advise the Agent whether or
not the Borrowers intend to borrow hereunder to finance its obligation to
reimburse the Agent for the amount of the related demand for payment and, if
they do, the Lead Borrower shall submit a timely request for such borrowing as
provided in the applicable provisions of this Agreement. If the Lead Borrower
fails to so advise the Agent, or if the Borrowers fail to reimburse the Agent
for a demand for payment under a Letter of Credit by the date of such payment,
then (i) if the applicable conditions contained in Article IV would permit the
making of Loans, the Borrowers shall be deemed to have requested a borrowing of
Loans in an amount equal to the unpaid Reimbursement Obligation and the Agent
shall give each Lender prompt notice of the amount of the Loan to be made
available to the Agent not later than 1:00 p.m. or (ii) if such conditions would
not permit the making of Loans, the provisions of subsection (j) of this Section
shall apply. The limitations of Section 2.02(c) shall not apply to any borrowing
of Loans under this subsection.

 

- 47 -

 

 

(f)          Upon the issuance by the Agent of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Commitment of
each Lender shall be deemed to be utilized for all purposes of this Agreement in
an amount equal to the product of (i) such Lender’s Applicable Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

 

(g)          In examining documents presented in connection with drawings under
Letters of Credit and making payments under Letters of Credit against such
documents, the Agent shall only be required to use the same standard of care as
it uses in connection with examining documents presented in connection with
drawings under letters of credit in which it has not sold participations and
making payments under such letters of credit. The Borrowers assume all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, neither the Agent nor any of the Lenders shall be responsible
for, and the Borrowers’ obligations in respect of the Letters of Credit shall
not be affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of the
proceeds of any drawing under any Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Agent’s or any
Lender’s rights or powers hereunder. Any action taken or omitted to be taken by
the Agent under or in connection with any Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, non-appealable judgment), shall not
create against the Agent or any Lender any liability to the Borrowers or any
Lender. In this regard, the obligation of the Borrowers to reimburse the Agent
for any drawing made under any Letter of Credit, and to repay any Loan made
pursuant to the second sentence of the preceding subsection (e), shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any other applicable Letter of Credit
Document under all circumstances whatsoever, including without limitation, the
following circumstances: (A) any lack of validity or enforceability of any
Letter of Credit Document or any term or provisions therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between any Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrowers’ Reimbursement
Obligations.

 

- 48 -

 

 

(h)          The issuance by the Agent of any amendment, supplement or other
modification to any Letter of Credit shall be subject to the same conditions
applicable under this Agreement to the issuance of new Letters of Credit
(including, without limitation, that the request therefor be made through the
Agent), and no such amendment, supplement or other modification shall be issued
unless either (i) the respective Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
amended, supplemented or modified form or (ii) the Requisite Lenders (or all of
the Lenders if required by Section 9.02) shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrowers shall pay the fees, if any, payable under the last sentence of Section
2.09(c).

 

(i)          Immediately upon the issuance by the Agent of any Letter of Credit
each Lender shall be deemed to have irrevocably and unconditionally purchased
and received from the Agent, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Applicable Percentage of the
liability of the Agent with respect to such Letter of Credit, and each Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to the Agent
to pay and discharge when due, such Lender’s Applicable Percentage of the
Agent’s liability under such Letter of Credit. In addition, upon the making of
each payment by a Lender to the Agent in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Agent by the Borrowers in respect of such
Letter of Credit and (ii) a participation in a percentage equal to such Lender’s
Applicable Percentage in any interest or other amounts payable by the Borrowers
in respect of such Reimbursement Obligation (other than the fees payable solely
to the Agent pursuant to Section 2.09(c)). Notwithstanding the foregoing, in the
event of a default in any Lender’s obligations to fund under this Agreement
exists or any Lender is at such time a Defaulting Lender, the Agent shall have
the right, but not the obligation, to refuse to issue any Letter of Credit
unless the Agent has entered into satisfactory arrangements with the Borrowers
and/or such Defaulting Lender to eliminate the Agent’s risk with respect to such
Defaulting Lender.

 

- 49 -

 

 

(j)          Each Lender severally agrees to pay to the Agent on demand in
immediately available funds in Dollars the amount of such Lender’s Applicable
Percentage of each drawing paid by the Agent under each Letter of Credit to the
extent such amount is not reimbursed by the Borrowers pursuant to Section
2.19(d); provided, however, that in respect of any drawing under any Letter of
Credit, the maximum amount that any Lender shall be required to fund, whether as
a Loan or as a participation, shall not exceed such Lender’s Applicable
Percentage of such drawing. If the notice referenced in the second sentence of
Section 2.19(e) is received by a Lender not later than 11:00 a.m., then such
Lender shall make such payment available to the Agent not later than 2:00 p.m.
on the date of demand therefor; otherwise, such payment shall be made available
to the Agent not later than 1:00 p.m. on the next succeeding Business Day. The
obligation of each Lender to make such payments to the Agent under this
subsection, and the Agent’s right to receive the same, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of any Borrower or any other Credit Party, (iii) the existence of any
Default or Event of Default, or (iv) the termination of the Commitments. Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

(k)          The Agent shall periodically deliver to the Lenders information
setting forth the Stated Amount of all outstanding Letters of Credit. Other than
as set forth in this subsection, the Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Agent to perform its requirements under
this subsection shall not relieve any Lender from its obligations under Section
2.19(j).

 

SECTION 2.20.         Expiration or Maturity Date of Letters of Credit Past
Termination Date.

 

(a)          If on the Termination Date there are any Letters of Credit
outstanding hereunder (excluding any Letters of Credit for which cash collateral
has been provided as provided herein), the Borrowers shall, on such date, pay to
the Agent an amount of money equal to the Stated Amount of such Letter(s) of
Credit for deposit into the Collateral Account.

 

(b)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrowers hereby pledge and grant to the
Agent, for the ratable benefit of the Agent and the Lenders as provided herein,
a security interest in all of their respective right, title and interest in and
to the Collateral Account and the balances from time to time in the Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

 

(c)          Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such cash equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders (but owned by Lead Borrower for tax purposes). The Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Agent accords other funds deposited with the Agent, it being understood that the
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the
Collateral Account.

 

- 50 -

 

 

(d)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.

 

(e)          If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 7.03.

 

(f)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrowers, deliver to the Borrowers
within 10 Business Days after the Agent’s receipt of such request from the
Borrowers, against receipt but without any recourse, warranty or representation
whatsoever, such amount of the credit balances in the Collateral Account as
exceeds the aggregate amount of the Letter of Credit Liabilities at such time.

 

(g)          The Borrowers shall pay to the Agent from time to time such fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

 

SECTION 2.21.         Cash Collateral.

 

(a)          At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Agent the Borrower shall
cash collateralize the Agent’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.17(a)(v) and any cash
collateral provided by such Defaulting Lender) in an amount not less than the
amount of such Fronting Exposure. Any such cash collateral shall be maintained
in the Collateral Account, subject to Section 2.20(c).

 

(b)          The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Agent, and agrees to maintain, a
first priority security interest in all such cash collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Liabilities, to be applied pursuant to clause (c) below. If at any time
the Agent determines that cash collateral is subject to any right or claim of
any Person other than the Agent as herein provided, or that the total amount of
such cash collateral is less than the Fronting Exposure, the Borrower will,
promptly upon demand by the Agent, pay or provide to the Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section or Section 2.17 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to cash collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the cash collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

- 51 -

 

 

(d)          Cash collateral (or the appropriate portion thereof) provided to
reduce any Fronting Exposure shall no longer be required to be held as cash
collateral pursuant to this Section following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the Agent that
there exists excess cash collateral; provided that, subject to Section 2.17 the
Person providing cash collateral and the Agent may agree that cash collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such cash collateral
was provided by the Borrower, such cash collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

Article III.

Representations and Warranties

 

The Credit Parties represent and warrant to the Lenders and the Agent that:

 

SECTION 3.01.         Organization; Powers. Each Credit Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required to the extent that the failure to so qualify could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.02.         Authorization; Enforceability. The Transactions are within
the corporate, partnership or limited liability company powers (as applicable)
of the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or which shall be completed at
the appropriate time for such filings under applicable securities laws, (b) will
not violate, to the Credit Parties’ knowledge, any applicable law, regulation or
order of any Governmental Authority to the extent that such violation could
reasonably be expected to have a Material Adverse Effect, (c) will not violate
the charter, by-laws or other Organizational Documents of any Credit Party or
any of the Borrower’s Subsidiaries, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Credit Party
or any of the Borrower’s Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Credit Party or any of the
Borrower’s Subsidiaries to the extent that such violation, default or right to
require payment could reasonably be expected to have a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
Collateral, except pursuant to the Deed of Trust and the Pledge Agreements.

 

- 52 -

 

 

SECTION 3.04.         Financial Condition; No Material Adverse Change.

 

(a)          The Borrower has heretofore furnished to the Agent the consolidated
financial statements of REIT as of and for the fiscal year ended December 31,
2013, reported on by Moss Adams LLP, independent public accountants, for REIT.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of REIT and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments.

 

(b)          Since December 31, 2013, no event has occurred which could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05.         Properties.

 

(a)          Each of the Credit Parties and the Borrower’s Subsidiaries has
title to, or valid leasehold interests in, all Collateral and all real and
personal property necessary to its business, except for Permitted Liens and
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 

(b)          Except as otherwise set forth in the property conditions reports
obtained with respect to each Mortgaged Property, to the best of each Credit
Party’s knowledge, all components of all improvements included within such
Mortgaged Property, including, without limitation, the roofs and structural
elements thereof and the heating, ventilation, air conditioning, plumbing,
electrical, mechanical, sewer, waste water, storm water, paving and parking
equipment, systems and facilities included therein, are in good working order
and repair, subject to such exceptions which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. To the best
of each Credit Party’s knowledge, all water, gas, electrical, steam, compressed
air, telecommunication, sanitary and storm sewage lines and systems and other
similar systems serving the Mortgaged Properties are installed and operating and
are sufficient to enable each Mortgaged Property to continue to be used and
operated in the manner currently being used and operated, and no Credit Party
has any knowledge of any fact or condition that reasonably could be expected to
result in the termination or material impairment of the furnishing thereof,
subject to such exceptions which could not reasonably be expected to have, in
the aggregate, a Material Adverse Effect.

 

(c)          To the best of each Credit Party’s knowledge, all franchises,
licenses, authorizations, rights of use, governmental approvals and permits
(including all certificates of occupancy and building permits) which are
reasonably required to have been issued by Governmental Authority to enable all
Mortgaged Properties to be operated as then being operated have been lawfully
issued and are in full force and effect, other than those which the failure to
obtain in the aggregate could not be reasonably expected to have a Material
Adverse Effect. To the best of each Credit Party’s knowledge, no Credit Party or
any Subsidiary of the Borrower is in violation of the terms or conditions of any
such franchises, licenses, authorizations, rights of use, governmental approvals
and permits, which violation could reasonably be expected to have a Material
Adverse Effect.

 

- 53 -

 

 

(d)          None of the Credit Parties or Subsidiaries of the Borrower has
received any written notice or has any actual knowledge of any pending,
threatened or contemplated condemnation proceeding affecting any Mortgaged
Property or any part thereof, or any proposed termination or impairment of any
parking at any Mortgaged Property or of any sale or other disposition of any
Mortgaged Property or any part thereof in lieu of condemnation, which in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(e)          Except for events or conditions which could not reasonably be
expected to have, in the aggregate, a Material Adverse Effect, no portion of any
Mortgaged Property has suffered any damage by fire or other casualty loss which
has not heretofore been completely repaired and restored to its condition prior
to such casualty.

 

(f)          No portion of any Mortgaged Property is located in a special flood
hazard area as designated by any federal Government Authorities or any area
identified by the insurance industry or other experts acceptable to the Agent as
an area that is a high probable earthquake or seismic area, except as set forth
on Schedule 3.05.

 

(g)          There are no Persons operating or managing any Mortgaged Property
other than the Borrower, and the Management Company and any Sub-Managers
pursuant to (i) the management agreements delivered to Agent as of the Effective
Date, and (ii) such other management agreements in form and substance reasonably
satisfactory to the Agent and which are assigned to Agent pursuant to an
assignment of management agreement in form and substance satisfactory to the
Agent, provided that sub-management contracts between the Management Company and
a Sub-Manager are not subject to Agent’s approval provided that such contracts
(i) are terminable by Glenborough on no greater than thirty (30) days’ notice
without penalty, and (ii) terminate upon the termination of any applicable
management agreement between the Borrower and Glenborough and on any transfer of
the Mortgaged Property (including as a result of foreclosure, deed in lieu of
foreclosure, or other similar transfer).

 

(h)          To the best of the Credit Parties’ knowledge, except as disclosed
on the Current Survey, no improvement or portion thereof, or any other part of
any Mortgaged Property, is dependent for its access, operation or utility on any
land, building or other improvement not included in such Mortgaged Property,
other than for access provided pursuant to a recorded easement, declaration or
other right of way establishing the right of such access, subject to such
exceptions which could not reasonably be expected to have, in the aggregate, a
Material Adverse Effect.

 

- 54 -

 

 

SECTION 3.06.         Intellectual Property. To the best of the Credit Parties’
knowledge, each Credit Party and each of the Borrower’s Subsidiaries owns, or is
licensed to use, all patents and other intellectual property the absence of
which could reasonably be expected to have a Material Adverse Effect, and the
use thereof does not materially infringe upon the rights of any other Person. To
the best of the Credit Parties’ knowledge, there are no material slogans or
other advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party or any of the Borrower’s Subsidiaries, and no claim or
litigation regarding any slogan or advertising device, project, process, method,
substance, part or component or other material employed, or now contemplated to
be employed by any Credit Party or any of the Borrower’s Subsidiaries, is
pending or threatened, the outcome of which could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 3.07.         Litigation and Environmental Matters.

 

(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the best of the
Credit Parties’ knowledge, threatened against or affecting any Credit Party or
any of the Borrower’s Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect or (ii) that involve this Agreement or the Transactions.

 

(b)          Except as disclosed in the environmental reports obtained with
respect to each Mortgaged Property:

 

(i)          to the best of the Credit Parties’ knowledge, each Mortgaged
Property is free from contamination by any Hazardous Material, except as could
not reasonably be expected to have a Material Adverse Effect;

 

(ii)         to the best of the Credit Parties’ knowledge, the operations of the
Credit Parties, and the operations at each Mortgaged Property are in compliance
with all applicable Environmental Laws, except as could not reasonably be
expected to have a Material Adverse Effect;

 

(iii)        none of the Credit Parties or Subsidiaries of the Borrower have
known liabilities with respect to Hazardous Materials at any Mortgaged Property
and, to the best of the Credit Parties’ knowledge, no facts or circumstances
exist which could reasonably be expected to give rise to liabilities with
respect to such Hazardous Materials, in either case, except to the extent such
liabilities could not reasonably be expected to have a Material Adverse Effect;

 

(iv)        To the best of the Credit Parties’ knowledge, (A) the Credit Parties
and each Mortgaged Property have all Environmental Permits (if any) necessary
for the operations at such Mortgaged Property and are in compliance with such
Environmental Permits; (B) there are no legal proceedings pending nor threatened
to revoke, or alleging the violation of, such Environmental Permits; and (C)
none of the Credit Parties or Subsidiaries of the Borrower have received any
notice from any source to the effect that there is lacking any Environmental
Permit required in connection with the current use or operation of any Mortgaged
Property, in each case, except as could not reasonably be expected to have a
Material Adverse Effect;

 

- 55 -

 

 

(v)         none of the Mortgaged Properties currently leased or owned by any
Credit Party, nor, to the best of the Credit Parties’ knowledge, any owner of
Mortgaged Property leased or operated by any Credit Party, are subject to any
outstanding written order or contract, including Environmental Liens, with any
Governmental Authority or other Person, or to any federal, state, local, foreign
or territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except as could not reasonably be expected to have a Material Adverse
Effect;

 

(vi)        none of the Credit Parties or Subsidiaries of the Borrower are
subject to any pending legal proceeding alleging the violation of any
Environmental Law with respect to any Mortgaged Property nor, to the best of
Credit Parties’ knowledge, are any such proceedings threatened, in either case,
except as could not reasonably be expected to have a Material Adverse Effect;

 

(vii)       none of the Credit Parties or Subsidiaries of the Borrower or, to
the best of the Credit Parties’ knowledge, any owner of any Mortgaged Property
leased by any Credit Party, have filed any notice under federal, state or local,
territorial or foreign law indicating past or present treatment, storage, or
disposal of or reporting a Release of Hazardous Material into the environment
with respect to a Mortgaged Property, in each case, except as could not
reasonably be expected to have a Material Adverse Effect;

 

(viii)      none of the operations of the Credit Parties or Subsidiaries of the
Borrower at a Mortgaged Property or, to the best of the Credit Parties’
knowledge, of any owner of any Mortgaged Property currently leased by any Credit
Party or of any tenant of any Mortgaged Property currently leased from any
Credit Party, involve or, to the best of the Credit Parties’ knowledge,
previously involved the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as
of the date of this Agreement) or any state, local, territorial or foreign
equivalent, in violation of Environmental Laws; and

 

(ix)         to the best of the Credit Parties’ knowledge, there is not now, nor
has there been in the past (except, in all cases, to the extent the existence
thereof could not reasonably be expected to have a Material Adverse Effect), on,
in or under any Mortgaged Property leased or owned by any Credit Party, (A) any
underground storage tanks or surface tanks, dikes or impoundments (other than
for surface water); (B) any friable asbestos-containing materials; (C) any
polychlorinated biphenyls; or (D) any radioactive substances other than
naturally occurring radioactive material.

 

SECTION 3.08.         Compliance with Laws and Agreements. Each of the Credit
Parties and Subsidiaries of the Borrower are in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
to its knowledge, its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Default has occurred and is continuing.

 

- 56 -

 

 

SECTION 3.09.         Investment and Holding Company Status. Neither any of the
Credit Parties nor any of the Borrower’s Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

SECTION 3.10.         Taxes. Each Credit Party and each of the Borrower’s
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.11.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
have a Material Adverse Effect. The Borrower does not have any Plans as of the
date hereof. As to any future Plan the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.

 

SECTION 3.12.         Disclosure. To the best of the Credit Parties’ knowledge,
there are no agreements, instruments and corporate or other restrictions to
which it, any other Credit Party, or any of its Subsidiaries is subject, or any
other matters known to it, that, in the aggregate, could reasonably be expected
to have a Material Adverse Effect. None of the reports, financial statements,
certificates or other information prepared by a Credit Party, an Affiliate of a
Credit Party or any employee or officer thereof and furnished by or on behalf of
the Borrower to the Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) (the “Affiliate Prepared Information”) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time; and
provided further that none of the Credit Parties shall be responsible for the
accuracy of any statements or information contained in any deliverable that is
not Affiliate Prepared Information (the “Third Party Information”) except that
the Credit Parties represent and warrant that, to the best of their knowledge,
the Third Party Information does not contain any material errors, omissions or
misstatements of fact.

 

SECTION 3.13.         Insurance. Borrower has provided to Agent an insurance
schedule which accurately sets forth, in all material respects, as of the
Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of the Credit Parties and the Borrower’s
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof and (v) the expiration date thereof, with Agent, for the benefit
of the Lenders, being names as mortgagee, additional insured and loss payee, as
applicable. Such insurance policies and programs (or such other similar policies
as are permitted pursuant to Section 5.06) are currently in full force and
effect, and, together with payment by the insured of scheduled deductible
payments, are in amounts sufficient to cover the replacement value of the
respective assets of the Credit Parties and the Subsidiaries of the Borrower.

 

- 57 -

 

 

SECTION 3.14.         Margin Regulations. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), and no proceeds
of any Loan will be used to purchase or carry any margin stock.

 

SECTION 3.15.         Subsidiaries; REIT Qualification. As of the Effective
Date, REIT has only the Subsidiaries listed on Schedule 3.15 attached hereto.
The Borrower qualifies as a “qualified REIT subsidiary” under Section 856 of the
Code. REIT is a Maryland corporation duly organized pursuant to articles of
incorporation filed with the Maryland Department of Assessments and Taxation,
and is in good standing under the laws of Maryland. REIT conducts its business
in a manner which enables it to qualify as a real estate investment trust under,
and to be entitled to the benefits of, §856 of the Code and has elected to be
treated as and is entitled to the benefits of a real estate investment trust
thereunder.

 

SECTION 3.16.         Leases. With respect to the Mortgaged Properties, Borrower
represents and warrants to the Agent and the Lenders that: (i) Borrower has
delivered to Agent a true and correct copy of each Lease and any guaranty(ies)
thereof which affect any part of the Mortgaged Property; (ii) no such Lease or
guaranty contains any option or right of first refusal to purchase all or any
portion of the Mortgaged Property, or any present or future interest therein,
except as set forth on Schedule 3.16 attached hereto; (iii) complete and correct
rent rolls for the Mortgaged Property as of the date hereof have been delivered
to Agent; (iv) to the best of Borrower’s knowledge, the Leases are currently in
full force and effect with no existing default on the part of the landlord
thereunder and no condition existing with respect thereto which, with the giving
of notice or the passage of time, could constitute such a default; and (v) to
Borrower’s knowledge, there is no existing material default by any of the
tenants under any of the Leases and no condition existing with respect thereto
which, with the giving of notice or the passage of time, could constitute such a
default.

 

Article IV.

Conditions

 

SECTION 4.01.         Effective Date. The obligations of the Lenders to make
Loans and of the Agent to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)          The Agent (or its counsel) shall have received from each Credit
Party either (i) a counterpart of this Agreement and all other Loan Documents to
which it is party signed on behalf of such party or (ii) written evidence
satisfactory to the Agent (which may include telecopy or email transmission of a
signed signature page of each such Loan Document other than the Notes) that such
party has signed a counterpart of the Loan Documents, together with copies of
all Loan Documents.

 

- 58 -

 

 

(b)          The Agent shall have received a favorable written opinion
(addressed to the Agent and the Lenders and dated the Effective Date) of counsel
for the Credit Parties, as the Agent may approve, covering such matters relating
to the Credit Parties, the Loan Documents or the Transactions as the Required
Lenders shall reasonably request.

 

(c)          The Agent shall have received such documents and certificates as
the Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Credit Parties, the authorization of the
Transactions and any other legal matters relating to the Credit Parties, this
Agreement (including each Credit Party’s compliance with Section 9.14 and other
customary “know your customer” requirements) or the Transactions, all in form
and substance satisfactory to the Agent and its counsel.

 

(d)          The Agent shall have received a Compliance Certificate and a
Borrowing Base Certificate, dated the date of this Agreement and signed by a
Financial Officer of Borrower, in form and substance satisfactory to the Agent.

 

(e)          The Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

(f)          The Agent shall have received the Appraisal, the Environmental
Assessment, the Title Insurance Policy and the Current Survey (in each instance
as delivered in connection with the original closing of the Loan, with the Agent
receiving an acceptable endorsement to each Title Policy), property condition
assessments, insurance certificates, and such other due diligence information as
the Agent may require for each Mortgaged Property.

 

(g)          The Agent shall have received such amendments and/or amendments and
restatements of the various Loan Documents (as defined in the Existing Credit
Agreement) as it shall determine to be necessary and appropriate.

 

The Agent shall notify the Lead Borrower and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.

 

SECTION 4.02.         Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Agent to issue Letters of
Credit is subject to the satisfaction of the following conditions:

 

(a)          The representations and warranties of each Credit Party set forth
in this Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing or issuance (except to
the extent a representation or warranty is already qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects).

 

- 59 -

 

 

(b)          At the time of and immediately after giving effect to such
Borrowing or issuance, no Default or Event of Default shall have occurred and be
continuing.

 

(c)          With respect to any requested Borrowings, the Borrower shall have
complied with Section 2.03, and with respect to any requested Letter of Credit
issuance, the Borrower shall have complied with Section 2.19.

 

(d)          The Agent shall have received a Borrowing Base Certificate signed
by a Financial Officer of REIT.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section
4.02.

 

Article V.

Affirmative Covenants

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and no Letter of Credit Liabilities are outstanding, the Credit Parties
covenant and agree with the Lenders that:

 

SECTION 5.01.         Financial Statements: Ratings Change and Other
Information. The Credit Parties will furnish to the Agent and each Lender:

 

(a)          within 90 days after the end of each fiscal year of REIT, and not
later than 10 days after the filing of REIT’s Form 10-K with respect to such
fiscal year with the SEC, REIT’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, together with all notes and supporting schedules thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year which present fairly in all material respects the financial
condition and results of operations of REIT and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, all certified
by a Financial Officer of REIT (which may be included in the applicable
Compliance Certificate) and reported on (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) by Moss Adams LLP or other firm independent public
accountants of recognized national standing, in any case which firm has
authorized REIT to deliver such financial statements and report to the Agent and
the Lenders;

 

(b)          within 45 days after the end of each fiscal year of REIT, a
pro-forma budget, including cash flow projections, for REIT and the Borrower,
for the following fiscal year;

 

- 60 -

 

 

(c)          within 45 days after the end of each Calendar Quarter, and not
later than 10 days after the filing of REIT’s Form 10-Q with respect to such
Calendar Quarter with the SEC, (i) such entity’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such Calendar Quarter and the then elapsed portion of the fiscal
year, together with all notes and supporting schedules thereto, setting forth in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of REIT’s Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of each such
entity on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) a Real Property Portfolio Summary Schedule, broken out by Mortgaged
Property in the Mortgaged Property Pool and all other properties of REIT and its
Subsidiaries, detailing at a minimum, the property address, square footage, Net
Operating Income for such Calendar Quarter, cost basis and Appraised Value (if
applicable), and attaching rent rolls and operating statements for each
Mortgaged Property as of the related Determination Date;

 

(d)          concurrently with the delivery thereof, copies of all quarterly and
annual reporting provided to the investors in REIT;

 

(e)          within 45 days after the end of each Calendar Quarter a compliance
certificate of a Financial Officer of REIT (each, a “ Compliance Certificate”)
in the form of Exhibit B attached hereto, and a borrowing base certificate of a
Financial Officer of REIT (each, a “Borrowing Base Certificate”) in the form of
Exhibit G attached hereto;

 

(f)          Within ten (10) days after the filing thereof for Forms 10-K and
10-Q described below, and upon written request for items other than Forms 10-K
and 10-Q described below, copies of all periodic and other reports, proxy
statements and other materials filed by REIT, the Borrower or any Subsidiary
with the SEC (including registration statements and reports on Form 10-K, 10-Q
and 8-K (or their equivalents)) or with any national securities exchange, or
distributed by REIT or the Borrower to its shareholders generally, as the case
may be, provided, that this covenant may be satisfied by directing Agent and
each Lender to the appropriate page of the SEC website; and

 

(g)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party or any Subsidiary of the Borrower, or compliance with the terms of the
Loan Documents, as the Agent or any Lender may reasonably request, including
property operating statements, cash flow statements, and balance sheets..

 

SECTION 5.02.         Financial Covenants.

 

The Borrower and Guarantor shall be in compliance with the financial covenants
set forth below in this Section 5.02 at all times, and shall certify and report
such compliance as of the last day of each Calendar Quarter in each Compliance
Certificate required to be delivered pursuant to this Agreement. All
calculations shall include the applicable Equity Percentage of Unconsolidated
Affiliates, without duplication.

 

(a)          The Total Leverage Ratio of REIT shall not exceed sixty-five
percent (65%); provided, however, the Total Leverage Ratio may increase to
seventy percent (70%) for no more than two (2) consecutive Calendar Quarters
once prior to the Maturity Date in connection with asset acquisitions or other
events approved by Agent in its sole discretion.

 

- 61 -

 

 

(b)          The Fixed Charge Coverage Ratio of REIT shall not be less than
1.40:1.00.

 

(c)          Liquidity of REIT shall not be less than $2,500,000.00.

 

(d)          Tangible Net Worth of REIT shall not be less than (i)
$48,784,000.00, plus (ii) seventy-five percent (75%) of the Net Proceeds of all
Equity Issuances by REIT or the Borrower after the Effective Date. Nothing
herein shall be deemed to authorize any Equity Issuance otherwise prohibited
pursuant to this Agreement or any other Loan Document.

 

(e)          The Indebtedness of REIT that bears interest at a varying rate of
interest or that does not have the interest rate effectively fixed or hedged
pursuant to a Hedging Agreement, shall not exceed twenty percent (20%) of Total
Asset Value, with all Hedging Agreements subject to the review and approval of
Agent.

 

SECTION 5.03.         Notices of Material Events. The Borrower will furnish to
the Agent and each Lender written notice of the following promptly after it
becomes aware of same (unless specific time is set forth below):

 

(a)          within five (5) Business Days after it has actual knowledge
thereof, the occurrence of any Default or Event of Default;

 

(b)          within five (5) Business Days after the filing or commencement of
any action, suit or proceeding by or before any Governmental Authority
(excluding any courts) against or affecting any Credit Party or any Affiliate
thereof that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect;

 

(c)          within five (5) Business Days (i) after the filing or commencement
of any litigation or arbitration which is pending against a Credit Party and
where the amount in controversy exceeds $1,000,000.00 and (ii) after a Credit
Party has knowledge thereof, threatened in writing against a Credit Party in
which the amount in controversy exceeds $10,000,000.00, and which Borrower
reasonably believes is not covered entirely by insurance;

 

(d)          within five (5) Business Days after the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and

 

(e)          within five (5) Business Days after it has actual knowledge
thereof, any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.03 shall be accompanied by a
statement of a Financial Officer or other executive officer of Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

- 62 -

 

 

SECTION 5.04.         Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02. Each Borrower must at all times be a wholly owned direct or
indirect Subsidiary of REIT.

 

SECTION 5.05.         Payment of Obligations. Subject to any applicable right to
contest, each Credit Party shall duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, or to bond over, all Taxes,
assessments and other governmental charges payable by it, or with respect to the
Mortgaged Property or the Collateral, as well as all claims or obligations for
labor, materials, supplies or services (involving an amount in excess of
$500,000.00 in any instance or $3,000,000.00 in the aggregate) that could result
in a lien on the Mortgaged Property or the Collateral or for borrowed funds in
any amount.

 

SECTION 5.06.         Maintenance of Properties; Insurance.

 

(a)          The Borrower will, and will cause each of its Subsidiaries to, (i)
keep and maintain all Mortgaged Property and property necessary to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are set forth in
the schedule provided pursuant to Section 3.13, with Agent named as loss payee
and a beneficiary of such insurance on substantially similar policies and
programs as are acceptable to Agent.

 

(b)          The Borrower shall maintain the following insurance coverages for
each of the Mortgaged Properties in the Mortgaged Property Pool:

 

(i)          An all-risk policy of permanent property insurance insuring the
Mortgaged Property against all risks of any kind or character except those
permitted by the Agent in writing to be excluded from coverage thereunder.

 

(ii)         A boiler and machinery insurance policy covering loss or damage to
all portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.

 

(iii)        An all-risk policy of insurance covering loss of earnings and/or
rents from the Mortgaged Property in the event that the Mortgaged Property is
not available for use or occupancy due to casualty, damage or destruction
required to be covered by the policies of insurance described in (i) and (ii)
above.

 

(iv)        Commercial general liability, auto liability, umbrella or excess
liability and worker’s compensation insurance against claims for bodily injury,
death or property damage occurring on, in or about the Mortgaged Property in an
amount and containing terms acceptable to the Agent.

 

- 63 -

 

 

(v)         Such other insurance against other insurable hazards, risks or
casualties which at the time are commonly insured against in the case of owners
and premises similarly situated, due regard being given to the financial
condition of the Borrower, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.

 

(vi)        All required insurance will be written on forms acceptable to the
Agent and by companies having a Best’s Insurance Guide Rating of not less than A
or A+ (subject to the requirements of any Lease) and which are otherwise
acceptable to the Agent, and such insurance (other than third party liability
insurance) shall be written or endorsed so that all losses are payable to the
Agent, as Agent for the Lenders. The original policies evidencing such insurance
shall be delivered by the Borrower to the Agent and held by the Agent, unless
Agent expressly consents to accept insurance certificates instead. Each such
policy shall expressly prohibit cancellation or modification of insurance
without thirty (30) days’ written notice to the Agent. The Borrower agrees to
furnish (only to the extent available in the event such premiums are paid
directly by tenants) due proof of payment of the premiums for all such insurance
to Agent promptly after each such payment is made and in any case at least
fifteen (15) days before payment becomes delinquent.

 

(c)          Except as may be required under the terms of any Approved Lease,
all net proceeds of insurance with respect to a Mortgaged Property shall be paid
to Agent and, at Agent’s option, be applied to Borrower’s Obligations or
released, in whole or in part, to pay for the actual cost of repair,
restoration, rebuilding or replacement (collectively, “Cost to Repair”). If the
Cost to Repair does not exceed twenty percent (20%) of the Borrowing Base Pool
Value attributable to the subject Mortgaged Property, provided no Event of
Default is then in existence, Agent shall release so much of the insurance
proceeds as may be required to pay for the actual Cost to Repair in accordance
with and subject to the provisions of Section 5.06(d).

 

(d)          If Agent elects or is required to release insurance proceeds, Agent
may impose (subject to the requirements of any Approved Lease), reasonable
conditions on such release which shall include, but not be limited to, the
following:

 

(i)          Prior written approval by Agent, which approval shall not be
unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the restoration or repair of the loss or damage;

 

(ii)         Waivers of lien, architect’s certificates, contractor’s sworn
statements and other evidence of costs, payments and completion as Agent may
reasonably require;

 

(iii)        If the Cost to Repair does not exceed $500,000.00, the funds to pay
therefor shall be released to Borrower. Otherwise, funds shall be released upon
final completion of the Repair Work, unless Borrower requests earlier funding,
in which event partial monthly disbursements equal to the value of the work
completed (less applicable retainage) shall be made prior to final completion of
the repair, restoration or replacement and the balance of the disbursements
shall be made upon full completion and the receipt by Agent of satisfactory
evidence of payment and release of all liens;

 

- 64 -

 

 

(iv)        Determination by Agent in its reasonable discretion that the
undisbursed balance of such proceeds on deposit with Agent, together with
additional funds deposited for the purpose, shall be at least sufficient to pay
for the remaining Cost to Repair, free and clear of all liens and claims for
lien;

 

(v)         All work to comply with the standards, quality of construction and
Legal Requirements applicable to the original construction of the Mortgaged
Property;

 

(vi)        in Agent’s good faith and reasonable judgment the Repair Work is
likely to be completed at least three (3) months prior to the Maturity Date;

 

(vii)       each tenant of the Property which might otherwise have a right to
terminate its lease on account of such casualty or condemnation shall have
waived its right to so terminate conditioned only upon the Repair Work being
completed within a reasonable period of time acceptable to Agent or such period
as is expressly provided in the applicable leases, whichever is longer, so long
as the period does not exceed the period for which rent loss insurance is
available; and

 

(viii)      no Event of Default is in existence as of the date of such casualty
or condemnation or on the date of any applicable disbursement of any insurance
proceeds or condemnation award to Borrower (excluding any Event of Default
relating to such casualty or condemnation);

 

(ix)         Agent is reasonably satisfied that all payments to be made by
Borrower under the Notes will be made in a timely manner;

 

(x)          Agent shall have received copies of all permits and approvals
required in connection with the Repair Work; and

 

(xi)         Agent shall be satisfied that after the Repair Work is completed,
the value of said Mortgaged Property, upon completion of the Repair Work, will
equal or exceed such value immediately prior to the applicable casualty loss or
condemnation.

 

(e)          Subject to the requirements of any Approved Lease, if there is any
condemnation for public use of a Mortgaged Property, the net proceeds on account
thereof shall be paid to Agent and shall be applied to Borrower’s obligations,
or at Agent’s discretion released to Borrower. If, in the case of a partial
taking or a temporary taking, in the good faith and reasonable judgment of Agent
the effect of such taking is such that there has not been a material and adverse
impairment of the profitability of the Mortgaged Property, so long as no Event
of Default exists Agent shall release awards on account of such taking to
Borrower if such awards are sufficient (or amounts sufficient are otherwise made
available) to repair or restore the Mortgaged Property to a condition reasonably
satisfactory to Agent, subject to the requirements of Section 5.06(d).

 

- 65 -

 

 

SECTION 5.07.         Books and Records; Inspection Rights.

 

(a)          The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.

 

(b)          The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
the Mortgaged Properties and any of its properties where books and records are
kept, to examine and make extracts from its books and records, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

SECTION 5.08.         Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all Legal Requirements applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.09.         Use of Proceeds; Letters of Credit. The proceeds of the
Loans and the Letters of Credit will be used for Borrower’s working capital
requirements and for general corporate purposes, including the acquisition,
development and enhancement of real estate, capital expenditures and debt
repayment. No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, for financing, funding or completing the hostile
acquisition of publicly traded Persons or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.

 

SECTION 5.10.         Fiscal Year. Borrower shall maintain (and shall cause REIT
to maintain) as its fiscal year the twelve (12) month period ending on
December 31 of each year.

 

SECTION 5.11.         Environmental Matters.

 

(a)          Borrower shall comply and shall cause each of its Subsidiaries and
each Mortgaged Property owned or leased by such parties to comply in all
material respects with all applicable Environmental Laws currently or hereafter
in effect, except to the extent noncompliance could not reasonably be expected
to have a Material Adverse Effect.

 

(b)          If the Agent or the Required Lenders at any time have a reasonable
basis to believe that there may be a material violation of any Environmental Law
related to any Mortgaged Property owned or leased by Borrower or any of its
Subsidiaries, or real property immediately adjoining such Mortgaged Property,
which could reasonably be expected to have a Material Adverse Effect, then
Borrower agrees, upon request from the Agent (which request may be delivered at
the option of Agent or at the direction of Required Lenders), to provide the
Agent, at the Borrower’s expense, with such reports, certificates, engineering
studies or other written material or data as the Agent or the Required Lenders
may reasonably require so as to reasonably satisfy the Agent and the Required
Lenders that any Credit Party or Mortgaged Property owned or leased by them is
in material compliance with all applicable Environmental Laws.

 

- 66 -

 

 

(c)          Borrower shall, and shall cause each of its Subsidiaries to, take
such Remedial Action or other action as required by Environmental Law or any
Governmental Authority with respect to Mortgaged Properties.

 

(d)          If the Borrower fails to timely take, or to diligently and
expeditiously proceed to complete, any action described in this Section 5.11
within the lesser of: (i) thirty (30) days following Borrower’s actual knowledge
of the event in question or (ii) the period required for such actions by any
applicable Environmental Laws, the Agent may, after notice to the Lead Borrower,
with the consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so. All sums so advanced or paid by the Agent (including
reasonable counsel and consultant and investigation and laboratory fees and
expenses, and fines or other penalty payments) and all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, will become due and payable from the Borrower fifteen (15)
Business Days after demand, and shall bear interest at the rate for past due
interest provided in Section 2.10(c) from the date any such sums are so advanced
or paid by the Agent until the date any such sums are repaid by the Borrower.
Promptly upon request, the Borrower will execute and deliver such instruments as
the Agent may deem reasonably necessary to permit the Agent to take any such
action, and as the Agent may require to secure all sums so advanced or paid by
the Agent. If a Lien is filed against the Mortgaged Property by any Governmental
Authority resulting from the need to expend or the actual expending of monies
arising from an action or omission, whether intentional or unintentional, of the
Borrower or for which any Borrower is responsible, resulting in the Releasing of
any Hazardous Material into the waters or onto land located within or without
the State where the Mortgaged Property is located, then the Borrower will,
within thirty (30) days from the date that the Borrower is first given notice
that such Lien has been placed against the Mortgaged Property (or within such
shorter period of time as may be specified by the Agent if such Governmental
Authority has commenced steps to cause the Mortgaged Property to be sold
pursuant to such Lien), either (i) pay the claim and remove the Lien, or (ii)
furnish a cash deposit, bond or such other security with respect thereto as is
satisfactory in all respects to the Agent and is sufficient to effect a complete
discharge of such Lien on the Mortgaged Property.

 

SECTION 5.12.         Mortgaged Property Pool.

 

(a)          (i)          The Borrower owns, and subject to Section 5.21(c),
will at all times own, in fee simple (or, if approved by the Agent and Required
Lenders, in their sole discretion, leasehold title) a pool of Mortgaged
Properties (the “Mortgaged Property Pool”). As of the Effective Date, the
       Mortgaged Properties included in the Mortgaged Property Pool are listed
on Schedule 5.12(a) attached hereto.

 

(i)          Intentionally Deleted.

 

(ii)         In order to request Agent’s and Required Lenders’ approval of a
real property (each, a “Proposed Mortgaged Property”) for inclusion in the
Mortgaged Property Pool pursuant to Section 5.12(b) (which determination shall
be made in Agent’s and Required Lenders’ sole discretion), the Proposed
Mortgaged Property shall satisfy all of the following criteria and requirements
to the satisfaction of Agent, and all documents and other items delivered
hereunder must be acceptable to the Agent and Required Lenders in their sole
discretion (collectively, the “Mortgaged Property Requirements”):

 

- 67 -

 

 

(A)         The Proposed Mortgaged Property shall be an existing, completed
multi-tenanted or single-tenanted retail property located within the United
States, of scope and quality consistent with the Borrower’s overall portfolio.

 

(B)         The Proposed Mortgaged Property shall be wholly-owned in fee simple
(or if approved by Agent and the Required Lenders, leasehold title) by a
Borrower or shall be so held following the acquisition of such Proposed
Mortgaged Property using the proceeds of a Loan.

 

(C)         If the Proposed Mortgaged Property is or will be leased by Borrower,
the Agent and Required Lenders shall have received and approved the Ground Lease
and a memorandum of the Ground Lease.

 

(D)         A final certificate of occupancy, or the local equivalent has been
issued by the appropriate Governmental Authority for all of the improvements on
the Proposed Mortgaged Property which are occupied.

 

(E)         The Proposed Mortgaged Property shall be free from any material
structural defect and no material deferred maintenance and no capital
improvements are required or if required, adequate reserves, pledged to the
Agent (unless the subject tenant is obligated to pay for such maintenance or
capital improvements), are made therefor to continue operating as a retail
property (or such other use as the Agent and Required Lenders may approve), as
determined by an architectural or engineering report approved by the Agent.

 

(F)         The Borrower shall have delivered (or will simultaneously with the
acquisition deliver) a Deed of Trust and Environmental Indemnity to Agent with
respect to the Proposed Mortgaged Property.

 

(G)         The Proposed Mortgaged Property shall be free of any material
environmental defect. Agent shall have received a Phase I Environmental
Assessment with respect to such Proposed Mortgaged Property and, if available or
if reasonably requested by the Agent, Agent shall have received a Phase II
Environmental Assessment including (A) information regarding whether (1) the
Proposed Mortgaged Property contains or is within or near any area designated as
a hazardous waste site by any Governmental Authority, (2) the Proposed Mortgaged
Property contains or has contained any Hazardous Material under any
Environmental Laws and (3) the Proposed Mortgaged Property or any use or
activity thereon violates or is or could be subject to any response,
remediation, clean-up, or other obligation under any Environmental Law including
without limitation, a written report of an environmental assessment of such
Proposed Mortgaged Property, made within thirty (30) days prior to the date of
delivery of the Mortgaged Property Requirements, by an engineering firm, and of
a scope and in form and content satisfactory to Agent, complying with Agent’s
established guidelines, regarding evidence of any Hazardous Material which has
been generated, treated, stored, released, or disposed of in such Proposed
Property in violation of Environmental Law, and such additional information as
may be required by Agent and (B) information regarding whether any circumstances
in (A)(1), (2) or (3) are being remediated or cleaned up or will be remediated
or cleaned up and information relating to any financial arrangements relating
thereto including insurance policies, escrows or bond arrangements. All reports,
drafts of reports, and recommendations, whether written or oral, from such
engineering firm shall be made available and communicated to Agent.

 

- 68 -

 

 

(H)         The Borrower must be able to make the representations and warranties
in Sections 3.05 and 3.07 as to each Proposed Mortgaged Property.

 

(I)         The Agent shall have received a current Survey, Title Insurance
Policy, flood zone certification, and tax certifications for the Proposed
Mortgaged Property which shall include: (1) evidence that such Proposed
Mortgaged Property is a separate tax parcel, (2) evidence that no mechanic’s or
materialman’s Lien claim or notice, lis pendens, judgment, or other claim or
encumbrance against such Proposed Mortgaged Property has been filed for record
in the county or city where such Proposed Mortgaged Property is located or in
any other public record which by law provides notice of claims or encumbrances
regarding such Proposed Mortgaged Property for which adequate provision for
payment or bonding arrangements have not been made; (3) evidence that all
applicable zoning ordinances, restrictive covenants and other Legal Requirements
affecting such Proposed Mortgaged Property do not prohibit the use for which
such Proposed Mortgaged Property is intended and have been or will be complied
with; and (4) a legal description of the Proposed Mortgaged Property.

 

(J)         Agent shall have received a rent roll, operating statements, copies
of the tenant leases with any amendments thereto, estoppel certificates from
tenants representing, alone or in combination, no less than 65% of the occupied
square footage of the Proposed Mortgaged Property (which shall include, without
limitation, all Major Leases, regardless of whether the aforementioned 65%
threshold may have been exceeded), and SNDA Agreements from tenants under Major
Leases and any other tenants that Agent shall reasonably specify, which SNDA
Agreements shall be substantially in the form attached hereto as Exhibit H or on
such other form as is reasonably approved by the Agent.

 

(K)         The Agent shall have received an architect’s or engineer’s
inspection report, a property conditions assessment report and a probable
maximum loss study (for any property located in a seismic zone) with respect to
such Proposed Mortgaged Property, in form and substance satisfactory to Agent
and performed by an architect or engineer satisfactory to the Agent, in each
case with reliance letters in favor of Agent.

 

- 69 -

 

 

(L)         The Agent shall have received evidence of insurance with respect to
the Proposed Mortgaged Property which complies with the requirements of this
Agreement.

 

(M)         The Agent shall have received an Appraisal with respect to the
Proposed Mortgaged Property, which Appraisal shall be ordered by the Agent at
Borrower’s expense.

 

(N)         If applicable, Agent shall have received information regarding the
anticipated purchase of the Proposed Mortgaged Property, including any purchase
agreements and closing statements, which shall be acceptable to Agent.

 

(O)         The Agent shall have received recent photographs of the Proposed
Mortgaged Property.

 

(P)         Borrower shall provide Agent with the property management contract
for such Proposed Mortgaged Property, which shall be with a Management Company,
shall be satisfactory to Agent, and shall be subject to an Assignment of
Management Contract.

 

(Q)         Borrower shall deliver to Agent a completed Borrowing Base
Certificate and a pro-forma Compliance Certificate, evidencing sufficient
Borrowing Base Availability and continued compliance with the provisions of
Sections 5.02 and 5.21 after giving effect to the inclusion of the Proposed
Mortgaged Property and any Borrowing related to the purchase thereof.

 

(R)         Borrower shall deliver to Agent an updated UCC lien search on the
Borrower which owns or is acquiring the Proposed Mortgaged Property.

 

(S)         The owner or purchaser of the Proposed Mortgaged Property must have
(or simultaneously with its purchase of the Proposed Mortgaged Property will
have) joined in and assumed all obligations of a “Borrower” under this Agreement
and the other Loan Documents, and shall have delivered to Agent such opinions of
counsel regarding enforceability of the Deed of Trust and Environmental
Indemnity and authority of and due execution by the new Borrower, Organizational
Documents and authorizations, joinder agreements and such other related
documents as requested by Agent, all in form and substance satisfactory to the
Agent.

 

(T)         For any Mortgaged Property whereby an existing lease is being
amended to expand the premises covered by such lease pursuant to an Approved
Lease, Agent shall complete all reasonable due diligence and monitoring in
connection with the Loans.

 

(U)         Agent shall have received such other documentation requested by
Agent as is necessary for Agent to determine whether such Proposed Mortgaged
Property shall be approved as a Mortgaged Property and included in the Mortgaged
Property Pool.

 

- 70 -

 

 

(V)         The Proposed Mortgaged Property is otherwise approved by the Agent
and the Required Lenders in their sole discretion.

 

(b)          Upon receipt of the Mortgaged Property Requirements, the Agent and
the Required Lenders shall have the right to approve or reject, in their sole
discretion, the Proposed Mortgaged Property. The Agent and the Required Lenders
agree to use reasonable efforts to either approve or reject such Proposed
Mortgaged Property within ten (10) Business Days of Agent’s and Lenders’ receipt
of all Mortgaged Property Requirements, but in any event, Agent and Lenders
shall either approve or reject such Proposed Mortgaged Property within twenty
(20) days of Agent’s and Lender’s receipt of all Mortgaged Property
Requirements, as applicable. Following Agent’s and Required Lenders’ approval of
Proposed Mortgaged Property and the satisfaction of all Mortgaged Property
Requirements, such Proposed Mortgaged Property shall be deemed to be a
“Mortgaged Property.” If the Agent does not notify the Borrower of the Agent’s
and Required Lenders’ decision within such twenty (20) day period, they will be
deemed to have rejected the Proposed Mortgaged Property.

 

(c)          Notwithstanding anything set forth in this Agreement to the
contrary, (i) Borrower shall have the right to acquire real property interests
(directly or indirectly) (which shall not be included as Mortgaged Properties)
and/or Equity Interests without submitting Mortgaged Property Requirements or
otherwise utilizing Loans under this Agreement, and (ii) Borrower may request
from time to time, that Agent and the Required Lenders approve a Proposed
Mortgaged Property that does not satisfy the Mortgaged Property Requirements,
the approval or rejection of which may be made in the Agent’s and the Required
Lenders’ sole discretion, in each case subject to compliance with the
requirements set forth in Sections 5.02, 5.21, and 6.03.

 

(d)          Additional Pledge Required. Upon Agent’s and Required Lenders’
approval of a Mortgaged Property, in order to secure the payment and performance
of the Obligations of the Borrower under this Agreement, the Notes and the Loan
Documents, Borrower shall grant or cause to be granted, to Agent for the benefit
of the Lenders, a valid, enforceable and perfected first priority Lien in and
with respect to, the Equity Interests of any and all applicable Entities
acquiring the Mortgaged Property (or any interest in the Mortgaged Property),
subject however, to the provisions in the Pledge Agreement regarding Excluded
Rights, and Borrower shall execute and deliver, and cause to be executed and
delivered by REIT and the Entities (as applicable), to Agent for the benefit of
Lenders a Pledge Agreement Addendum and such other documents, certificates and
agreements requested by Agent.

 

SECTION 5.13.         Further Assurances. At any time upon the request of the
Agent, each Credit Party will, promptly and at its expense, execute, acknowledge
and deliver such further documents and perform such other acts and things as the
Agent may reasonably request to evidence the Loans made hereunder and interest
thereon in accordance with the terms of this Agreement. The Agent has agreed in
some instances that the maximum amount secured by a Deed of Trust may be limited
in order to reduce fees or taxes paid by the Borrower in a particular
jurisdiction. If an Appraisal reflects that the Appraised Value of a Mortgaged
Property is in excess of the maximum amount secured by the Deed of Trust, then
within ten (10) days after written notice from the Agent to the Lead Borrower,
upon the reasonable request of the Agent, the Borrower will execute an amendment
to the Deed of Trust and such other documentation as is necessary to increase
the amount secured by the Deed of Trust to at least the Appraised Value of the
subject Mortgaged Property.

 

- 71 -

 

 

SECTION 5.14.         Partial Releases. The Borrower may obtain the release of
any Mortgaged Property or portion thereof (the “Release Tract”) from the liens
and security interests of the Loan Documents if it satisfies the following terms
and conditions:

 

(a)          No Default or Event of Default is in existence, and the release of
the Release Tract will not cause there to be a Default (including under
Sections 2.01, 5.02, 5.12, or 5.21) or Event of Default.

 

(b)          Lead Borrower will deliver to the Agent a Borrowing Base
Certificate with pro forma information without the Release Tract which shows
that the Principal Obligation after the release of the Release Tract will not
exceed the Borrowing Base Availability; provided, however, that if the Principal
Obligation after the release of the Release Tract will exceed the Borrowing Base
Availability, the Borrower shall have the right, prior to or at the time of and
as a condition to, the release of the Release Tract, to (i) (except to the
extent that any such excess is addressed in the following clause (ii)) pay such
excess to the Agent, for the benefit of the Lenders, and/or (ii) if the amount
of such excess exceeds the Principal Obligation attributable to Loans and
Reimbursement Obligations plus any other then-due Obligations of the Borrower
other than the Stated Amounts of any Letters of Credit, cash collateralize such
Stated Amounts in the amount of such excess, such that, following any such
payment and cash collateralization, no such excess will exist. Any such cash
collateral shall be treated as if provided pursuant to Section 2.20(a).

 

(c)          The release will be for the complete Mortgaged Property, and not
for just a portion thereof unless the additional requirements set forth in
(h) are satisfied.

 

(d)          No less than fifteen (15) days prior to the date of the requested
release (“Partial Release Date”), the Borrower shall deliver to the Agent a
written request for such partial release (the “Release Request”).

 

(e)          The Borrower shall provide the Agent with an endorsement to the
Title Insurance Policy, if required with respect to interrelated Title Insurance
Policies, and such other documents as may be reasonably required by the Agent,
to confirm that the liens and security interests of the Loan Documents remain
valid and prior liens against the Mortgaged Properties (the “Remaining
Projects”).

 

(f)          The Borrower shall pay all costs and expenses incurred by the Agent
in connection with such Partial Release, including, without limitation,
reasonable attorneys’ fees, recording fees and any title policy endorsement
fees.

 

(g)          The Agent shall have received satisfactory evidence that each of
the Remaining Projects which is adjoining or which shares access or easements
with the Release Tract, if any, has adequate access and joint use easements,
that there are no encroachments from or on to the Release Tract, and that there
is no inability to use required facilities or amenities, which evidence may be
provided by a Current Survey of the affected Remaining Projects.

 

- 72 -

 

 

(h)          If the Release Tract is a portion of a Mortgaged Property, Agent
shall have the right, in its sole discretion and at the Borrower’s expense, to
require an updated Appraisal of the Mortgaged Property without the Release
Tract, and Agent shall be satisfied, in its reasonable discretion, that the
remaining portion of the subject Property will continue to qualify as a
Mortgaged Property.

 

The Agent shall be solely responsible for determining whether the criteria set
forth in this Section 5.14 have been met, and Agent shall not require the
approval of any Lenders to release a Release Tract in accordance with this
Section 5.14. Subject to the satisfaction of the provisions of this
Section 5.14, on the applicable Partial Release Date, (i) any Borrower owning
the Release Tract which has no other ownership interest in any of the Remaining
Projects, will be released from further payment and performance of the Loans
(other than obligations under the Environmental Indemnity and obligations which,
by their terms, survive the termination of the Loan Documents as set forth in
Section 9.05); (ii) such Borrower will no longer be deemed a “Borrower” under
the Loan Documents; and (iii) such Release Tract will no longer be deemed a
“Mortgaged Property” under the Loan Documents. Agent and Lenders shall execute a
deed of partial release or its equivalent with respect to the Release Tract,
along with any other documents reasonably requested by Borrower to evidence the
release, all at Borrower’s expense.

 

SECTION 5.15.         [Intentionally Deleted].

 

SECTION 5.16.         REIT Covenants. REIT will:

 

(a)          own, directly or indirectly, all of the general partnership
interests in the Parent and will not sell or transfer any of its general
partnership interests in the Parent (provided that REIT shall be expressly
permitted to transfer its limited partnership interests in the Parent);

 

(b)          comply with all Legal Requirements to maintain, and at all times
will elect, qualify as and maintain, its status as a real estate investment
trust under Section 856(c)(i) of the Code; and

 

(c)          promptly contribute to Parent the Net Proceeds of any Equity
Issuances, stock sales or debt offerings.

 

SECTION 5.17.         [Intentionally Deleted].

 

SECTION 5.18.         [Intentionally Deleted].

 

SECTION 5.19.         [Intentionally Deleted].

 

- 73 -

 

 

SECTION 5.20.         Depository Accounts.

 

(a)          The Borrower, REIT, and their respective Subsidiaries and
Affiliates shall maintain with KeyBank all corporate accounts, as well as (x)
with respect to Mortgaged Properties, all property operating, depository, escrow
and security deposit accounts and any lockbox, or other account into which
tenants are required from time to time to pay rent, and (y) with respect to
other Real Property that are not Mortgaged Properties, the majority of such
property operating, depository, escrow and security deposit accounts, as well as
all cash management services of the Borrower, REIT, Parent, and their
Subsidiaries and Affiliates (subject to Subsection (b) below) (as applicable);
provided, however, the Borrower, REIT, and their respective Subsidiaries and
Affiliates shall not be required to close or convert accounts or cash management
services existing as of the Effective Date. Each of the Borrower, REIT and
Parent hereby grants to Agent a security interest in the foregoing accounts and
deposit accounts of such Borrower, REIT and/or Parent (as applicable).

 

(b)          Notwithstanding the foregoing, if (x) a mortgage lender on a Real
Property which is not a Mortgaged Property requires the applicable Credit Party
or Subsidiary of the Borrower owning such Real Property to maintain any of such
accounts with such mortgage lender, then such Person shall not be required to
transfer such accounts to KeyBank and may instead maintain the accounts with
such mortgage lender as is required under the applicable loan documents;
provided, however, that no such Person (nor any Person on its behalf) shall
offer to maintain any such accounts for any reason, including, without
limitation, as an incentive for such mortgage lender to provide financing and/or
more favorable terms related thereto.

 

SECTION 5.21.         Borrowing Base Covenants. The Borrower shall (x) cause the
following covenants to be in compliance at all times, and (y) certify and report
such compliance in each Borrowing Base Certificate required to be delivered
pursuant to this Agreement (i) as of the last day of each Calendar Quarter, and
(ii) at the time each Loan is made or Letter of Credit issued hereunder:

 

(a)          At no time will the ratio, expressed as a percentage, of (i) the
Principal Obligation at such time to (ii) the Borrowing Base Pool Value at such
time exceed 65%.

 

(b)          At no time will the Pool Debt Service Coverage Ratio be less than
1.4:1.0.

 

(c)          At all times there shall be a minimum of two (2) Mortgaged
Properties, unless there is no Principal Obligation outstanding.

 

(d)          At no time will the Pool Leasing Ratio be less than (i) 70% from
the Effective Date to the first anniversary of the Effective Date, and (ii) 75%
from and after the first anniversary of the Effective Date.

 

- 74 -

 

 

Article VI.

Negative Covenants

 

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, and no
Letter of Credit Liabilities are outstanding, the applicable Credit Parties
covenant and agree with the Lenders that:

 

SECTION 6.01.         Liens. None of REIT or any Borrower will create, incur,
assume or permit to exist any Lien on any Collateral or any Equity Interests in
any Entity now owned or hereafter acquired by it, or assign or sell any income
or revenues (including accounts receivable) or rights in respect of any thereof,
except (collectively, “Permitted Liens”):

 

(a)          Permitted Encumbrances; and

 

(b)          Liens for which Agent has given its prior written consent (which
consent may be given or not given in Agent’s sole discretion).

 

SECTION 6.02.         Fundamental Changes. REIT and the Borrower will not and
will not, without the Agent’s prior written consent (which consent may be given
or not given in Agent’s sole discretion), permit any of Borrower’s Subsidiaries
to:

 

(a)          merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into,
or consolidate with, Lead Borrower in a transaction in which Lead Borrower is
the surviving entity, (ii) any Person not a Credit Party may merge into, or
consolidate with, any Subsidiary of a Credit Party in a transaction in which the
surviving entity is a Subsidiary of a Credit Party, (iii) any Subsidiary of a
Credit Party which is not itself a Credit Party may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary of the
Credit Parties, (iv) any Subsidiary of a Credit Party which is not itself a
Credit Party may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, (v) any Subsidiary of a
Credit Party which is itself a Credit Party may merge into (or consolidate with)
or liquidate or dissolve into, any other Subsidiary of a Credit Party which is
also a Credit Party, and (vi) any Subsidiary of a Credit Party which is itself a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary of a Credit Party which is also a Credit
Party; provided that any such merger involving a Person that is not a wholly
owned Subsidiary of a Credit Party immediately prior to such merger shall not be
permitted unless also permitted by Section 6.03;

 

(b)          sell, transfer, lease or otherwise dispose of all or substantially
all of its assets, all or substantially all of the Equity Interests of their
respective Subsidiaries in one transaction or a series of transactions), in each
case whether now owned or hereafter acquired, to a Person, other than pursuant
to Section 5.14 or clause (a) above;

 

- 75 -

 

 

(c)          engage to any material extent in any business other than the
ownership, development, operation and management of retail properties and
businesses reasonably related thereto, except as allowed by Section 6.03; or

 

(d)          make or allow any material change to the Organizational documents
or organizational structure of any Credit Party or Borrower Entity.

 

SECTION 6.03.         Investments, Loans, Advances and Acquisitions. REIT and
the Borrower will not, and will not permit any of Borrower’s Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness (subject to Section 6.09) or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)          Permitted Investments, provided, however, that at any time
(i) investments in unimproved land (valued at book value) shall not exceed, in
the aggregate, 5% of Total Asset Value; (ii) investments in properties under
development (valued at undepreciated book value) shall not exceed, in the
aggregate, 5% of Total Asset Value; (iii) investments in assets which are not
retail properties shall not exceed, in the aggregate, 5% of Total Asset Value;
(iv) investments in unconsolidated Affiliates shall not exceed, in the
aggregate, 15% of Total Asset Value; (v) investments in real estate-related
loans and debt (including derivative instruments related to real estate) shall
not exceed, in the aggregate, 10% of Total Asset Value; and provided further
that the aggregate of investments described in (i) through (v) above shall not
exceed 25% of the Total Asset Value;

 

(b)          mergers, consolidations and other transactions permitted under
Section 6.02, so long as same do not cause REIT or the Borrower to be in
violation of any provision of this Section 6.03; and

 

(c)          investments for which Agent has given its prior written consent
(which consent may be given or not given in Agent’s sole discretion).

 

SECTION 6.04.         Hedging Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. No such Hedging Agreements
may be secured by any Collateral, unless the Agent or an Affiliate of the Agent
is the counterparty.

 

- 76 -

 

 

SECTION 6.05.         Restricted Payments. REIT and the Borrower will not, and
will not permit any of their Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, during any Calendar Quarter, any Restricted
Payment which is not approved by the prior written consent of the Required
Lenders, provided that any of the following Restricted Payments are permitted so
long as the aggregate amount of such Restricted Payments, without double
counting for distributions by Holdings to Parent, by Parent to REIT, or by REIT
to its shareholders, does not exceed 100% of REIT’s Adjusted Funds From
Operations: (a) Restricted Payments by REIT to the extent necessary in order to
maintain its status as a real estate investment trust under Section 856(c)(i) of
the Code; (b) provided no Default or Event of Default is then in existence,
Restricted Payments declared and paid ratably by Subsidiaries to Borrower or
REIT with respect to their Equity Interests; and (c) provided no Default or
Event of Default is then in existence, Restricted Payments declared and paid
ratably by Holdings to (i) Parent (and then by Parent to REIT), and (ii) SRT
Manager (provided that, except as provided below, SRT Manager shall not receive
any repayment of its “Invested Capital” (as defined in the Holdings LLC
Agreement) until the Commitments have terminated, all Obligations have been paid
in full, and no Letters of Credit are outstanding), with respect to their Equity
Interest. Notwithstanding the foregoing, so long as no Default or Event of
Default shall exist, SRT Manager may receive a repayment of its “Invested
Capital” in Holdings, no sooner than as provided in accordance with the
applicable terms of the Holdings LLC Agreement, upon (i) the reduction of the
Principal Obligation to $0.00 (treating any cash collateral for the Stated
Amounts of Letters of Credit as an equivalent reduction in the Principal
Obligation attributable to such Stated Amounts) as a result of a Capital Event,
or (ii) if no Capital Event occurs, the achievement of a Fixed Charge Coverage
Ratio of no less than 1.50:1.0 for a minimum of two (2) consecutive Calendar
Quarters.

 

SECTION 6.06.         Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties (with in
independent MAI appraisal delivered by a qualified third party appraiser being
conclusive to establish compliance with this requirement), (b) transactions
between or among the Borrower and its wholly owned Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment permitted by Section 6.05, or
(d) as consented to by Agent, such consent not to be unreasonably withheld,
conditioned or delayed.

 

SECTION 6.07.         [Intentionally Deleted].

 

SECTION 6.08.         Restrictive Agreements. REIT, the Parent and the Borrower
will not, and will not permit any of Borrower’s Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of REIT, the Parent, the Borrower or any of Borrower’s Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
REIT, the Parent, the Borrower or any of Borrower’s Subsidiaries or to Guarantee
Indebtedness of REIT, the Parent, the Borrower or any of Borrower’s
Subsidiaries; provided that (i) the foregoing shall not apply to restrictions
and conditions imposed by law or by this Agreement or as otherwise approved by
the Agent, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness or Liens permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

 

- 77 -

 

 

SECTION 6.09.         Indebtedness. Neither REIT nor any Borrower shall, without
the prior written consent of the Agent and the Required Lenders, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise with respect
to any Indebtedness on a recourse basis, except: (a) Indebtedness under this
Agreement; (b) Indebtedness to the Agent; (c) Indebtedness under any Hedging
Agreements permitted by this Agreement; and (d) individual property-level
Indebtedness with recourse to REIT or Borrower in an aggregate amount
outstanding at any one time not to exceed fifteen percent (15%) of Total Asset
Value.

 

SECTION 6.10.         Management; Management Fees. The Credit Parties shall not
replace SRT Advisor as the external advisor of REIT or Glenborough as the
property manager of any Mortgaged Property without the Agent’s prior written
consent. At any time that any Event of Default exists under this Agreement or
any other Loan Document, no property or asset or management fees shall be paid
to a Management Company, any Credit Party or to any Subsidiary or Affiliate of a
Management Company or a Credit Party. All such Persons (or any successor advisor
or property manager but not any Sub-Manager) shall execute subordination
agreements, which, in the case of any property manager, shall include an
assignment of the property management agreement, in form and substance
acceptable to the Agent (each, a “Subordination of Management Fees”) which shall
provide (a) that such fees may be paid so long as no Event of Default exists;
(b) that all such fees (or, in the case of property management fees to
Glenborough only, those fees that are in excess of 3% of gross revenues) shall
be expressly subordinate to the Loans; and (c) that such Management Company is
not made a party to the Loans solely by executing such Subordination of
Management Fees.

 

SECTION 6.11.         Leases.

 

(a)          (i)          As to any Major Lease executed after the Effective
Date, the Agent’s prior written approval (provided, however that the prior
written approval of the Required Lenders shall be required for Major Leases
which exceed 25,000 square feet) shall be required in each instance as to: (A)
       the terms of such Major Lease; (B) each tenant; (C) each guarantor of a
tenant’s obligations; (D) any consent to subletting or assignment; (E) any
modification or amendment of the term (except for extension or renewal option
contemplated in such Major Lease), rent and/or renewal option provisions of such
       Major Lease; and (F) any termination (excluding the expiration of the
term of such lease on the expiration date, as set forth in the applicable lease
agreement), cancellation or surrender of such Major Lease. Agent’s and/or
Required Lenders’ approval shall not be required in connection with any Lease
that is        not a Major Lease, any subletting or assignment under such Lease,
and any modification, amendment, termination, cancellation or surrender of any
such Lease.

 

- 78 -

 

 

All references in this Agreement and/or the other Loan Documents to the term
“Approved Lease” means, when such reference is applicable to the Mortgaged
Property, (a) any Major Lease, or modification or amendment of the term, rent
and/or renewal option provisions of such Major Lease, (i) which has been so
approved by the Agent and/or the Required Lenders (as applicable) or which does
not require Agent’s and/or the Required Lenders (as applicable) approval
hereunder, and (ii) as to which the tenant has executed an SNDA Agreement and
estoppel certificate in the forms described in Section 6.11(b), (b) any Lease
that is not a Major Lease, (c) any subletting or assignment under a Lease that
is not a Major Lease, and (d) any modification, amendment, termination,
cancellation or surrender of any Lease that is not a Major Lease.

 

(i)          Any request by the Borrower for an approval from the Agent or
Lenders (if required) with respect to any Major Lease shall be sent to the Agent
or Lenders (if required) and shall be accompanied, at a minimum, by the
following: (A) the proposed Major Lease or amendment or modification of the
term, rent and/or renewal option provisions of such Major Lease complete with
all applicable schedules and exhibits; (B) a complete copy of any proposed
guaranty; and (C) if available, comprehensive financial information with respect
to the proposed tenant and, if applicable, the proposed guarantor.

 

(ii)         The Agent and/or the Lenders (as applicable) shall act on requests
from the Borrower for any approval of a Major Lease in a commercially reasonable
manner and shall respond to any such request within ten (10) Business Days
following the Agent’s or such Lender’s receipt of all requested information in
connection therewith. The Agent’s response may consist of an approval or
disapproval of the request, or a conditional approval thereof subject to
specified reasonable conditions, or any combination thereof. In the event that
Agent requires additional information from Borrower to review any such request,
Agent will request such additional information within five (5) Business Days
following Agent’s receipt of such approved request. In order to expedite the
processing of requests for such approvals, the Borrower agrees to provide the
Agent and each of the Lenders with as much advance information as is possible in
a commercially reasonable manner in advance of the Borrower’s formal request for
an approval.

 

(b)          The Agent shall have the right to request that each tenant execute
and deliver to the Agent, and upon such request the Borrower agrees to use
commercially reasonable efforts to obtain from such tenant, a subordination,
non-disturbance of possession and attornment agreement substantially in the
form, attached hereto as Exhibit H or in such other form as reasonably approved
by Agent (each, an “SNDA Agreement”), and, from time to time, but, so long as no
Event of Default has occurred and is continuing, no more frequently than once
per calendar year, an estoppel certificate substantially in the form attached
hereto as Exhibit I.

 

(c)          From time to time upon Agent’s reasonable request, Borrower shall
promptly deliver to Agent (i) complete executed originals of each Lease,
including any exhibits thereto and any guaranty(ies) thereof, (ii) a complete
rent roll of the Real Property in such detail as Agent may require, together
with such operating statements and leasing schedules and reports as Agent may
require, (iii) any and all financial statements of the tenants, subtenants and
any lease guarantors at the Real Property to the extent available to Borrower,
and (iv) such other information regarding tenants and prospective tenants and
other leasing information related to the Real Property as Agent may reasonably
request which is in Borrower’s possession or control or can be obtained by
Borrower using commercially reasonable efforts. In addition, Borrower shall
provide Agent with a copy of all Leases and amendments thereto executed after
the date hereof promptly following their execution. Borrower shall have a
reasonable time within which to respond to Agent’s request for information
pursuant to this Section.

 

- 79 -

 

 

(d)          Borrower represents, covenants and warrants to the Agent and the
Lenders that Borrower (i) will observe and perform all of the obligations
imposed upon the landlord in the Leases of the Mortgaged Property and will not
do or permit to be done anything to impair the security thereof; (ii) will use
its best efforts to enforce or secure, or cause to be enforced or secured, the
performance of each and every obligation and undertaking of the respective
tenants under the Leases of the Mortgaged Property and will appear in and
defend, at Borrower’s sole cost and expense, any action or proceeding arising
under, or in any manner connected with, the Leases of the Mortgaged Property;
(iii) will not collect any of the Rents more than thirty (30) days in advance of
the time when the same become due under the terms of the Leases of the Mortgaged
Property; (iv) will not discount any future accruing Rents from the Mortgaged
Property without Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; (v) without the prior written
consent of Agent, will not execute any assignment of the Leases or the Rents of
the Mortgaged Property; (vi) will not add or modify any option or right of first
refusal to purchase all or any portion of the Mortgaged Property or any present
or future interest therein, without the prior written consent of Agent;
(vii) will execute and deliver, at the request of Agent, all such assignments of
the Leases and Rents of the Mortgaged Property in favor of Agent as Agent may
from time to time require; and (viii) shall notify Agent promptly in writing in
the event that Borrower obtains actual knowledge that a tenant under a Major
Lease of the Mortgaged Property committed a material default under such Major
Lease.

 

Article VII.

Events of Default

 

SECTION 7.01.         Events of Default.

 

The occurrence of any one of the following shall be an event of default under
this Agreement (“Events of Default”):

 

(a)          the Borrower shall fail to pay when due any principal of any Loan
or any Reimbursement Obligation, or to provide cash collateral when required
hereunder, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise, and including, without limitation, any such payment due
under Section 2.08(e) and cash collateral required pursuant to Section 2.21;

 

(b)          any Credit Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, the same shall become due and payable
(including on demand if payable on demand), and such failure shall continue
unremedied for a period of five (5) days;

 

- 80 -

 

 

(c)          any material representation or warranty made or deemed made by or
on behalf of any Credit Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially false or misleading when made or
deemed made;

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.01, 5.02, 5.03, 5.06(a)(ii) and
(b), 5.07, 5.09, 5.11 (subject to the cure period expressly set forth therein),
5.16(a) or (b), 5.20, or 5.21 or Article VI;

 

(e)          any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and, if such failure is
curable, such failure continues unremedied for a period of 30 days after notice
thereof from the Agent to the Lead Borrower (which notice will be given at the
request of any Lender); provided, however, that if such failure is curable, but
not curable within 30 days and the Credit Party is diligently pursuing the cure
of same, the cure period may be extended for up to 60 days (for a total of 90
days after the original notice from the Agent) upon written request from the
Borrower to the Agent made within the original 30 day period detailing the facts
and circumstances and the Borrower’s cure plan and efforts to the Agent’s
satisfaction (to be updated every 15 days thereafter until the cure is complete
or the 90 day period has expired);

 

(f)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
any Mortgaged Property or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(g)          any Credit Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(h)          any Credit Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

- 81 -

 

 

(i)          one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000.00 shall be rendered against any Credit Party and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of such Person to
enforce any such judgment;

 

(j)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Credit
Parties and any Entity which owns an Approved Property in an aggregate amount
exceeding $10,000,000.00;

 

(k)          the Guaranty of the Loan by the Guarantor shall for any reason
terminate or cease to be in full force and effect;

 

(l)          any Credit Party shall (or shall attempt to) disavow, revoke or
terminate any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document;

 

(m)          any provision of any Loan Document with respect to the Collateral
shall for any reason ceases to be valid and binding on, enforceable against, any
Credit Party resulting in a Material Adverse Effect, or any lien created under
any Loan Document ceases to be a valid and perfected first priority lien in any
of the Collateral purported to be covered thereby;

 

(n)          a Change in Control or Key Management shall occur;

 

(o)          an event shall occur resulting in a Material Adverse Effect;

 

(p)          any Credit Party or any Subsidiary thereof defaults under (i) any
recourse indebtedness having an aggregate amount outstanding at the time of such
default, in each case individually or in the aggregate with all other recourse
indebtedness as to which such a default exists, greater than $10,000,000.00, or
(ii) any non-recourse indebtedness having an aggregate amount outstanding at the
time of such default, in each case individually or in the aggregate with all
other such non-recourse indebtedness as with such a default exists, greater than
$20,000,000.00, and such default is either (x) a monetary default, or (y) a
non-monetary default, in the case of this clause (y), resulting in the
acceleration thereof; or

 

(q)          there occurs under any Hedging Agreement an “Early Termination
Date” (as defined in such Hedging Agreement) resulting from (i) any event of
default under such Derivatives Contract as to which any Credit Party or any
Subsidiary thereof is the “Defaulting Party” (as defined in such Hedging
Agreement), or (ii) any “Termination Event” (as defined in such Hedging
Agreement) under such Hedging Agreement as to which any Credit Party or any
Subsidiary thereof is an “Affected Party” (as defined in such Hedging Agreement)
and, in either event, the Derivatives Termination Value owed by any Credit Party
or any Subsidiary thereof as a result thereof is greater than $10,000,000.00.

 

- 82 -

 

 

SECTION 7.02.         Remedies. Upon the occurrence of an Event of Default
(other than an event described in Sections 7.01(f), (g) or (h)), and at any time
thereafter during the continuance of such Event of Default, the Agent may, and
at the request of the Required Lenders shall, by notice to the Lead Borrower,
take some or all of the following actions, at the same or different times: (a)
terminate the Commitments, and thereupon the Commitments, the obligations of the
Lenders to make Loans, and the obligation of the Agent to issue Letters of
Credit shall terminate immediately, (b) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (c) require the Borrower to
deposit an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default into the
Collateral Account, and (d) exercise any other rights or remedies provided under
this Agreement or any other Loan Document, or any other right or remedy
available by law or equity; and in case of any event described in Sections
7.01(f), (g) or (h), the Commitments, the obligations of the Lenders to make
Loans, and the obligation of the Agent to issue Letters of Credit shall
automatically terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, and an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Collateral Account, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

Notwithstanding anything set forth herein to the contrary, if a Default occurs
based solely on the condition of, or facts or circumstances existing with
respect to, a particular Mortgaged Property (a “Defaulting Property”), it shall
not constitute an Event of Default if:

 

(a)          a release of such Defaulting Property as a Mortgaged Property
pursuant to Section 5.14 would result in the cure of such Default; and

 

(b)          within ten (10) days after the occurrence of such Default, Borrower
shall give Agent written notice of its intention to remedy such Default by
obtaining a release of the Defaulting Property, pursuant to Section 5.14, from
the liens and security interests of the Loan Documents;

 

(c)          within twenty (20) days after the occurrence of such Default,
Borrower shall provide Agent with a written plan, which shall be subject to
Agent’s approval in its sole and absolute discretion, of the actions intended to
be taken by Borrower in order to obtain such release of the Defaulting Property;
and

 

(d)          within thirty (30) days after the occurrence of such Default,
Borrower shall actually obtain the release of such Defaulting Property from the
liens and security interests of the Loan Documents pursuant to the provisions of
Section 5.14, other than Section 5.14(a)(but only with respect to the
requirement that no Default or Event of Default then exists, provided that the
only Default that exists is the Default pertaining to the Defaulting Property
that is being cured) and (d); provided, however, that if Borrower shall not have
obtained the release of the Defaulting Property within such thirty (30) day
period, but during such period shall have initiated and be continuing diligently
to pursue the process of obtaining such release pursuant to an Agent-approved
plan, Borrower shall be allowed up to an additional thirty (30) days (that is,
until the day that is sixty (60) days after the occurrence of such Default) in
which to complete such release.

 

- 83 -

 

 

Borrower’s exercise of its rights set forth in the immediately preceding
paragraph (the “Defaulting Property Cure Rights”) shall be subject to the
following additional conditions:

 

(A)         There shall be no other Default or Event of Default in existence at
the occurrence of the Default that causes Borrower to seek release of the
Defaulting Property, or at any time thereafter, up to and including the date
that such Defaulting Property is actually released from the liens and the
security interests of the Loan Documents;

 

(B)         Agent and the Lenders shall not be obligated to make any Loans or
issue any Letters of Credit during any period of time between the occurrence of
a Default that causes Borrower to seek release of a Defaulting Property and the
date that such Defaulting Property is actually released from the liens and the
security interests of the Loan Documents; and

 

(C)         Borrower shall not be permitted to exercise the Defaulting Property
Cure Rights any more often than once in any period of twelve (12) consecutive
months during the term of the Loans.

 

SECTION 7.03.         Liquidation Proceeds. Subject to the terms and conditions
of this Agreement, the Agent shall distribute all Liquidation Proceeds in the
order and manner set forth below:

 

First: To the Agent, towards any fees and any expenses for which the Agent is
entitled to reimbursement under this Agreement or the other Loan Documents not
theretofore paid to the Agent.

 

Second: To all applicable Lenders in accordance with their proportional share
based upon their respective Applicable Percentages until all Lenders have been
reimbursed for all fees and expenses which such Lenders have previously paid to
the Agent and not theretofore paid to such Lenders.

 

Third: To all applicable Lenders in accordance with their proportional share
based upon their respective Applicable Percentages until all Lenders have been
paid in full all principal and interest due to such Lenders under the Loan, with
each Lender applying such proceeds for purposes of this Agreement first against
the outstanding principal balance due to such Lender under the Loan and then to
accrued and unpaid interest due under the Loans.

 

- 84 -

 

 

Fourth: To all applicable Lenders and the Agent, until the Agent and all of the
Lenders have been paid in full all other amounts due to the Agent and such
Lenders under the Loans, Letters of Credit and Hedging Obligations, including,
without limitation, (a) any costs and expenses incurred directly by such Lenders
to the extent such costs and expenses are reimbursable to such Lenders by the
Borrower under the Loan Documents, (b) payment of breakage, termination or other
Hedging Obligations due under any Hedging Agreement between any Credit Party and
the Agent or any Affiliate of the Agent, and (c) cash collateralize that portion
of Letter of Credit Liabilities comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the Agent (and, in the case of
such Hedging Agreements, Affiliates of the Agent) and the Agent (as the Letters
of Credit issuer) in proportion to the respective amounts described in this
clause Fourth held by them.

 

Fifth: To the Borrower or such other Person as may be entitled to claim
Liquidation Proceeds.

 

Article VIII.

The Agent

 

SECTION 8.01.         Appointment and Authority. Each of the Lenders hereby
irrevocably appoints KeyBank to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. In the event of conflicting instructions or notices given to
Borrower by Agent and any Lender, Borrower is hereby directed, and shall be
entitled, to rely exclusively on the instruction or notice given by Agent. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and neither the Borrower nor any other Credit Party shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

SECTION 8.02.         Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.

 

- 85 -

 

 

SECTION 8.03.         Exculpatory Provisions.

 

(a)          The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

(b)          The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.02 and 7.02), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to the Agent in writing by the Borrower or a
Lender.

 

(c)          The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent, or (vi) any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Agent’s Lien thereon, or any certificate prepared by any
Credit Party in connection therewith, nor shall the Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

- 86 -

 

 

SECTION 8.04.         Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, the Agent may presume
that such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 8.05.         Delegation of Duties. The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility under this Agreement as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

SECTION 8.06.         Resignation of Agent.

 

(a)          The Agent may at any time give notice of its resignation to the
Lenders and the Lead Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

- 87 -

 

 

(b)          With effect from the Resignation Effective Date (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed), and (ii) except for any indemnity payments
owed to the retiring Agent, all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent (other than any rights to indemnity payments owed to the retiring Agent),
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

(c)          Such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Agent, in either case,
to assume effectively the obligations of the current Agent with respect to such
Letters of Credit.

 

SECTION 8.07.         Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

SECTION 8.08.         No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Bookrunner and Arranger listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent or a Lender hereunder.

 

Article IX.

Miscellaneous

 

SECTION 9.01.         Notices.

 

(a)          Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing
(except where telephonic instructions or notices are expressly authorized herein
to be given) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone (such as Borrowing Requests, which must be followed by a
written Borrowing Request as provided herein) shall be made to the telephone
number separately provided by such Person for such purposes, as follows:

 

- 88 -

 

 

if to the Borrower: c/o SRT Advisors, LLC, 400 South El Camino Real, 11th Floor,
San Mateo, California 94402-170, Attention: Andrew Batinovich, CEO (Telecopy
No.:(650-343-9690).

 

With a copy to: c/o SRT Advisors, LLC, 400 South El Camino Real, 11th Floor, San
Mateo, California 94402-170, Attention: G. Lee Burns, Jr., General Counsel
(Telecopy No.:(650-343-9690).

 

if to the Agent: KeyBank National Association, 225 Franklin Street, Boston,
Massachusetts, Attention: Jane McGrath (Telecopy No.: (617-385-6293).

 

With a copy to: Riemer & Braunstein LLP, 7 Times Square, Suite 2506, New York,
New York 10036, Attention: Ronald N. Braunstein, Esq. (Telecopy No.: (212)
719-0140).

 

if to any Lender, to it at its address for notices set forth on Schedule 2.01 or
in the Administrative Questionnaire furnished to the Agent with the Assignment
and Assumption pursuant to which it became a Lender.

 

(b)          Any party may change its address for purposes of this Agreement by
giving notice of such change to the other parties pursuant to this Section 9.01.

 

(c)          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices sent via telephone, shall be deemed to have been given on
the day and at the time reciprocal communication (i.e., direct communication
between two or more individuals, which shall not include voice mail messages)
with one of the individuals designated to receive notice occurs during a call to
the telephone number or numbers indicated for such party. Notices delivered
through electronic communications to the extent provided in subsection (d)
below, shall be effective as provided in such subsection (d).

 

(d)          Notices and other communications to the Agent and the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites). The Agent or the Borrower may, each
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

- 89 -

 

 

(e)          Unless the Agent otherwise prescribes: (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii), if such notice, email or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(f)          The Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Borrowing Requests and Letter of
Credit applications) purportedly given by or on behalf of the Borrower even if:
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein; or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Agent may be recorded by the Agent, and
each of the parties hereto hereby consents to such recording.

 

SECTION 9.02.         Waivers; Amendments.

 

(a)          No failure or delay by the Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase or reduce the Commitment of any Lender other than as
otherwise provided herein, (ii) reduce the rate of interest thereon, or reduce
any fees payable hereunder (other than a reduction or waiver of default interest
or late charges), (iii) extend the Maturity Date, or (iv) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender adversely
affected thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Agent hereunder without the prior
written consent of the Agent. Notwithstanding anything set forth in this
Agreement to the contrary, in the event that the Lenders’ consent is requested
under this Section 9.02(b), the Lenders shall have ten (10) Business Days to
respond to such request so long as such request bears the following legend at
the top of the page “RESPONSE NEEDED WITHIN TEN (10) DAYS FROM RECEIPT OR
REQUEST WILL BE DEEMED APPROVED”. If any Lender fails to respond within the
foregoing ten (10) Business Days period, such Lender shall be deemed to have
approved the request.

 

- 90 -

 

 

(c)          Notwithstanding any provision of this Agreement to the contrary
none of the Lenders or the existing Borrower will be required to execute
assumption or amendment documents to add a Person as a Borrower or as a
Guarantor. If Real Property assets are added to the Pool in accordance with this
Agreement and the owner is not already a Borrower, then such owner may be added
as a Borrower as required by Section 5.12 pursuant to a Joinder Agreement in the
form attached hereto as Exhibit F executed by such owner and delivered to the
Agent, and in each case Borrower, Guarantor, such owner and the Agent will enter
into an amendment to the Environmental Indemnity.

 

SECTION 9.03.         Expenses; Indemnity; Damage Waiver.

 

(a)          The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Agent), and shall pay all fees and time
charges and disbursements for attorneys who may be employees of the Agent , in
connection with the syndication of the credit facility provided herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Agent in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out of pocket expenses incurred by the Agent
or any Lender (including the reasonable fees, charges and disbursements of any
counsel for the Agent or any Lender, and shall pay all fees and time charges for
attorneys who may be employees of the or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Borrower’s payment
obligation under this Section 9.03(a) shall not apply to expenses (however
characterized or of whatever type) incurred by Agent or its affiliates, or any
Lender, in connection with any dispute solely between Agent and any one or more
Lenders, or solely among Lenders, as to their respective rights, duties or
obligations under Article 8 of this Agreement or otherwise.

 

- 91 -

 

 

(b)          The Borrower shall indemnify the Agent (and any sub-agent thereof),
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Credit Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Agent to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. The
foregoing indemnity and hold harmless on the part of Borrower shall not apply to
losses, claims, damages, liabilities and related expenses (however characterized
or of whatever type) incurred by Agent or its affiliates, or any Lender, in
connection with any dispute solely between Agent and any one or more Lenders, or
solely among Lenders, as to their respective rights, duties or obligations under
Article 8 of this Agreement or otherwise.

 

(c)          Unless an Event of Default shall have occurred and be continuing,
the Borrower shall be entitled to assume the defense of any action for which
indemnification is sought hereunder with counsel of its choice at its expense
(in which case the Borrower shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by an Indemnitee except as set forth
below); provided, however, that such counsel shall be subject to the reasonable
approval of each such Indemnitee. Notwithstanding the Borrower's election to
assume the defense of such action, each Indemnitee shall have the right to
employ separate counsel and to participate in the defense of such action, and
the Borrower shall bear the reasonable fees, costs and expenses of such separate
counsel, if (i) the use of counsel chosen by the Borrower to represent such
Indemnitee would present such counsel with a conflict of interest; (ii) the
actual or potential defendants in, or targets of, any such action include both
the Borrower and such Indemnitee and such Indemnitee shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to the Borrower (in which case the
Borrower shall not have the right to assume the defense or such action on behalf
of such Indemnitee); (iii) the Borrower shall not have employed counsel
reasonably satisfactory to such Indemnitee to represent it within a reasonable
time after notice of the institution of such action; or (iv) the Borrower shall
authorize in writing such Indemnitee to employ separate counsel at the
Borrower's expense. The Borrower will not be liable under this Agreement for any
amount paid by an Indemnitee to settle any claims or actions if the settlement
is entered into without the Borrower's consent, which consent may not be
withheld or delayed unless such settlement is unreasonable in light of such
claims or actions against, and defenses available to, such Indemnitee.
Notwithstanding the foregoing, in the event an Indemnitee releases the Borrower
from its indemnification obligations hereunder, such Indemnitee may assume the
defense of any such action with respect to itself.

 

- 92 -

 

 

(d)          To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (a) or (b) of this Section
to be paid by it to the Agent (or any sub-agent thereof) or any Related Party of
any of the Agent, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Principal
Obligation at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of the Agent
acting for the Agent (or any such sub-agent) in connection with such capacity.

 

(e)          To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(f)          All amounts due under this Section 9.03 shall be payable not later
than fifteen (15) days after written demand therefor, which demand shall be
accompanied by reasonable documentation with respect to the amounts claimed.

 

(g)          Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

SECTION 9.04.         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

- 93 -

 

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and Letter of Credit Liabilities at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans and Letter of Credit Liabilities at
the time owing to it or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Letter of Credit Liabilities outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent) shall not be less than $5,000,000.00, unless each of the Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)         Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, Letter of Credit Liabilities and
Commitment assigned.

 

(iii)        No consent shall be required for any assignment except to the
extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, however, that (1) the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Agent within five (5) Business Days after having received notice thereof; (2) no
consent of the Borrower shall be required in connection with any assignment to a
Person acquiring, or merging with, a Lender; and (3) Borrower’s consent shall
not be deemed to be unreasonably withheld if the Borrower reasonably believes
that any proposed assignee (including an entity that becomes an assignee solely
by virtue of its merger with or acquisition of a Lender) is a Competitor.

 

- 94 -

 

 

(B)         the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

 

(iv)        The parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500.00; provided that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire.

 

(v)         No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)        No such assignment shall be made to a natural Person.

 

(vii)       In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

- 95 -

 

 

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections  2.12, 2.13, 2.14, and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)          The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)          Any Lender may, without the consent of the Borrower or the Agent,
sell participations to any Person, other than a natural Person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, Competitors or Real Property
Tenants (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) Borrower’s obligations hereunder shall
not be increased. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to Section 9.04(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

- 96 -

 

 

(e)          A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.14(e) as though it were a Lender.

 

(f)          Any Lender may at any time pledge, assign, or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge, assignment,
or grant shall release such Lender from any of its obligations hereunder or
substitute any such pledgee, assignee, or secured party for such Lender as a
party hereto.

 

SECTION 9.05.         Survival.         All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

SECTION 9.06.         Counterparts; Integration; Effectiveness; Joint and
Several.

 

(a)          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

- 97 -

 

 

(b)          This Agreement and any separate letter agreements with respect to
fees payable to the Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

(c)          Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent, and when the Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(d)          Each Person constituting the Borrower shall be bound jointly and
severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the “Borrower.”

 

(e)          Each Borrower agrees that it shall never be entitled to be
subrogated to any of the Agent’s or any Lender’s rights against any Credit Party
or other Person or any collateral or offset rights held by the Agent or the
Lenders for payment of the Loans until the full and final payment of the Loans
and all other obligations incurred under the Loan Documents and final
termination of the Lenders’ obligations, if any, to make further advances under
this Agreement or to provide any other financial accommodations to any Credit
Party. The value of the consideration received and to be received by each
Borrower is reasonably worth at least as much as the liability and obligation of
each Borrower incurred or arising under the Loan Documents.

 

Each Borrower has determined that such liability and obligation may reasonably
be expected to substantially benefit each Borrower directly or indirectly. Each
Borrower has had full and complete access to the underlying papers relating to
the Loans and all of the Loan Documents, has reviewed them and is fully aware of
the meaning and effect of their contents. Each Borrower is fully informed of all
circumstances which bear upon the risks of executing the Loan Documents and
which a diligent inquiry would reveal. Each Borrower has adequate means to
obtain from each other Borrower on a continuing basis information concerning
such other Borrower’s financial condition, and is not depending on the Agent or
the Lenders to provide such information, now or in the future. Each Borrower
agrees that neither the Agent nor any of the Lenders shall have any obligation
to advise or notify any Borrower or to provide any Borrower with any data or
information regarding any other Borrower.

 

SECTION 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

- 98 -

 

 

SECTION 9.08.         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the Agent, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Legal Requirements, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender, the Agent or any such Affiliate, to
or for the credit or the account of the Borrower or any other Credit Party
against any and all of the obligations of the Borrower or such Credit Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the Agent or their respective Affiliates, irrespective of whether or
not such Lender, the Agent or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the Agent different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Agent and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Agent or their respective Affiliates may
have. Each Lender and the Agent agrees to notify the Borrower promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

SECTION 9.09.         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the state and
federal courts in New York, New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

- 99 -

 

 

Notwithstanding the foregoing choice of law:

 

(i)          matters relating to the creation, perfection, priority and
enforcement of the liens on and security interests in a Mortgaged Property or
other assets situated in another jurisdiction(s), including by way of
illustration, but not in limitation, actions for foreclosure, for injunctive
relief, or for the appointment of a receiver, shall be governed by the laws of
such state;

 

(ii)         Agent shall comply with applicable law in such state to the extent
required by the law of such jurisdiction(s) in connection with the foreclosure
of the security interests and liens created under the Deed of Trust or
exercising any rights with respect to the Property directly, and the other Loan
Documents with respect to the Property or other assets situated in another
jurisdiction; and

 

(iii)        provisions of Federal law and the law of such other jurisdiction(s)
shall apply in defining the terms Hazardous Materials, Environmental Laws and
Legal Requirements applicable to the Property as such terms are used in this
Loan Agreement, the Environmental Indemnity and the other Loan Documents.

 

(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

- 100 -

 

 

SECTION 9.12.         Confidentiality. Each of the Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any Eligible Assignee of or
Participant in, or any prospective assignee (which is not a Competitor or Real
Property Tenant) of or Participant in, any of its rights or obligations under
this Agreement, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from any Credit Party
relating to the Credit Party or its business, other than any such information
that is available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13.         Interest Rate Limitation. If at any time there exists a
maximum rate of interest which may be contracted for, charged, taken, received
or reserved by the Lenders in accordance with applicable law (the “Maximum
Rate”), then notwithstanding anything herein to the contrary, at any time the
interest applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed such Maximum Rate, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been paid in respect of
such Loan but were not payable as result of the operation of this Section shall
be cumulated and the interest and Charges payable to the Lenders in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by the Lenders. If, for any reason whatsoever, the Charges paid or received on
the Loans produces a rate which exceeds the Maximum Rate, the Lenders shall
credit against the principal of the Loans (or, if such indebtedness shall have
been paid in full, shall refund to the payor of such Charges) such portion of
said Charges as shall be necessary to cause the interest paid on the Loans to
produce a rate equal to the Maximum Rate. All sums paid or agreed to be paid to
the holders of the Loans for the use, forbearance or detention of the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of this Agreement,
so that the interest rate is uniform throughout the full term of this Agreement.
The provisions of this Section shall control all agreements, whether now or
hereafter existing and whether written or oral, between the parties hereto.
Without notice to the Borrower or any other person or entity, the Maximum Rate,
if any, shall automatically fluctuate upward and downward as and in the amount
by which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.

 

- 101 -

 

 

SECTION 9.14.         USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

SECTION 9.15.         Joint and Several Liability.

 

(a)          Each Borrower hereby agrees that such Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to the Agent and Lenders
by each other Borrower. Although it is the express agreement and intent of
Agent, Lenders and Borrowers that each Borrower is and shall be a primary
obligor with respect to the obligations set forth herein and not a guarantor,
indemnitor, surety or otherwise only secondarily liable for such obligations, in
the event and to the extent that the obligations of such Borrower undertaken
herein might in the future be construed to consist, in whole or in part, of the
guaranty of obligations of the other Borrower, each Borrower consents and agrees
that such guaranty obligation (as the same may be construed) is and shall be a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Section 9.15 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 9.15 shall be absolute, unconditional and irrevocable,
irrespective of, and unaffected by, (i) the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, any Obligation or any
Loan Document, agreement, document or instrument to which any Borrower is or may
become a party; (ii) the absence of any action to enforce any Obligation or Loan
Document or the waiver or consent by the Agent or any Lender with respect to any
of the provisions governing any Obligation or Loan Document; (iii) the
insolvency of any Borrower, Guarantor or other Obligor; and (iv) any other
action or circumstances that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Each Borrower shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Obligations guaranteed hereunder.

 

- 102 -

 

 

(b)          Each Borrower expressly waives all rights it may have now or in the
future under any statute, or at common law, or at law or in equity, or
otherwise, to compel the Agent or Lenders to marshal assets or to proceed in
respect of the Obligations guaranteed hereunder against any other Borrower,
Guarantor or Obligor, any other party or against any security for the payment
and performance of the Obligations before proceeding against, or as a condition
to proceeding against, such Borrower. Each Borrower consents and agrees that the
Agent or the Lenders may, at any time and from time to time, without notice or
demand, whether before or after an actual or purported termination, repudiation
or revocation of this Agreement by any Borrower, and without affecting the
enforceability or continuing effectiveness hereof as to such Borrower: (i) with
the consent of each Borrower, supplement, restate, modify, amend, increase,
decrease, extent, renew or otherwise change the time for payment or the terms of
this Agreement, any Loan Document or any part thereof, including any increase or
decrease of the rate(s) of interest thereon; (ii) with the consent of each
Borrower, supplement, restate, modify, amend, increase, decrease, or enter into
or give any agreement with respect to, this Agreement, any Loan Document or any
part thereof, or any of the Security Documents; (iii) waive, approve or consent
to any action, condition, covenant, default, remedy, right, representation or
term of this Agreement or any other Loan Document; (iv) accept partial payments;
(v) release, reconvey, terminate, waive, abandon, fail to perfect, subordinate,
exchange, substitute, transfer or enforce any security or guarantees, and apply
any security and direct the order or manner of sale thereof as the Agents or
Lenders in their sole and absolute discretion may determine; (vi) release any
person from any personal liability with respect to this Agreement or any part
thereof; (vii) settle, release on terms satisfactory to the Required Lenders or
by operation of applicable Legal Requirements or otherwise liquidate or enforce
any security or guaranty in any manner, consent to the transfer of any security
and bid and purchase at any sale; or (viii) consent to the merger, change or any
other restructuring or termination of the corporate or partnership existence of
any Borrower or any other person, and correspondingly restructure the
obligations evidenced hereby, and any such merger, change, restructuring or
termination shall not affect the liability of any Borrower or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the obligations evidenced hereby. It is agreed among each Borrower, the
Agent and Lenders that the foregoing consents and waivers are of the essence of
the transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 9.15 and such waivers, the Agent
and Lenders would decline to enter into this Agreement.

 

(c)          Each Borrower agrees that the provisions of this Section 9.15 are
for the benefit of the Agent and the other Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and the Agent or the other Lenders,
the obligations of such other Borrower under the Loan Documents.

 

(d)          Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, and except as set forth in Section 9.15(g) of this
Agreement, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit the Agent and Lenders and shall
not limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 17, and that the Agent, Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 9.15(d).

 

(e)          If the Agent or any Lender may, under applicable law, proceed to
realize its benefits under any of the Loan Documents, the Agent or any Lender
may, at its sole option, determine which of its remedies or rights it may pursue
without affecting any of its rights and remedies under this Section 9.15. If, in
the exercise of any of its rights and remedies, the Agent or any Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by the Agent or such Lender and waives any claim
based upon such action, even if such action by the Agent or such Lender shall
result in a full or partial loss of any rights of subrogation that each Borrower
might otherwise have had but for such action by the Agent or such Lender. Any
election of remedies that results in the denial or impairment of the right of
the Agent or any Lender to seek a deficiency judgment against any Borrower shall
not impair any other Borrower’s obligation to pay the full amount of the
Obligations.

 

- 103 -

 

 

(f)          Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 9.15 (which liability is in any
event in addition to amounts for which such Borrower is primarily liable under
Article II of this Agreement) shall be limited to an amount not to exceed as of
any date of determination the greater of:

 

(i)          the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and

 

(ii)         the amount that could be claimed by the Agent and Lenders from such
Borrower under this Section 9.15 without rendering such claim voidable or
avoidable under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 9.15(g) of this Agreement.

 

(g)          Contribution with Respect to Guaranty Obligations.

 

(i)          To the extent that any Borrower shall make a payment under this
Section 9.15 of all or any of the Obligations (other than Obligations related to
Loans and other extensions of credit made directly or indirectly to that
Borrower, or on such Borrower’s behalf, in which case such Borrower shall be
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payment in the
same proportion that such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations and termination of the Commitments, such
Borrower shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Borrower for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(ii)         As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 9.15 without rendering such
claim voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

- 104 -

 

 

(iii)        This Section 9.15(g) is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 9.15(g) is intended to or
shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 9.15(a) of this Agreement. Nothing
contained in this Section 9.15(g) shall limit the liability of any Borrower to
pay the Loans made directly or indirectly to that Borrower, or on such
Borrower’s behalf, and accrued interest, fees and expenses with respect thereto
for which such Borrower shall be primarily liable.

 

(iv)        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(v)         The rights of the indemnifying Borrowers against other Borrowers
under this Section 9.15 shall be exercisable on or after the Termination Date,
but shall in all respects be subordinate to any Obligations owing to the
Lenders.

 

(vi)        The liability of Borrowers under this Section 9.15 is in addition to
and shall be cumulative with all liabilities of each Borrower to the Agent and
Lenders under this Agreement and the other Loan Documents to which such Borrower
is a party or in respect of any Obligations or obligation of the other Borrower,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

(vii)       If acceleration of the time for payment of any amount payable by the
Borrowers under this Agreement is stayed upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable
jointly and severally by the Borrower hereunder forthwith on demand by the Agent
made at the request of the Required Lenders.

 

(viii)      All of the Borrowers and the Entities are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of each such Person has a direct impact on the success of each other
Person. Each Borrower and each Entity will derive substantial direct and
indirect benefit from the extension of credit hereunder.

 

- 105 -

 

 

SECTION 9.16.         Additional Waivers and Agreements.

 

(a)          Notwithstanding any provision contained in this Agreement or any
other Loan Document to the contrary, it is the intention and agreement of each
Borrower, Guarantor, Obligor and the Agent that the obligations of each
Borrower, Guarantor and Obligor under the Loan Documents shall be valid and
enforceable against each Borrower, Guarantor and Obligor to the maximum extent
permitted by applicable law. Accordingly, if any provision of this Agreement or
any other Loan Document creating any obligation of a Borrower, Guarantor or
Obligor in favor of any Lender shall be declared to be invalid or unenforceable
in any respect or to any extent, it is the stated intention and agreement of
each Borrower, Guarantor, Obligor and Lender that any balance of the obligation
created by such provision and all other obligations of each Borrower, Guarantor
and Obligor to Lenders created by other provisions of the Loan Documents shall
remain valid and enforceable. Likewise, if any sums which a Lender may be
otherwise entitled to collect from a Borrower, Guarantor or Obligor under the
Loan Documents shall be declared to be in excess of those permitted under any
law (including any federal or state fraudulent conveyance or like statute or
rule of law) applicable to the Obligations and/or the Guaranteed Obligations (as
defined in the Guaranty) of such Borrower, Guarantor and Obligor, it is the
stated intention and agreement of such Borrower, Guarantor and Obligor and the
Lenders that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by Lenders from such Borrower, Guarantor and
Obligor and such excess sums shall nevertheless survive as a subordinate
obligation of such Borrower, Guarantor and Obligor, junior in right to the
claims of general unsecured creditors, but prior to the claims of equityholders
in such Borrower, Guarantor and Obligor. This provision shall control every
other provision of the Loan Documents.

 

(b)          Each Borrower, Guarantor and Obligor under the Loan Documents
hereby waives:

 

(i)          any defense based upon Agent or any Lender’s election of any remedy
against any Borrower, any Guarantor or any Obligor, including without
limitation, the defense to enforcement of this Agreement (the “Gradsky” defense
based upon Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968) or subsequent
cases) which, absent this waiver, a guarantor or indemnitor would have by virtue
of an election by Agent or any Lender to conduct a non-judicial foreclosure sale
of any Property securing the Obligations, it being understood by each Borrower,
Guarantor and Obligor that any such non-judicial foreclosure sale will destroy,
by operation of California Civil Code of Civil Procedure Section 580d, all
rights of any party to a deficiency judgment against any Borrower, and, as a
consequence, will destroy all rights which a guarantor or indemnitor would
otherwise have (including, without limitation, the right of subrogation, the
right of reimbursement, and the right of contribution) to proceed against any
Borrower and to recover any such amount, and that Agent and Lenders could be
otherwise estopped from pursuing guarantor or indemnitor for a deficiency
judgment after a non-judicial foreclosure sale on the theory that a guarantor or
indemnitor should be exonerated if a lender elects a remedy that eliminates the
guarantor’s or indemnitor’s subrogation, reimbursement or contribution rights;

 

(ii)         any rights under California Code of Civil Procedure Sections 580a
and 726b, which provide, among other things: that a creditor must file a
complaint for deficiency within three (3) months of non-judicial foreclosure
sale or judicial foreclosure sale, as applicable; that a fair market value
hearing must be held; and that the amount of the deficiency judgment shall be
limited to the amount by which the unpaid debt exceeds the fair market value of
the security, but not more that the amount by which the unpaid debt exceeds the
sale price of the security;

 

(iii)        any rights, under Sections 2845 or 2850 of the California Civil
Code, or otherwise, to require Agent to institute suit against, or to exhaust
any rights and remedies which Agent or the Lenders has or may have against any
Borrower, any Guarantor or any Obligor, or against any collateral for the
Obligations provided by any Borrower, any Guarantor, or any Obligor and any
defense arising by reason of any disability or other defense (other than the
defense that the Obligations shall have been fully and finally performed and
indefeasibly paid) of Borrowers, Guarantor, or Obligors or by reason of the
cessation from any cause whatsoever of the liability of any Borrower, any
Guarantor, or any Obligor in respect thereof; and

 

- 106 -

 

 

(iv)         (1) any rights to assert against Agent and Lenders any defense
(legal or equitable), set-off, counterclaim, or claim which any Guarantor may
now or at any time hereafter have against Borrowers or any other Person liable
to Agent and Lenders; (2) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Obligations or
any security therefor; (3) any defense any Guarantor has to performance
hereunder, and any right any Guarantor has to be exonerated, provided by
Sections 2819, 2822, or 2825 of the California Civil Code, or otherwise, arising
by reason of: the impairment or suspension of the Agent’s or Lenders’ rights or
remedies against any Borrower; the alteration by Agent or Lenders of the
Obligations; any discharge of any Borrower’s obligations to Agent or Lenders by
operation of law as a result of any intervention or omission; or the acceptance
by Agent or Lenders of anything in partial satisfaction of the Obligations;
(4) the benefit of any statute of limitations affecting any Guarantor’s
liability under the Loan Documents or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to any Guarantor’s liability under the Loan
Documents.

 

(v)         Each Guarantor absolutely, unconditionally, knowingly, and expressly
waives any defense arising by reason of or deriving from election of remedies by
the Agent and Lenders including any election by Agent or any Lender under
Bankruptcy Code Section 1111 (b) to limit the amount of, or any collateral
securing, its claim against Borrowers.

 

(vi)        without limiting the generality of the foregoing or any other
provision hereof, each Borrower, Guarantor and Obligor absolutely, knowingly,
unconditionally, and expressly waives any and all benefits or defenses which
might otherwise be available to such Borrower, Guarantor or Obligor under any
one or more of California Civil Code Sections 2799, 2808, 2809, 2810, 2815,
2819, 2820, 2821, 2822, 2825, 2839, 2845, 2848, 2849, and 2850, California Code
of Civil Procedure Sections 580a, 580b, 580c, 580d, and 726, California Uniform
Commercial Code Sections 3116, 3118, 3119, 3419, 3605, 9504, and 9507, and
Chapter 2 of Title 14 of Part 4 of Division 3 of the California Civil Code.

 

(vii)       Each Guarantor hereby acknowledges and agrees that neither Agent,
any Lender nor any other Person shall be under any obligation (i) to marshal any
assets in favor of Guarantors or in payment of any or all of the liabilities of
Borrowers under the Guaranty or the obligations of Guarantors hereunder or (ii)
to pursue any other remedy that Guarantors may or may not be able to pursue
themselves, any right to which each Guarantor hereby waives.

 

- 107 -

 

 

(viii)      Each Guarantor warrants and agrees that each of the waivers set
forth in this Section 17 is made with full knowledge of its significance and
consequences and after consultation with legal counsel, and that if any of such
waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by
applicable law.

 

(c)          The Loan Documents currently contain jury trial waivers. Such
waivers shall continue to apply to the fullest extent now or hereafter permitted
by applicable law. BorrowerS, AGENT and LenderS prefer that any dispute between
them be resolved in litigation subject to a jury trial waiver as set forth IN
THE LOAN DOCUMENTS. If, however, under then applicable law, a pre-dispute jury
trial waiver of the type provided for IN THE LOAN DOCUMENTS is unenforceable in
litigation if such LITIGATION occurs in CALIFORNIA (although the parties do not
intend hereby to waive their consent to JURISDICTION and venue in the STATE OF
NEW YORK), to resolve any dispute, claim, cause of action or controversy under
this Agreement, any other Loan Document OR THE ENVIRONMENTAL AGREEMENT (each, a
“Claim”), then, upon the written request of any party to such litigation, such
Claim, including any and all questions of law or fact relating thereto, shall be
determined exclusively by a judicial reference proceeding. Except as otherwise
provided in the previous paragraph, venue for any such reference proceeding
shall be in the state or federal court in the County or District where venue is
appropriate under applicable law (the “Court”). The parties shall select a
single neutral referee, who shall be a retired state or federal judge. If the
parties cannot agree upon a referee, the Court shall appoint the referee. The
referee shall report a statement of decision to the Court. Nothing in this
paragraph, however, shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral or obtain provisional remedies
(including, without limitation, replevin, injunctive relief, attachment or the
appointment of a receiver). The parties shall bear the fees and expenses of the
referee equally unless the referee orders otherwise. The referee also shall
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph. The parties acknowledge that any Claim
determined by reference pursuant to this paragraph shall not be adjudicated by a
jury.

 

- 108 -

 

 

SECTION 9.17.         Effect on Existing Credit Agreement.

 

(a)          Upon satisfaction of the conditions precedent set forth in Section
4.01, this Agreement shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded by this Agreement in all
respects, in each case, on a prospective basis only.

 

(b)          THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND
AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN CONNECTION
WITH, THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY ANY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

(The next page is the signature page.)

 

- 109 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as an instrument under seal as
of the day and year first above written.

 



  BORROWER:       STRATEGIC REALTY OPERATING   PARTNERSHIP, L.P., a Delaware
limited   partnership         By: Strategic Realty Trust, Inc., a Maryland    
corporation, its General Partner             By:       Name:       Title:      
      SRT SECURED HOLDINGS, LLC, a Delaware   limited liability company        
By: SRT Secured Holdings Manager, LLC, a     Delaware limited liability company,
its     Managing Member             By:       Name:       Title:             TNP
SRT SAN JACINTO, LLC, a Delaware   limited liability company           By: SRT
Secured Holdings, LLC, a Delaware     limited liability company, its Sole Member
    and Manager           By: SRT Secured Holdings Manager, LLC, a Delaware
limited liability       Company, its Managing Member               By:        
Name:         Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 



  TNP SRT AURORA COMMONS, LLC, a   Delaware limited liability company        
By: SRT Secured Holdings, LLC, a Delaware     limited liability company, its
Sole Member     and Manager         By: SRT Secured Holdings Manager, LLC, a
Delaware limited liability       Company, its Managing Member                
By:         Name:         Title:               SRT CONSTITUTION TRAIL, LLC, a
Delaware   limited liability company         By: SRT Secured Holdings, LLC, a
Delaware     limited liability company, its Sole Member     and Manager        
    By: SRT Secured Holdings Manager, LLC, a Delaware limited liability      
Company, its Managing Member               By:         Name:         Title:  







 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  LENDER AND AGENT:         KEYBANK NATIONAL ASSOCIATION,   individually and as
Agent         By:     Name: Jane E. McGrath   Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER COMMITMENT       (Applicable Percentage)     KEYBANK NATIONAL ASSOCIATION
$30,000,000.00       (100%)

 

[Schedule 2.01]

 

 

 

 

Schedule 3.05

 

Flood Zones; Earthquake or Seismic Areas

 

    Flood Zone   EQ Zone   Wind Zone               San Jacinto Esplanade   X
Shaded   1   N/A               Aurora Commons   X   1   IV              
Constitution Trail   X   1   IV

 

[Schedule 3.05]

 

 

 

 

Schedule 3.15

 

Subsidiaries

 

The following are the Subsidiaries of Strategic Realty Trust, Inc. as of the
date of this Agreement:

 

Strategic Realty Operating Partnership, L.P. (Delaware)

 

SRT Secured Holdings, LLC (Delaware)

 

TNP SRT Moreno Marketplace, LLC (Delaware)

 

TNP SRT Waianae Mall, LLC (Delaware)

 

TNP SRT Northgate Plaza Tucson, LLC (Delaware)

 

TNP SRT San Jacinto, LLC (Delaware)

 

TNP SRT Craig Promenade, LLC (Delaware)

 

TNP SRT Pinehurst, LLC (Delaware)

 

SRT Constitution Trail, LLC (Delaware)

 

TNP SRT Constitution Trail Master Lessee, LLC (Delaware)

 

TNP SRT Cochran Bypass, LLC (Delaware)

 

TNP SRT Topaz Marketplace, LLC (Delaware)

 

TNP SRT Osceola Village, LLC (Delaware)

 

TNP SRT Osceola Village Master Lessee, LLC (Delaware)

 

TNP SRT Summit Point, LLC (Delaware)

 

TNP SRT Summit Point Holdings, LLC (Delaware)

 

TNP SRT Morningside Marketplace, LLC (Delaware)

 

TNP SRT Portfolio I, LLC (Delaware)

 

TNP SRT Woodland West Holding, LLC (Delaware)

 

TNP SRT Woodland West, LLC (Delaware)

 

TNP SRT Ensenada Shopping Center, LLC (Delaware)

 

TNP SRT Turkey Creek, LLC (Delaware)

 

[Schedule 3.15 – Page 1]

 

 

 

 

TNP SRT Aurora Commons, LLC (Delaware)

 

TNP SRT Florissant Marketplace, LLC (Delaware)

 

TNP SRT Willow Run, LLC (Delaware)

 

TNP SRT Visalia Marketplace, LLC (Delaware)

 

TNP SRT Portfolio II, LLC (Delaware)

 

TNP SRT Bloomingdale Hills, LLC (Delaware)

 

[Schedule 3.15 – Page 2]

 

 

 

 

Schedule 3.16

 

Leases with an option or right of first refusal to purchase any portion of the
Mortgaged Property.

 

None.

 

[Schedule 3.16]

 

 

 

 

Schedule 5.12(a)

 

Mortgaged Property Pool

 

San Jacinto Esplanade, San Jacinto, California

 

Aurora Commons, Aurora, Ohio

 

Constitution Trail, Normal, Illinois

 

[Schedule 5.12(a)]

 

 

 

 

Schedule 6.01

 

Existing Liens

 

None.

 

[Schedule 6.01]

 

 

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

 

1.

Assignor:             2. Assignee:         [and is an Affiliate/Approved Fund of
[identify Lender]1]       3. Borrower: Strategic Realty Operating Partnership,
LP, SRT Secured Holdings, LLC and certain of its Subsidiaries       4. Agent:
KeyBank National Association, as the Agent under the Credit Agreement

 

 



1 Select as applicable.

 

[Exhibit A – Page 1]

 

 

 

 

5. Credit Agreement: Amended and Restated Credit Agreement dated as of August 4,
2014, among Strategic Realty Operating Partnership, L.P., SRT Secured Holdings,
LLC, certain of their Subsidiaries, the Lenders parties thereto, KeyBank
National Association, as Agent, and the other agents parties thereto       6.
Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loans
Assigned   Percentage
Assigned of
Commitment/Loans2 $______   $______   ______% $______   $______   ______%
$______   $______   ______%

 

Effective Date: ______________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR             [NAME OF ASSIGNOR]             By:               Title:  
            ASSIGNEE             [NAME OF ASSIGNEE]             By:            
  Title:    

 

 



2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

[Exhibit A – Page 2]

 

 

 

 

[Consented to and]3 Accepted:         [KeyBank National Association], as        
Agent           By:           Title:           [Consented to:]4         [NAME OF
RELEVANT PARTY]         By:           Title:    

 

 



3 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit

Agreement.

 

[Exhibit A – Page 3]

 

 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2           Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

[Exhibit A – Page 4]

 

 

 

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

[Exhibit A – Page 5]

 

 

 

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

Key Bank National Association, as Agent

225 Franklin Street

Boston, MA 02110

Attn: Ms. Jane McGrath, Institutional Real Estate

 

RE:Strategic Realty Operating Partnership, LP, SRT Secured Holdings, LLC -
Compliance Certificate for _______, 201_ through __________, 201_

 

Dear Ladies and Gentlemen:

 

This Compliance Certificate is made with reference to that certain Amended and
Restated Revolving Credit Agreement dated as of August 4, 2014 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among Strategic Realty Operating Partnership, LP, SRT Secured Holdings, LLC and
certain of its Subsidiaries (collectively, the "Borrower"), the financial
institutions party thereto, as lenders, and KeyBank National Association, as
Agent. All capitalized terms used in this Compliance Certificate (including any
attachments hereto) and not otherwise defined in this Compliance Certificate
shall have the meaning set forth for such terms in the Credit Agreement. All
Section references herein shall refer to the Credit Agreement.

 

I hereby certify that I am the ______________ of Strategic Realty Operating
Partnership, L.P., and that I make this Certificate on behalf of each Borrower.
I further represent and certify on behalf of the Borrower as follows as of the
date of this Compliance Certificate:

 

(a)          I have reviewed the terms of the Loan Documents and have made, or
have caused to be made under my supervision, a review in reasonable detail of
the transactions and consolidated and consolidating financial condition of the
Borrower and its Subsidiaries, during the accounting period (the "Reporting
Period") covered by the financial reports delivered simultaneous herewith
pursuant to Section 5.01[(a)][(c)], and that such review has not disclosed the
existence during or at the end of such Reporting Period (and that I do not have
knowledge of the existence as at the date hereof) of any condition or event
which constitutes a Default or Event of Default.

 

(b)          The information set forth in Schedule 1 attached hereto is in all
material respects true, correct and complete, and has been prepared in
accordance with the requirements of the Credit Agreement.

 

(c)          The Mortgaged Properties identified on, and the calculation of
Covenant Compliance shown on, Schedule 1 attached hereto comply with all
applicable conditions, terms, warranties, representations and covenants set
forth in the Credit Agreement.

 

(d)          As of the date hereof, the representations and warranties of the
Borrowers contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects.

 

[Exhibit B – Page 1]

 

 

 

 

(e)          As of the date hereof, no Default or Event of Default exists.

 

This Compliance Certificate has been executed and delivered as of the date set
forth above.

 

  STRATEGIC REALTY OPERATING   PARTNERSHIP, L.P., a Delaware limited  
partnership         By:           Title:  

 

[Exhibit B – Page 2]

 

 

 

 



Schedule 1

 



Strategic Realty Operating Partnership, L.P.   Covenant Compliance Calculations
as of _________



  

Section 5.02  (a) Total Leverage Ratio        Total Debt         Total Asset
Value                     Total Leverage Ratio                     Limit   65.0%
             (b) Fixed Charge Coverage Ratio                   Trailing 2
Quarters Adjusted EBITDA         Trailing 2 Quarters Fixed Charges           
         Fixed Charge Coverage Ratio                     Limit   1.40           
   (c) Liquidity                   Unrestricted Cash & Equivalents           
         Limit   2,500,000               (d) Tangible Net Worth               
   Minimum TNW at Closing   36,588,000     Plus 75% of Net Equity Raise Proceeds
Since Closing                     Minimum                   (e) Unhedged
Variable Rate Indebtedness to Total Asset Value                   Variable Rate
Indebtedness not Subject to a Hedge         Total Asset Value                  
  Limit   20.0%           Section 6.03 (a)    Permitted Investments as % of
Total Asset Value                   Total Asset Value     

  

    $   %   Limit     (i) Land           5.0%    (ii) Undepreciated Book Value
of Properties Under Development             5.0%    (iii) Asset which are not
Retail Properties             5.0%    (iv) Joint Ventures             15.0%   
 (v) Mortgages and Notes Receivable             10.0%                       
Aggregate           25.0%                     Section 6.05  Restricted Payments 
                                     Adjusted Funds From Operations
Distributions                                       Distributions to Adjusted
Funds From Operations                                       Limit   100.0%      
   

  

[Exhibit B - Page 3]

 

 

 

 

Total Borrower Debt   Outstanding Loans (Consolidated)   Outstanding Loans
Prorata Share of JV   Letters of Credit Issued   Plus Draw Request       Total
REIT Debt Consolidated   Total REIT Debt Prorata Share of JV       Total Debt  
    Borrowing Base Pool Value   San Jacinto Esplanade   Aurora Commons  
Constitution Trail   Total Borrowing Base Pool Value       Capitalization Value
  Trailing 2 Qtrs NOI Consolidated   Trailing 2 Qtrs NOI Prorata Share of JV  
Less .20/sf reserve     Annualized Capitalized at 7.5%       Book values per
GAAP of the following   Properties Acquired in Last 2 Qtrs   Construction In
Process   Land   Mortgages and Notes Receivable       Total Real Property Value
      Cash & Equivalents       Total Asset Value       Trailing 2 Qtrs Adjusted
NOI       Less Recurring G&A   Plus: Subordinated Asset Management Fee   Plus:
Subordinated Property Mgt Fees in excess of 3%     Trailing 2 Qtrs Adjusted
EBITDA       Trailing 2 Qtrs Interest   Trailing 2 Qtrs Principal   Preferred
Dividends       Trailing 2 Qtrs Fixed Charges  

  

[Exhibit B - Page 4] 

 

 

 



 

Tangible Net Worth      Stockholder's Equity   53,167,000  Plus: Accumulated
Depreciation   13,307,000  Less: Intangible Assets   (17,690,000) Total 
 48,784,000  75% of above   36,588,000  Minimum Tangible Net Worth at Closing 
 36,588,000  Plus: 75% of Net Equity Offering Proceeds since Closing     
Minimum Tangible Net Worth             Funds From Operations      Plus: Charges
for Asset Impairments      Plus: Non Cash Items      Plus: Non-Recurring
Extraordinary Expenses*      Less: Recurring Capital Expenditures, TI, Leasing
Expenses      Less: Straight Lining of Rents      Less: Amortization of Above &
Below Market Leases      Adjusted Funds from Operations     

 

* as approved by Agent

  

[Exhibit B - Page 5] 

 

 

 

  



Exhibit C

 

Intentionally Omitted

 

[Exhibit C]

 

 

 

 

EXHIBIT D

 

FORM OF REVOLVING CREDIT NOTE

 



$__________________  ______________, 201_





 

FOR VALUE RECEIVED, STRATEGIC REALTY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, SRT SECURED HOLDINGS, LLC, a Delaware limited liability
company, TNP SRT AURORA COMMONS, LLC, a Delaware limited liability company, SRT
CONSTITUTION TRAIL, LLC, a Delaware limited liability company, and TNP SRT SAN
JACINTO, LLC, a Delaware limited liability company, and each other person that
from time to time becomes a “Borrower” under the Credit Agreement (collectively,
the “Maker”), hereby jointly and severally promise to pay, without offset or
counterclaim, to the order of [insert name of Lender], (“Payee”), the principal
amount equal to the lesser of (x) ___________________ ($____________) or (y) the
outstanding amount advanced by Payee as a Loan (or Loans) under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.

 

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated as of August 4, 2014, among Maker, certain Affiliates of Maker,
the Lenders named therein, and KeyBank National Association, as Agent for itself
and the Lenders (as hereafter amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.

 

Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time during the Availability Period. Payee
shall not have any obligation to make a Loan to the extent such Loan would cause
Payee’s Revolving Credit Exposure to exceed Payee’s Commitment, or as otherwise
provided in the Credit Agreement.

 

This Note is subject to (a) mandatory prepayment, and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loans evidenced
hereby are made and are to be repaid.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

 

[Exhibit D – Page 1]

 

 

 

 

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

(The next page is the signature page)

 

[Exhibit D – Page 2]

 

 

 

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as an instrument under seal as of the day and year
first written above.

 

  STRATEGIC REALTY OPERATING   PARTNERSHIP, L.P., a Delaware limited  
partnership           By: Strategic Realty Trust, Inc., a Maryland    
corporation, its General Partner             By:       Name:       Title:  

 



  SRT SECURED HOLDINGS, LLC, a Delaware   limited liability company          
By: SRT Secured Holdings Manager, LLC, a     Delaware limited liability company,
its     Managing Member             By:       Name:       Title:  



 

[Exhibit D – Page 3]

 

 

 

 

  TNP SRT SAN JACINTO, LLC, a Delaware   limited liability company         By:
SRT Secured Holdings, LLC, a Delaware     limited liability company, its Sole
Member     and Manager

 



  By: SRT Secured Holdings Manager,
LLC, a Delaware limited liability           Company, its Managing Member        
    By:       Name:       Title:  



 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Exhibit D – Page 4]

 

 

 

 

  TNP SRT AURORA COMMONS, LLC, a Delaware   limited liability company        
By: SRT Secured Holdings, LLC, a Delaware     limited liability company, its
Sole Member     and Manager

 

  By: SRT Secured Holdings Manager, LLC, a Delaware limited liability      
Company, its Managing Member             By:       Name:       Title:  

 

  SRT CONSTITUTION TRAIL, LLC, a   Delaware limited liability company        
By: SRT Secured Holdings, LLC, a Delaware     limited liability company, its
Sole Member     and Manager

 

  By: SRT Secured Holdings Manager, LLC, a Delaware limited liability    
Company, its Managing Member             By:       Name:       Title:  

 

[Exhibit D – Page 5]

 

 

 

 

EXHIBIT E

 

FORM OF BORROWING REQUEST/INTEREST ELECTION REQUEST

 

[Date]

 

KeyBank National Association, as Agent

225 Franklin Street, 18th floor

Boston, Massachusetts 02110

Attn: Ms. Jane E. McGrath

 

Re:Strategic Realty Operating Partnership, L.P., SRT Secured Holdings, LLC -
Borrowing Request

 

Ladies and Gentlemen:

 

This Borrowing Request is made with reference to that certain Amended and
Restated Revolving Credit Agreement dated as of August 4, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Strategic Realty Operating Partnership, L.P., SRT Secured Holdings, LLC
and certain of its Subsidiaries (collectively, the “Borrower”), the financial
institutions party thereto, as lenders, and KeyBank National Association, as
Agent. All capitalized terms used in this Borrowing Request (including any
attachments hereto) and not otherwise defined in this Borrowing Request shall
have the meanings set forth for such terms in the Credit Agreement. All Section
references herein shall refer to the Credit Agreement. This request is made by
Strategic Realty Operating Partnership, L.P. on behalf of the Borrower in its
role as Lead Borrower.

 

The Borrower hereby requests [check as applicable] ¨ a conversion of an existing
Loan as provided below and/or ¨ a Loan under the Credit Agreement, in the amount
of $____________ [minimum of $1,000,000 and in multiples of $100,000].

 

1.   Aggregate Commitment   $__,000,000.00           2.   Borrowing Base
Availability   $ _________________           3.   The amount outstanding under
the Loans   $_________________           4.   Available amount (the lesser of 1
or 2 minus 3)   $_________________           5.   Less amount requested  
($________________)           6.   Amount remaining to be advanced under the
Loans   $_________________           7.   Account for funding:
__________________________    

 

[Exhibit E – Page 1]

 

 

 

 

The advance or conversion is to be made as follows:

 

A.   ABR Borrowing.                   1.          Amount of ABR Borrowing:  
$_________________________________________               2.          Date of ABR
Borrowing               B.   Eurodollar Borrowing.                  
1.          Amount of Eurodollar Borrowing:  
$_________________________________________               2.          Amount of
conversion of existing Loan to Eurodollar Borrowing:  
$_________________________________________               3.          Number of
Eurodollar Borrowing(s) now in effect: [cannot exceed six (6)]                  
4.          Date of Eurodollar Rate Borrowing or conversion:                  
5.          Interest Period:                   6.          Expiration date of
current Interest Period as to this conversion:    

 

Attached hereto is a Borrowing Base Certificate submitted in form of Exhibit G
to the Credit Agreement.

 

The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), that Borrower has satisfied all conditions required to be
satisfied, or such conditions have been waived by Agent, as of the date hereof
to qualify for the Borrowing requested hereby, and that the Borrower has kept,
observed, performed and fulfilled each and every one of its obligations under
the Credit Agreement as of the date hereof [except as follows:
___________________].

 

[Signature Page Follows]

 

[Exhibit E – Page 2]

 

 

 

 

  Very truly yours,           STRATEGIC REALTY OPERATING   PARTNERSHIP, L.P., a
Delaware limited   partnership           By: Strategic Realty Trust, Inc., a
Maryland     corporation, its General Partner             By:       Name:      
Title:  

 

[Exhibit E – Page 3]

 

 

 

 

EXHIBIT F

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT (the “Agreement”), dated as of ____________, 201_, made by
___________________________ a _______________________ (the “New Borrower”) in
favor of KEYBANK NATIONAL ASSOCIATION, as Agent for the lenders party to the
Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Strategic Realty Operating Partnership, L.P., a Delaware limited
partnership, SRT Secured Holdings, LLC, a Delaware limited liability company,
TNP SRT San Jacinto, LLC, a Delaware limited liability company, TNP SRT Aurora
Commons, LLC, a Delaware limited liability company, and SRT Constitution Trail,
LLC, a Delaware limited liability company (collectively, the “Borrower”),
certain lenders (the “Lenders”), and the Agent are parties to an Amended and
Restated Credit Agreement dated as of August 4, 2014 (as amended, modified,
restated, or supplemented and in effect from time to time, the “Credit
Agreement”).

 

WHEREAS, the Credit Agreement requires that the owner of any Real Property
included in the Mortgaged Property Pool must join in and assume all obligations
of the “Borrower” under the Loan Documents, and the New Borrower is the owner of
Real Property to be included in the Mortgaged Property Pool.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the New Borrower hereby agrees as follows:

 

1.          The New Borrower hereby becomes a party to the Loan Documents as a
Borrower thereunder with the same force and effect as if originally named
therein as a Borrower and, without limiting the generality of the foregoing,
hereby irrevocably, absolutely, and unconditionally assumes and agrees, jointly
and severally with each other Borrower, to timely and faithfully pay and perform
all of the obligations of the Borrower under the Loan Documents. Any and all
references to the term “Borrower” in the Credit Agreement, the Notes, the Other
Loan Documents or in any other document or agreement executed and delivered, or
to be executed and delivered, in connection therewith shall be deemed to be a
reference to, and include, the New Borrower.

 

2.          The New Borrower hereby represents and warrants that each of the
representations and warranties contained in Article III of the Credit Agreement
are also made by it and are true and correct in all material respects on and as
the date hereof (after giving effect to this Agreement) as if made on and as of
such date.

 

3.          All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

[Exhibit F – Page 1]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as an instrument under seal as of the date first above
written.

 

  [INSERT SIGNATURE BLOCK OF NEW   BORROWER]         By:           Name:        
  Title:  

 

[Exhibit F – Page 2]

 

 

 

 

EXHIBIT G

 

BORROWING BASE CERTIFICATE

 

To:KeyBank National Association, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jane McGrath, Institutional Real Estate

 

Re: Strategic Realty Operating Partnership, L.P., SRT Secured Holdings, LLC -
Borrowing Base Certificate

 

This Borrowing Base Certificate (the "Certificate") is furnished pursuant to
that certain Amended and Restated Revolving Credit Agreement dated as of August
4, 2014, by and among STRATEGIC REALTY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, SRT SECURED HOLDINGS, LLC, a Delaware limited liability
company, the other Borrowers thereunder, (the "Borrower"), the Lenders party
thereto, KEYBANK NATIONAL ASSOCIATION, a national banking association, as lender
and agent (the "Agent") for the Lenders, and KEYBANC CAPITAL MARKETS, INC., as
Sole Lead Arranger (such Amended and Restated Revolving Credit Agreement as it
may be amended, modified, supplemented, extended, renewed, or restated from time
to time, the "Credit Agreement"). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement. This Certificate is made by the undersigned in its role as Lead
Borrower on behalf of Borrower.

 

The Borrower hereby CERTIFIES to Agent and the Lenders as follows:

 

The information set forth in Schedule 1 hereto is in all material respects true,
correct and complete, and has been prepared in accordance with the requirements
of the Credit Agreement.

 

The Mortgaged Properties identified on, and the calculation of Borrowing Base
Availability shown on, Schedule 1 hereto comply with all applicable conditions,
terms, warranties, representations and covenants set forth in the Credit
Agreement.

 

As of the date hereof, the representations and warranties of the Borrowers
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects.

 

As of the date hereof, no Default or Event of Default exists.

 

[Signature Page Follows]

 

[Exhibit G – Page 1]

 

 

 

 

  STRATEGIC REALTY OPERATING   PARTNERSHIP, L.P., a Delaware limited  
partnership         By:           SRT SECURED HOLDINGS, LLC, a Delaware  
limited liability company         By:  

 

[Exhibit G – Page 2]

 

 

 

 



Strategic Realty Operating Partnership, L.P.   Borrowing Base Availability   As
of: _________

 

 

     Appraised        Cap Ex       Adjusted  Borrowing Base Pool Properties 
SF   Value   % Leased   Reserve   NOI   NOI  San Jacinto Esplanade    53,777  
 5,770,000                  Aurora Commons   89,214    7,200,000            
         Constitution Trail   200,289    26,900,000                        
 343,280    39,870,000                      Minimum Borrowing Base Pool Leasing 
           70%                Borrowing Base Availability: the lesser of      
                        (a)  Facility Amount (Aggregate Commitments)      
 30,000,000                      (b)  65% of Aggregate Appraised Value      
 25,915,500                      (c)  Debt Service Test Amount               
             

  

Debt Service Test Amount: Available Amount at 1.4X coverage of Implied Debt
Service

Implied Debt Service: based on a 30-year principal amortization schedule and
interest at the greater of

  

   Rate   Debt Constant   Amt at 1.40X    (a)  10-yr Treasury Rate + 2.50%     
         (b)  6.50%   6.50%   7.58%         Greater        7.58%               
           (i) Borrowing Base Availability                                    
 Current Loan Outstanding                    Letters of Credit Issued           
       Plus Draw Request                  (ii) Total Loan Amount               
                     (ii) greater than (i)?                 

  

[Exhibit G – Page 3]

 

 

 

 

Exhibit H

 

Form of SNDA

 

(Attached)

 

[Exhibit H – Page 1]

 

 

 

 

Recorded at the Request of and After Recording Return to:

 

Riemer & Braunstein LLP

7 Times Square, Suite 2506

New York, New York 10036

Attention: Ronald N. Braunstein, Esq.

 



 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

Grantor #1 (Landlord): SRT [     ]     Grantor #2 (Tenant):
___________________________________     Grantee (Agent): KEYBANK NATIONAL
ASSOCIATION, as Agent, its successors and assigns

 

Abbreviated Legal Description:

 

Official Legal Description on Exhibit A

 

Assessor’s Tax Parcel ID #

 

[NOTE: ONLY USE COVER PAGE IF SNDA IS BEING RECORDED, IN WHICH CASE CONFORM TO
LOCAL RECORDING REQUIREMENTS FOR MARGINS, BLANK SPACES, ETC.]

 

[Exhibit H – Page 2]

 

 

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the ____ day of _______ 201__ by and between KEYBANK NATIONAL
ASSOCIATION, a national banking association, having an address at 225 Franklin
Street, 18th Floor, Boston, MA 02110 (“Agent”), and
_______________________________________, a ___________________, having an
address at: ______________________________________ (“Tenant”).

 

RECITALS:

 

A.           Tenant is the holder of a leasehold estate in a portion of those
certain premises located in the City of ___________, the County of __________,
State of _____________, and more particularly described on Exhibit A attached
hereto and made a part hereof (the “Property”) under and pursuant to the
provisions of a certain lease dated _______________ between
_____________________ SRT _________________, LLC, a limited liability company
organized under the laws of the State of Delaware, having its principal place of
business at 400 South El Camino Real, Suite 1100, San Mateo, California 94402 as
landlord (“Landlord”) and Tenant, as tenant (the “Lease”); and

 

B. Agent and other lenders (“Lenders”) have made a loan or are about to make a
loan to Landlord and other borrowers (collectively, the “Borrowers”), evidenced
or to be evidenced by certain revolving credit notes made payable by the
Borrowers to the order of KeyBank National Association and other Lenders (the
“Notes”) and secured or to be secured by a [Mortgage/Deed of Trust], Assignment
of Rents, Security Agreement and Fixture Filing (including, without limitation,
all amendments, renewals, increases, modifications, spreaders, consolidations,
replacements and extensions thereof from time to time, the “Security
Instrument”) granted by Landlord to or for the benefit of Agent and encumbering
the Property; and

 

C.           Landlord is, or is about to become, the owner in fee simple of the
Property and the landlord under the Lease; and

 

D. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof, and Agent has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

 

[Exhibit H – Page 3]

 

 

 

 

AGREEMENT:

 

For good and valuable consideration, Tenant and Agent agree as follows:

 

Article II.SUBORDINATION. The Lease and all of the terms, covenants and
provisions thereof and all rights, remedies and options of Tenant thereunder are
and shall at all times continue to be subject and subordinate in all respects to
the terms, covenants and provisions of the Security Instrument (including,
without limitation, any and all amendments, renewals, increases, modifications,
spreaders, consolidations, replacements and extensions thereof from time to
time) and to the lien thereof, and to all sums secured thereby and advances made
thereunder from time to time, with the same force and effect as if the Security
Instrument had been executed, delivered and recorded, and all advances made,
prior to the execution and delivery of the Lease.

 

Article III.NON-DISTURBANCE. If any action or proceeding is commenced by Agent
for the foreclosure of the Security Instrument or the sale of the Property,
Tenant shall not be named as a party therein unless such joinder shall be
required by law, provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s possession or use of the
premises demised thereunder, and the sale of the Property in any such action or
proceeding and the exercise by Agent of any of its other rights under the Notes
or the Security Instrument shall be made subject to all rights of Tenant under
the Lease, provided that at the time of the commencement of any such action or
proceeding or at the time of any such sale or exercise of any such other rights
Tenant shall not be in default under any of the terms, covenants or conditions
of the Lease or of this Agreement on Tenant’s part to be observed or performed
beyond any applicable notice or grace period.

 

Article IV.ATTORNMENT.

 

SECTION 4.01.         If Agent or any other Person (including any nominee or
designee of Agent and/or Lenders) shall become the owner of the Property by
reason of the foreclosure of the Security Instrument or the acceptance of a deed
or assignment in lieu of foreclosure or by reason of any other enforcement of
the Security Instrument (Agent or such other Person being hereinafter referred
as “Purchaser”), and the conditions set forth in Section 2 above have been met
at the time Purchaser becomes owner of the Property, the Lease shall not be
terminated or affected thereby but shall continue in full force and effect as a
direct lease between Purchaser (as to each Purchaser, only during the period of
its ownership) and Tenant upon all of the terms, covenants and conditions set
forth in the Lease and, in that event, Tenant agrees to attorn to Purchaser and
Purchaser by virtue of such acquisition of the Property shall be deemed to have
agreed to accept such attornment, whereupon, subject to the observance and
performance by Tenant of all the terms, covenants and conditions of the Lease on
the part of Tenant to be observed and performed, Purchaser shall recognize the
leasehold estate of Tenant under all of the terms, covenants and conditions of
the Lease for the remaining balance of the term with the same force and effect
as if Purchaser were the lessor under the Lease subject to the terms of Section
4 of this Agreement; provided, however, that Purchaser shall not be:

 

[Exhibit H – Page 4]

 

 

 

 

(a)          liable for any breach or default or other act or omission of, any
prior landlord (any such prior landlord, including Landlord and any successor
landlord, being hereinafter referred to as a “Prior Landlord”), or obligations
accruing under the Lease prior to Purchaser’s actual ownership of the Property;

 

(b)          subject to any offsets, defenses, abatements or counterclaims which
shall have accrued in favor of Tenant against any Prior Landlord prior to the
date upon which Purchaser shall become the owner of the Property;

 

(c)          liable for the return of rental security deposits, if any, paid by
Tenant to any Prior Landlord in accordance with the Lease unless such sums are
actually received by Purchaser;

 

(d)          bound by any payment of rents, additional rents or other sums which
Tenant may have paid more than one (1) month in advance to any Prior Landlord
unless (x) such sums are actually received by Purchaser or (y) such prepayment
shall have been expressly approved of in writing by Purchaser;

 

(e)          bound by (x) any agreement (1) terminating the Lease, (2) amending
or modifying the Lease, or waving any terms of the Lease, or (3) transferring to
the Landlord costs and expenses previously paid or payable by Tenant under the
Lease, or (y) any voluntary surrender of the premises demised under the Lease,
in any of the foregoing cases made without Agent’s or Purchaser’s prior written
consent prior to the time Purchaser succeeded to Landlord’s interest;

 

(f)          responsible for the making of repairs in or to the Property in the
case of damage or destruction to the Property or any part thereof due to fire or
other casualty or by reason of condemnation unless Purchaser is obligated under
the Lease to make such repairs and Purchaser receives insurance proceeds or
condemnation awards sufficient to finance the completion of such repairs;

 

(g)          liable for or incur any obligation with respect to any breach of
warranties or representations of any nature under the Lease or otherwise,
including, without limitation, any warranties or representations respecting use,
compliance with zoning, Landlord’s or Purchaser’s title, Landlord’s authority,
habitability and/or fitness for any purpose, or possession;

 

(h)          liable for or incur any obligation with respect to the construction
of the Property or any improvements of the demised premises or the Property, or
for any tenant allowances; or

 

(i)          except any assignment or sublet permitted under the Lease as to
which Landlord’s consent is not required, bound by any assignment or sublet,
made without Agent’s prior written consent.

 

SECTION 4.02.         Each Purchaser, upon a further transfer of the Property
and the Lease, shall automatically be released from any and all obligations and
liabilities as the lessor under the Lease accruing or arising after the date of
such transfer.

 

[Exhibit H – Page 5]

 

 

 

 

SECTION 4.03.         Notwithstanding anything in this Agreement or in the Lease
to the contrary, Purchaser shall not be personally liable for the payment of any
claim hereunder or under the Lease, or for the performance of any obligation,
agreement, contribution, or term to be performed or observed by Purchaser
hereunder or under the Lease, such Purchaser’s liability being limited to its
then interest, if any, in the Property, and Tenant shall look exclusively to
such interest, if any, of Purchaser in the Property for the payment and
discharge of any obligations imposed upon Purchaser hereunder or under the
Lease, and Tenant shall not collect or attempt to collect any amounts out of any
other assets of Purchaser or any of its affiliates. Purchaser shall under no
circumstances be liable for any incidental, consequential, punitive, or
exemplary damages.

 

SECTION 4.04.         Tenant agrees to execute and deliver at any time and from
time to time, upon the request of any holder(s) of any of the indebtedness or
other obligations secured by the Security Instrument, or upon request of any
Purchaser, (i) any instrument or certificate which, in the reasonable judgment
of such holder(s) or such Purchaser, may be necessary or appropriate in any
proceeding or otherwise to evidence Tenant’s attornment as provided herein, and
(ii) an instrument or certificate regarding the status of the Lease, consisting
of statements, if true (and if not true, specifying in what respect), (A) that
the Lease is in full force and effect, (B) the date through which rentals have
been paid, (C) the duration and date of the commencement of the term of the
Lease, (D) the nature of any amendments or modifications to the Lease, (E) that
no default, or state of facts, which with the passage of time, or notice, or
both, would constitute a default, exists on the part of either party to the
Lease (to the best of Tenant’s knowledge with respect to Landlord), and (F) the
dates on which payments of additional rent, if any, are due under the Lease.

 

Article V.NOTICE TO TENANT. After notice is given to Tenant by Agent that the
Landlord is in default under the Notes and the Security Instrument and that the
rentals under the Lease should be paid to Agent pursuant to the terms of the
assignment of leases and rents executed and delivered by Landlord to Agent in
connection therewith (or as may be included within the Security Instrument),
Tenant shall thereafter pay to Agent, or as directed by the Agent, all rentals
and all other monies due or to become due to Landlord under the Lease and
Landlord hereby expressly authorizes Tenant to make such payments to Agent and
hereby releases and discharges Tenant from any liability to Landlord on account
of any such payments.

 

[Exhibit H – Page 6]

 

 

 

 

Article VI.NOTICE TO AGENT AND RIGHT TO CURE. Tenant agrees to notify Agent by
certified mail, return receipt requested, with postage prepaid, of any default
on the part of Landlord under the Lease which would (with the giving of notice
to Tenant, the passage of time, or both) entitle Tenant to cancel or terminate
the Lease, to abate or reduce the rent payable thereunder, or to seek monetary
damages against Landlord, at the same time as Tenant provides Landlord with any
such notice (such notice, a “Default Notice”). Notwithstanding any provisions of
the Lease, no cancellation or termination of the Lease and no abatement or
reduction of the rent payable thereunder shall be effective unless Agent has
received a Default Notice and has failed to cure the subject default within
thirty (30) days after the expiration of the time period provided in the Lease
for Landlord to cure such default; provided that in the event Agent cannot
commence such cure without possession and control of the Property, or such
default is not otherwise reasonably susceptible of cure within the foregoing
period, Agent’s cure period shall be extended for such additional time as Agent
may reasonably require to cure such default, if, during Agent’s initial cure
period, Agent commences and diligently pursues curative action (including, if
possession and control of the Property is required, efforts to either obtain
possession and control of the Property and thereafter to diligently prosecute
such cure to completion cure, or to obtain the appointment of a receiver to
diligently prosecute such cure to completion). If such default is not
susceptible of cure by Agent and Agent obtains possession of the Property, such
default shall be waived. Notwithstanding the foregoing, Agent shall have no
obligation to cure (and shall have no liability or obligation for not curing)
any breach or default by Landlord, except to the extent that Agent agrees or
undertakes otherwise in writing.

 

Article VII.NOTICES. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed to have been properly given (a) if hand delivered,
when delivered; (b) if mailed by United States certified mail (postage prepaid,
return receipt requested), on the Business Day on which delivery is first
attempted; (c) if by Federal Express or other reliable overnight courier
service, on the next Business Day after delivered to such courier service; or
(d) if by telecopier on the day of transmission so long as a copy is sent on the
same day by overnight courier as set forth below (and provided that, if the day
of transmission is not a Business Day, or if the time of transmission is after
the close of the recipient’s business on such day, such notice shall be deemed
received on the next Business Day, subject to the preceding requirement of the
delivery of a copy), addressed as follows:

 

If to Tenant: __________________   __________________   Attention:   Telecopier
no.:_______________

 

[Exhibit H – Page 7]

 

 

 

 

If to Agent: KeyBank National Association   225 Franklin Street, 18th Floor  
Boston, MA 02110   Attention:  Jane E. McGrath   Telecopier no.: (617) 385-6292

 

or addressed as such party may from time to time designate by written notice to
the other parties (which shall only be effective ten (10) days after actual
receipt). For purposes of this Section 6, the term “Business Day” shall mean a
day on which commercial banks are not authorized or required by law to close in
the state where the Property is located. Either party by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

 

Article VIII.SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of Agent, Lenders, Tenant and Purchaser and their
respective successors and assigns. Reference to successors and assigns of Tenant
shall not constitute a consent by Landlord to an assignment or sublet by Tenant.

 

Article IX.GOVERNING LAW. This Agreement shall be deemed to be a contract
entered into pursuant to the laws of [__________] and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of [__________].

 

Article X.MISCELLANEOUS. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

 

(Signatures on next page)

 

[Exhibit H – Page 8]

 

 

 

 

IN WITNESS WHEREOF, Agent and Tenant have duly executed this Agreement as an
instrument under seal as of the date first above written.

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent

 

By:________________________________

Name:______________________________

Its:________________________________

 

TENANT:

__________________________________

 

By:________________________________

Name:______________________________

Its:________________________________

 

The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.

 

BORROWER/LANDLORD:

 

[ADD APPLICABLE SIGNATURE BLOCK]

 

[Exhibit H – Page 9]

 

 

 

 

STATE OF [____________]

COUNTY OF

 

[ADD STATE-CONFORMING ACKNOWLEDGEMENTS FOR EACH OF TENANT, AGENT AND
BORROWER/LANDLORD]

 

______________________________

Notary Public

Print Name____________________

My Commission Expires_________

[SEAL]

 

[Exhibit H – Page 10]

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[Exhibit H – Page 11]

 

 

 

 

Exhibit I

 

Form of Estoppel

 

(Attached)

 

[Exhibit I – Page 1]

 

 

 

 

TENANT:       _________________________

PROJECT:       _________________________

 

TENANT ESTOPPEL CERTIFICATE

 

To:KeyBank National Association, as Agent, its successors and assigns

 

Re:Lease Pertaining to ________________________ (the “Project”)

 

Ladies and Gentlemen:

 

The undersigned, as tenant (“Tenant”), hereby states, declares and certifies as
follows:

 

Article XI.Tenant is the lessee under that certain lease (the “Lease”)
pertaining to the Project which is dated _______.

 

Article XII.The name of the current landlord under the Lease is:
_________________.

 

Article XIII.The Lease is for the following portion of the Project
______________________________(the “Demised Premises”) (if the entire Project,
so state):

 

Article XIV.A true and complete copy of the Lease, including, if any, all
amendments and modifications, is attached hereto as Exhibit A. There are no side
letters or other arrangements relating to the Demised Premises or the Project.

 

Article XV.The Lease has not been modified or amended except by the following
documents which are included as part of Exhibit A attached hereto (if none, so
state): _________

 

Article XVI.The initial term of the Lease commenced on _________, 20___ and
shall expire on ______, 20___, unless sooner terminated in accordance with the
terms of the Lease. Tenant has no option to renew or extend the term of the
Lease, except as follows (if none, so state): ______________

 

Article XVII.The Lease, as it may have been modified or amended, contains the
entire agreement of Landlord and Tenant with respect to the Demised Premises, is
in full force and effect according to its terms, and is the valid and binding
obligation of Tenant.

 

Article XVIII.As of the date hereof, Tenant is occupying the Demised Premises,
is fully obligated to pay and is paying rent other charges on a current basis
under the Lease.

 

[Exhibit I – Page 2]

 

 

 

 

SECTION 18.01.         The minimum monthly or base rent currently being paid by
Tenant for the Demised Premises pursuant to the terms of the Lease is $______
per month.

 

SECTION 18.02.         Percentage rent (“Percentage Rent”), if any, due under
the Lease has been paid through _________ and the amount of Percentage Rent for
the last period paid was $________.

 

SECTION 18.03.         Common area maintenance, taxes, insurance and other
charges (the “Reimbursables”), if any, due under the Lease have been paid
through ______________.

 

Article XIX.The Lease does not provide for any payments (including, without
limitation, rent credits) by Landlord to Tenant which are presently due and
payable, or which are due and payable in the future.

 

Article XX.Tenant has accepted possession of the Demised Premises, and all items
of an executory nature relating thereto to be performed by Landlord have been
completed, including, but not limited to, completion of construction thereof
(and all other improvements required under the Lease) in accordance with the
terms of the Lease and within the time periods set forth in the Lease. Landlord
has paid in full any required contribution towards work to be performed by
Tenant under the Lease, except as follows (if none, so state):

 

Article XXI.The Demised Premises shall be expanded by the addition of the
following space on the dates hereinafter indicated (if none, so state):
_____________________.

 

Article XXII.No default or event or state of facts that with the passage of
time, the giving of notice, or both would constitute a default (hereinafter
collectively a “Default”) on the part of Tenant exists under the Lease in the
performance of the terms, covenants and conditions of the Lease required to be
performed on the part of Tenant.

 

Article XXIII.To the best of Tenant's knowledge, no Default on the part of
Landlord exists under the Lease in the performance of the terms, covenants and
conditions of the Lease required to be performed on the part of Landlord.

 

[Exhibit I – Page 3]

 

 

 

 

Article XXIV.Tenant has no options to extend the Lease other than that provided
for in the Lease, nor does the Tenant have the option to lease additional space
at the Project, or to purchase the Project, and the Tenant has no right of
refusal with respect to leasing additional space or with respect to purchasing
the Project.

 

Article XXV.Tenant has not assigned, sublet, transferred, hypothecated or
otherwise disposed of its interest in the Lease and/or the Premises, or any part
thereof.

 

Article XXVI.Neither the Lease nor any obligations of Tenant thereunder have
been guaranteed by any person or entity, except as follows (if none, so state):
______________________.

 

Article XXVII.No hazardous substances are being generated, used, handled, stored
or disposed of by Tenant on the Demised Premises or on the Project in violation
of any applicable laws, rules or regulations or the terms of the Lease.

 

Article XXVIII.No rentals are accrued and unpaid under the Lease, except for
Percentage Rent, if any, or Reimbursables, if any, which are not yet due and
payable.

 

Article XXIX.No prepayments of rentals due under the Lease have been made for
more than one month in advance. No security or similar deposit has been made
under the Lease, except for the sum of $_____ which has been deposited by Tenant
with Landlord pursuant to the terms of the Lease.

 

Article XXX.Tenant has no defense as to its obligations under the Lease and
asserts no setoff, claim or counterclaim against Landlord.

 

Article XXXI.Tenant has not received notice of any assignment, hypothecation,
mortgage or pledge of Landlord's interest in the Lease or the rents or other
amounts payable thereunder, except as follows (if none, so state):
______________.

 

Article XXXII.There are no actions, whether voluntary or otherwise, pending or
threatened against Tenant, or any guarantor of Tenant’s obligations under the
Lease, pursuant to the bankruptcy or insolvency laws of the United States or any
similar state laws.

 

[Exhibit I – Page 4]

  

 

 

 

Article XXXIII.Tenant understands and acknowledges that you have made or are
about to make a loan to Landlord and have received or will receive as part of
the security for such loan (i) a Mortgage [Deed of Trust] encumbering Landlord's
fee interest in the Project and the rents, issues and profits of the Lease (the
“Security Instrument”), and (ii) an Assignment of Leases and Rents, which may be
incorporated within and as part of the Security Instrument (“Assignment of
Leases”) which affects the Lease, and that you (and persons or entities to whom
the Security Instrument and/or Assignment of Leases may subsequently be
assigned) are relying upon the representations and warranties contained herein
in making such loan. Further, Tenant has received notice that the Lease and the
rent and all other sums due thereunder have been assigned or are to be assigned
to you as security for the aforesaid loan secured by the Security Instrument. In
the event that you (or any person or entity to whom the Security Instrument
and/or Assignment of Leases may subsequently be assigned) notify Tenant of a
default under the Security Instrument or Assignment of Leases and demand that
Tenant pay its rent and all other sums due under the Lease to you (or such
future lender), Tenant shall honor such demand without inquiry and pay its rent
and all other sums due under the Lease directly to you (or such future lender)
or as otherwise required pursuant to such notice and shall not thereby incur any
obligation or liability to Landlord.

 

Article XXXIV.The undersigned is authorized to execute this Tenant Estoppel
Certificate on behalf of Tenant.

 

Article XXXV.This Tenant Estoppel Certificate may be executed in any number of
separate counterparts, each of which shall be deemed an original, but all of
which, collectively and separately, shall constitute one and the same
instrument.

 

Very truly yours,

 

TENANT:

_____________________________,

a ____________________________

 

By ___________________________

Name: ________________________

Its: ___________________________

 

[Exhibit I – Page 5]

 

 

 

 

Landlord, as landlord under the Lease and mortgagor or grantor under the
Security Instrument and Assignment of Leases, hereby acknowledges and agrees for
itself and its heirs, successors and assigns, that in the event of a default
under the Security Instrument and/or Assignment of Leases, Tenant may pay all
rent and all other sums due under the Lease to KeyBank National Association or
to such person or entity to whom KeyBank National Association (or subsequent
holder of the Security Instrument) may assign the Security Instrument or as
directed by them, without incurring any obligation or liability to Landlord as
provided in this Tenant Estoppel Certificate, the Security Instrument, the
Assignment of Leases or any other document signed by Landlord.

 

LANDLORD:

 

________________________________

a _______________________________

 



By: _____________________________

Name: __________________________

Title: ___________________________

 

[Exhibit I – Page 6]

 

 

 